Exhibit 10.1

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

DEVELOPMENT, COMMERCIALIZATION AND SUPPLY AGREEMENT

DATED AS OF DECEMBER 17, 2008

BY AND AMONG AUXILIUM PHARMACEUTICALS, INC. AND

AUXILIUM INTERNATIONAL HOLDINGS, INC.

AND

PFIZER INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1

 

DEFINITIONS

   1

ARTICLE 2

 

LICENSES

   17

2.1  

  Grant to Pfizer    17

2.2  

  Grant to Auxilium    18

2.3  

  Additional Licensing Provisions    18

2.4  

  Performance by Affiliates, Subcontractors and Sublicensees    19

2.5  

  Exclusivity    20

2.6  

  Right of Negotiation    20

2.7  

  Restrictive Covenants    21

2.8  

  BTC License Agreement    22

ARTICLE 3

 

GOVERNANCE

   23

3.1  

  Joint Steering Committee    23

3.2  

  Joint Steering Committee Membership    24

3.3  

  Joint Steering Committee Meetings    24

3.4  

  Decision-Making    25

3.5  

  Alliance Managers    25

3.6  

  Dispute Resolution Procedures    25

3.7  

  Limits on JSC and Committee Authority    26

3.8  

  Disbanding the JSC    26

3.9  

  Committees    26

3.10

  Supply Chain Advisory Committee    27

3.11

  Development and Regulatory Committee    28

3.12

  Actions    29

3.13

  Exchange of Information    30

3.14

  Minutes of Committee Meetings    30

ARTICLE 4

 

DEVELOPMENT

   30

4.1  

  Overview    30

4.2  

  Objectives Under the Development Plan    31

4.3  

  Development Plan and Development Budget    31

4.4  

  Development Costs    33

4.5  

  Records, Reports and Information    34

4.6  

  Ownership and Transfer of Development Data    35

4.7  

  Right to Audit    35

ARTICLE 5

 

REGULATORY

   36

5.1  

  Regulatory Data and Regulatory Materials    36

5.2  

  Regulatory Filings and Regulatory Approvals    37

5.3  

  Communications    39

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

5.4  

  No Other Regulatory Filings    39

5.5  

  Adverse Event Reporting; Safety Data Exchange and Medical Inquiries    39

5.6  

  Regulatory Authority Communications Received by a Party    41

5.7  

  Recall, Withdrawal, or Market Notification of Product    42

ARTICLE 6

 

COMMERCIALIZATION

   44

6.1  

  Commercialization in the Field in the Territory    44

6.2  

  Commercialization Plan    44

6.3  

  Pfizer’s Performance.    45

6.4  

  Reports    46

6.5  

  Compliance    46

6.6  

  Use of Subcontractors    46

6.7  

  Provisions applicable to Sales Representatives and/or Medical Science Liaisons
   47

6.8  

  Promotional Materials    48

6.9  

  Product Trademarks and Product Trade Dress    49

6.10

  Commercialization Data    51

6.11

  Global Branding Strategy    51

ARTICLE 7

 

SUPPLY

   52

7.1  

  General    52

7.2  

  Development Supply    52

7.3  

  Commercial Supply    52

7.4  

  Exclusive Source    52

7.5  

  Packaging and Labeling; Certain Other Manufacturing Activities    52

7.6  

  Forecasting and Ordering    53

7.7  

  Pricing, Invoicing, and Manufacturing Standard Cost Audit    55

7.8  

  Shipping and Delivery    56

7.9  

  Quality and Compliance    56

7.10

  Disputes and Remedies    58

7.11

  Shortages    58

7.12

  Manufacturing Supply Assurance    60

7.13

  Safety Stock Obligation    60

7.14

  Product Specification and Manufacturing Changes    61

7.15

  Failure to Supply    61

7.16

  Termination of Supply Obligations    62

7.17

  Auxilium Notice    62

7.18

  Environmental Audit Right    63

7.19

  Pfizer Right to Designate Third Party Manufacturer Related to Floor Price   
63

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE 8

 

PAYMENTS

   64

8.1  

  Upfront Payment    64

8.2  

  Milestone Payments    64

8.3  

  Commercialization Payments    65

8.4  

  Commercialization Payments and Reports; Floor Price    66

8.5  

  Third Party Royalties and Other Payments    67

8.6  

  Taxes and Withholding    68

8.7  

  Currency Conversion    69

8.8  

  General Payment Procedures    69

8.9  

  Late Payments    70

8.10

  Development Costs; Reimbursement Procedure    70

8.11

  Records; Audits    70

8.12

  FTE Costs    71

ARTICLE 9

 

INTELLECTUAL PROPERTY MATTERS

   72

9.1  

  Ownership of Intellectual Property    72

9.2  

  Disclosures; Disputes Regarding Inventions    72

9.3  

  Patent Filings, Prosecution and Maintenance    73

9.4  

  Defense and Enforcement of Patents    75

9.5  

  Patent Term Extensions    78

9.6  

  Patent Marking    78

9.7  

  Patent Challenge    78

ARTICLE 10

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

   79

10.1  

  Mutual Representations and Warranties    79

10.2  

  Additional Representations, Warranties and Covenants of Auxilium    79

10.3  

  Additional Representations, Warranties and Covenants of Pfizer    82

10.4  

  Disclaimer    84

10.5  

  No Other Representations or Warranties    84

ARTICLE 11

 

INDEMNIFICATION

   84

11.1  

  Indemnification by Auxilium    84

11.2  

  Indemnification by Pfizer    84

11.3  

  Indemnification Procedures    84

11.4  

  Limitation of Liability    87

11.5  

  Insurance    87

ARTICLE 12

 

CONFIDENTIALITY

   88

12.1  

  Confidential Information    88

12.2  

  Confidentiality Obligations    88

12.3  

  Permitted Disclosure and Use    89

12.4  

  Notification    89

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

12.5  

  Publicity; Filing of this Agreement    90

12.6  

  Publication    91

12.7  

  Use of Names    91

12.8  

  Survival    91

ARTICLE 13

 

TERM AND TERMINATION

   92

13.1  

  Term    92

13.2  

  Termination for Breach    92

13.3  

  Termination as a Result of Bankruptcy    92

13.4  

  Termination by Pfizer at Will    93

13.5  

  Patent Challenge    93

ARTICLE 14

 

EFFECTS OF TERMINATION

   93

14.1  

  Termination By Auxilium and Certain Terminations by Pfizer    93

14.2  

  Termination by Pfizer    95

14.3  

  Expiration of this Agreement    95

14.4  

  Accrued Rights    96

14.5  

  Survival    96

14.6  

  Rights in Bankruptcy    96

ARTICLE 15

 

DISPUTE RESOLUTION

   96

15.1  

  Disputes    96

15.2  

  Arising Between the Parties    97

15.3  

  Dispute Resolutions    97

15.4  

  Patent and Trademark Dispute Resolution    97

15.5  

  Expert Matters    97

15.6  

  Injunctive Relief    98

ARTICLE 16

 

MISCELLANEOUS

   98

16.1  

  Entire Agreement; Amendment    98

16.2  

  Force Majeure    98

16.3  

  Notices    99

16.4  

  No Strict Construction; Interpretation    100

16.5  

  Assignment    100

16.6  

  Further Actions    100

16.7  

  Severability    100

16.8  

  No Waiver    100

16.9  

  Independent Contractors    100

16.10

  English Language; Governing Law    101

16.11

  Counterparts    101

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

List of Schedules

1.7

  Auxilium Patents

2.8

  BTC License Agreement

3.10.1

  Manufacturing and Supply Plan

6.2.1

  Initial Commercialization Plan

7.6

  Forecast Methodology

7.8.2

  Bulk Product Loading Specifications

10.2

  Disclosures

10.2.6

  Trademark Registrations

12.5.1

  Press Release

12.5.2

  Redacted Agreement

13.4

  Target Product Profile

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

DEVELOPMENT, COMMERCIALIZATION AND SUPPLY AGREEMENT

This Development, Commercialization and Supply Agreement (this “Agreement”),
dated as of December 17, 2008 (the “Effective Date”), is made by and among
Auxilium Pharmaceuticals, Inc., a Delaware corporation, and Auxilium
International Holdings, Inc., a Delaware corporation, (together referred to as
“Auxilium”), and Pfizer, Inc., a Delaware corporation (“Pfizer”). Auxilium and
Pfizer are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Auxilium has developed and is currently further developing a
pharmaceutical product hereinafter defined as the Product for the treatment of
Dupuytren’s Contracture and Peyronie’s Disease;

WHEREAS, Pfizer has significant experience in the development and
commercialization of pharmaceutical products in the Territory; and

WHEREAS, Pfizer and Auxilium desire to establish a collaboration for the further
development and commercialization of the Product in the Field in the Territory.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following initially capitalized terms shall have
the meanings set forth in this Article 1 or as otherwise defined elsewhere in
this Agreement:

1.1 “Advertising and Promoting Costs” means the Out-of-Pocket Costs paid by
Pfizer for, and specifically attributable to, the marketing, promoting or
offering for sale of the Product for an indication in the Field in the
Territory, including planning, market research, Pre-Marketing, advertising,
educating, marketing and promoting, by Pfizer of the Product in the Field in the
Territory, including, (i) advertising agency fees, (ii) costs for conducting
medical education or seminars in the Territory, (iii) costs for exhibiting at
medical conventions and participating in professional medical association
meetings in the Territory, (iv) costs for direct mail, internet programs and
journal advertising in the Territory and (v) costs for creation of Promotional
Materials and campaigns. For purposes of clarity, the costs and expenses
associated with Pfizer’s sales force shall not be considered Advertising and
Promoting Costs hereunder.

1.2 “Affiliate” means any Person directly or indirectly controlled by,
controlling or under common control with, a Party, but only for so long as such
control shall continue. For purposes of this definition, “control” (including,
with correlative meanings, “controlled by”,

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

“controlling” and “under common control with”) shall be presumed to exist with
respect to a Person in the event of the possession, direct or indirect, of
(i) the power to direct or cause the direction of the management and policies of
such Person (whether through ownership of securities, by contract or otherwise),
or (ii) at least fifty percent (50%) of the voting securities or other
comparable equity interests. The Parties acknowledge that in the case of certain
entities organized under the laws of certain countries outside of the United
States, the maximum percentage ownership permitted by law for a foreign investor
may be less than fifty percent (50%), and that in such case, such lower
percentage shall be substituted in the preceding sentence, provided that such
foreign investor has the power to direct or cause the direction of the
management and policies of such Person. For the avoidance of doubt, neither of
the Parties shall be deemed to be an “Affiliate” of the other.

1.3 “Auxilium Invention” means an Invention that is Invented solely or jointly
with a Third Party, by an employee of Auxilium or its Affiliates or a Person
under an obligation of assignment to Auxilium or its Affiliates.

1.4 “Auxilium Know-How” means all Know-How that is (i) Controlled by Auxilium
(or its Affiliates) as of the Effective Date or at any time during the Term or
(ii) an Auxilium Invention or a Joint Invention, in each case of (i) or (ii),
which is necessary or reasonably useful for the Development or Commercialization
of the Product in the Field in the Territory; provided, however that “Auxilium
Know-How” shall not include any Auxilium Manufacturing Know-How. For clarity,
“Auxilium Know-How” shall not include the Auxilium Patents or the Auxilium
Manufacturing Patents.

1.5 “Auxilium Manufacturing Know-How” means all Know-How that is (i) Controlled
by Auxilium (or its Affiliates) as of the Effective Date or (ii) an Auxilium
Invention or a Joint Invention, in each case of (i) or (ii) which is necessary
or reasonably useful for Manufacture of the Product in the Territory for
Commercialization in the Field in the Territory, including any CMC Information.

1.6 “Auxilium Manufacturing Patent” means any Patent that is (i) Controlled by
Auxilium (or its Affiliates) as of the Effective Date or (ii) an Auxilium
Collaboration Patent, in each case of (i) or (ii), which is necessary or
reasonably useful for the Manufacture of the Product in the Territory for
Commercialization in the Field in the Territory; provided, however, that an
“Auxilium Manufacturing Patent” shall not include any Auxilium Patent.

1.7 “Auxilium Patent” means any Patent in the Territory that is (i) Controlled
by Auxilium (or its Affiliates) as of the Effective Date, including the Patents
listed in Schedule 1.7, or (ii) that comes under the Control of Auxilium during
the Term (including an Auxilium Collaboration Patent), in each case of (i) or
(ii) which is necessary or reasonably useful for the Development or
Commercialization of the Product in the Field in the Territory.

1.8 “Auxilium Technology” means the Auxilium Patents and Auxilium Know-How.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

2



--------------------------------------------------------------------------------

1.9 “Biosimilar Version” means, with respect to a Product in a given country in
the Territory, a Third Party pharmaceutical product (other than such Product
hereunder) that: (i) contains injectable collagenases derived from Clostridium
histolyticum as the sole active ingredient (and labeled for the same indications
of treatment as such Product) and (ii) has been granted a marketing
authorization by an abridged procedure that relies in whole or in part on safety
and efficacy data generated for the marketing authorization for such Product as
determined by the applicable Governmental Authority in such country and, in the
case of those countries in the Territory that are a part of the EU, is
authorized for the same indication as such Product in such country in accordance
with Article 10 of Directive 2001/83/EC (as amended).

1.10 “BTC License Agreement” means that certain Development and License
Agreement, dated as of June 3, 2004, by and between Auxilium and BioSpecifics
Technologies Corp. (“BTC”), as amended pursuant to (i) that certain Amendment
No. 1 to Development and License Agreement, dated as of May 10, 2005, (ii) that
certain Letter Agreement dated December 15, 2005, and (iii) that certain
Amendment dated as of December 11, 2008.

1.11 “Bulk Product” means the finished form of the Product, packaged in
unlabeled vials.

1.12 “Commercialize”, “Commercializing” or “Commercialization” means all
activities directed to the marketing, promotion, selling or offering for sale of
a Product for an indication, including planning, market research, Pre-Marketing,
advertising, educating, marketing, promoting, importing, exporting, distributing
and post-marketing safety surveillance and reporting. For clarity,
“Commercialization” shall not include any activities related to clinical
research, Manufacturing or Development of the Product.

1.13 “Commercialization Term” means, on a country-by-country and
Product-by-Product basis in the Territory, the period of time beginning on the
First Commercial Sale of such Product in such country and ending upon the latest
of: (i) the date on which such Product (including, the use, sale, offer for
sale, importation, development or manufacturing thereof) is no longer Covered by
a Valid Claim in such country, (ii) the fifteenth (15th) anniversary of the
First Commercial Sale of such Product in such country, or (iii) Generic Entry
with respect to such Product in such country.

1.14 “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, including to Develop or Commercialize the
Product, those efforts and resources consistent with the usual practices of such
Party in pursuing the development or commercialization of its own pharmaceutical
products that are of similar market potential as such Product, taking into
account all relevant factors including product labeling or anticipated labeling,
present and future market potential, past performance of such Product and such
Party’s other pharmaceutical products that are of similar market potential,
financial return, medical and clinical considerations, present and future
regulatory environment and competitive market conditions, all as measured by the
facts and circumstances at the time such efforts are due. Without limiting the
foregoing, Commercially Reasonable Efforts requires, with respect to

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

3



--------------------------------------------------------------------------------

such obligations, that the Party: (i) promptly assign responsibility for such
obligation to specific employee(s) who are held accountable for progress and
monitor such progress on an on-going basis, (ii) set annual objectives for
carrying out such obligations, and (iii) allocate resources designed to advance
progress with respect to such objectives.

1.15 “Competitive Product” means any pharmaceutical product consisting of the
colG and colH collagenase gene sequences from Clostridium histolyticum and
variants thereof, and their encoded proteins expressed either homologously or
heterologously together with the isolated enzyme products used individually or
in combination anywhere in the world.

1.16 “Control” means, when used in reference to intellectual property, other
intangible property, or materials, that a Party owns or has a license or
sublicense to such intellectual property, other intangible property or
materials, and has the ability to grant a license or sublicense or other right
to use such intellectual property, other intangible property or materials, as
applicable, as provided for herein, without (i) requiring the consent of a Third
Party or (ii) violating the terms of any agreement or other arrangement with any
Third Party.

1.17 “Cover(ed)” means, with respect to any Patent and the subject matter at
issue, that, but for a license granted under a Valid Claim of such Patent, the
manufacture, development, use, sale, offer for sale or importation of the
subject matter at issue would infringe such Valid Claim, or in the case of a
Patent that is a patent application, would infringe a Valid Claim in such patent
application if it were to issue as a patent.

1.18 “Date of Manufacture” means the date of fill of Bulk Product.

1.19 “Develop”, “Developing” or “Development” means all activities relating to
research, non-clinical, preclinical and clinical trials, toxicology testing,
statistical analysis and reporting, preparation and submission of applications
(including CMC Information) for Regulatory Approval of the Product, necessary or
reasonably useful or otherwise requested or required by a Regulatory Authority
as a condition or in support of obtaining or maintaining all regulatory
approvals for the Product and all other development-related activities that are
deemed by the JSC to be commercially useful, but shall not include any
activities related to Commercialization or Manufacture.

1.20 “Development Activities” means those Development activities undertaken by
or on behalf of a Party or its Affiliates with respect to the Product in the
Field consistent with the applicable Development Plan.

1.21 “Development Costs” means the costs and expenses incurred by a Party or its
Affiliates attributable to, or reasonably allocable to, the Development of the
Product and that are consistent with the applicable Development Plan, including
costs of conducting Phase III Clinical Trials, Phase IIIB Clinical Trials and
Phase IV Clinical Trials (as well as other post-Product Approval studies
(including physician-initiated studies)). “Development Costs” shall include
(i) Out-of-Pocket Costs and (ii) internal costs (e.g., staff or administrative)
that are attributable or reasonably allocable to the Development of the Product.
For clarity, Development Costs shall exclude Regulatory Costs.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

4



--------------------------------------------------------------------------------

1.22 “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.23 “Drug Substance” means the collagenases derived from Clostridium
histolyticum.

1.24 “EMEA” means the European Medicines Agency or its successor.

1.25 “Environmental Law” or “Environmental Laws” means all applicable laws,
directives, rules, ordinances, codes, guidelines, regulations, governmental,
administrative or judicial orders or decrees or other legal requirements of any
kind, whether currently in existence or hereafter promulgated, enacted, adopted
or amended, relating to (i) safety (including occupational health and safety);
conservation, preservation or protection of human health, drinking water,
natural resources, biota and the environment; (ii) the introduction of any
chemical substances, products or finished articles into the stream of commerce;
(iii) the imposition of any discharge levy or other economic instrument to
prevent or reduce discharge of pollutants; (iv) the conduct of environmental
impact assessment in connection with the design, development and operation of
any Facility or project; (v) the notification, classification, registration, and
labeling of new chemical substances; and/or (vi) the generation, use, storage,
handling, treatment, transportation or disposal of Waste including without
limitation any matters related to Releases and threatened Releases of Hazardous
Materials.

1.26 “European Union” or “EU” means the countries of the European Union, as it
is constituted as of the Effective Date, which consists of Austria, Belgium,
Bulgaria, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, the
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and
the United Kingdom or such other countries included in the Territory as of the
Effective Date that after the Effective Date become members of the EU.

1.27 “Expert” means a mutually acceptable, disinterested,
conflict-of-interest-free individual not affiliated with either Party or any of
its Affiliates who, with respect to a dispute concerning a financial,
scientific, technical or regulatory matter (e.g., disputes referred to such
Expert in accordance with Section 15.5) possesses appropriate expertise to
resolve such dispute.

1.28 “Facility” means, as applicable, a Party’s Manufacturing facility and such
other facilities used by such Party (or those of its Affiliates or Third Party
contractors) in the manufacture, packaging, labeling or storage of (a) Product
or (b) materials utilized in the manufacture, packaging or labeling of Product,
in each case, with respect to the Product for Development or Commercialization
in the Field in the Territory hereunder.

1.29 “FDA” means the U.S. Food and Drug Administration or its successor.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

5



--------------------------------------------------------------------------------

1.30 “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended,
and the regulations promulgated thereunder.

1.31 “Field” means the treatment in humans of (i) Dupuytren’s Contracture,
(ii) Peyronie’s Disease and (iii) such other indications as the Parties agree to
include hereunder in accordance with Section 2.6 (the New Indications), if any.
For purposes of clarity, the “Field” shall not include any new indications for
the Product other than as set forth in the foregoing clauses (i) and (ii) and
any New Indications.

1.32 “Finished Product” means the Product in its full packaging and final
presentation form ready for release to end-users.

1.33 “First Commercial Sale” means, with respect to a Product, the first sale of
such Product in a given country or other regulatory jurisdiction in the
Territory by or on behalf of Pfizer, its Affiliates or sublicensees to a Third
Party, after receipt of Regulatory Approval (including Pricing Approval, to the
extent required for sale of a Product in a given country or regulatory
jurisdiction, and any necessary labeling negotiations that may be required after
Regulatory Approval and such Pricing Approval) for such Product in such country
or regulatory jurisdiction.

1.34 “FTE” means a full time equivalent person year (consisting of a total of
one thousand eight hundred (1800) hours per year).

1.35 “General Development Activities” means all Development Activities other
than Territory Exclusive Development Activities and Territory Discretionary
Development Activities.

1.36 “Good Clinical Practices” or “GCP” means all applicable Good Clinical
Practice standards for the design, conduct, performance, monitoring, auditing,
recording, analyses and reporting of clinical trials, including, as applicable,
(i) as set forth in European Commission Directive 2001/20/EC relating to the
implementation of good clinical practice in the conduct of clinical trials on
medicinal products for human use, and brought into law by European Commission
Directive 2005/28/EC laying down the principles and detailed guidelines for good
clinical practice for investigational medicinal products, (ii) the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use (“ICH”) Harmonised Tripartite Guideline for Good
Clinical Practice (CPMP/ICH/135/95) and any other guidelines for good clinical
practice for trials on medicinal products in the EU, (iii) the Declaration of
Helsinki (2004) as last amended at the 52nd World Medical Association in October
2000 and any further amendments or clarifications thereto, (iv) U.S. Code of
Federal Regulations Title 21, Parts 50 (Protection of Human Subjects), 56
(Institutional Review Boards) and 312 (Investigational New Drug Application), as
may be amended from time to time, and (v) the equivalent Laws in any relevant
country, each as may be amended and applicable from time to time and in each
case, that provide for, among other things, assurance that the clinical data and
reported results are credible and accurate and protect the rights, integrity,
and confidentiality of trial subjects.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

6



--------------------------------------------------------------------------------

1.37 “Good Laboratory Practices” or “GLP” means all applicable Good Laboratory
Practice standards, including, as applicable, (i) as set forth in European
Commission Directive 2004/10/EC relating to the application of the principles of
good laboratory practices, as may be amended from time to time as well as any
Rules Governing Medicinal Products in the European Community Vol. III, ISBN
92.825 9619-2 (ex - OECD principles of GLP), (ii) the then-current good
laboratory practice standards promulgated or endorsed by the FDA as defined in
21 C.F.R. Part 58, and (iii) the equivalent Laws in any relevant country, each
as may be amended and applicable from time to time.

1.38 “Good Manufacturing Practices” or “GMP” means all applicable Good
Manufacturing Practices including, (i) the applicable part of quality assurance
to ensure that products are consistently produced and controlled in accordance
with the quality standards appropriate for their intended use, as defined in
European Commission Directive 2003/94/EC laying down the principals and
guidelines of good manufacturing practice, (ii) the principles detailed in the
U.S. Current Good Manufacturing Practices, 21 C.F.R. Sections 210, 211, 601 and
610, (iii) the Rules Governing Medicinal Products in the European Community,
Volume IV Good Manufacturing Practice for Medicinal Products, (iv) the
principles detailed in the ICH Q7A guidelines, and (v) the equivalent Laws in
any relevant country, each as may be amended and applicable from time to time.

1.39 “Governmental Authority” means any multinational, federal, state, local,
municipal or other governmental authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal), in each case,
having jurisdiction over the applicable subject matter.

1.40 “Hazardous Materials” means any and all materials (including without
limitation substances, chemicals compounds, mixtures, products, byproducts,
biologic agents, living or genetically modified materials, wastes, pollutants
and contaminants), that are (A) (i) listed, classified, characterized or
regulated pursuant to Environmental Laws; or (ii) identified or classified as
“hazardous”, “dangerous”, “toxic”, “pollutant”, “contaminant”, “waste”,
“irritant”, “corrosive”, “flammable”, “radioactive”, “reactive”, “carcinogenic”,
“mutagenic”, “bioaccumulative”, or “persistent” in the environment; or
(B) petroleum products and their derivatives, asbestos-containing material,
lead-based paint, polychlorinated biphenyls, urea formaldehyde, or viral,
bacterial or fungal material.

1.41 “Incremental Costs of Manufacture” means the costs of Manufacturing the
Product including: raw materials and consumables, such as supplies used in the
Manufacturing process; direct labor, including wages and benefits for
manufacturing operators, quality control testing personnel or other personnel
directly associated with the Product; utilities directly associated with the
production of the Product; quality control release testing, including charges
from Third Party laboratories; distribution costs to a Third Party filling site;
filling and lyophilization process; Third Party costs to fill and lyophilize
Drug Substance into unlabelled vials; and such other costs which are directly
attributable to an increase in a unit of production; but excluding fixed costs.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

7



--------------------------------------------------------------------------------

1.42 “IND” means the equivalent application of an Investigational New Drug
Application to the equivalent agency of the FDA in the Territory, such as a
clinical trial application (“CTA”) or a clinical trial exemption (“CTX”), the
filing of which is necessary to commence or conduct clinical testing of a
pharmaceutical product in humans in such jurisdiction.

1.43 “Invented” means the acts of (an) inventor(s), as determined in accordance
with applicable Laws relating to inventorship set forth in the patent Laws of
the United States (Title 35, United States Code), in discovering, conceiving and
completing an Invention.

1.44 “Invention” means any writing, invention, discovery, improvement,
technology or other Know-How (in each case, whether patented or not) that is not
existing as of the Effective Date and is Invented under this Agreement during
the Term.

1.45 “Joint Invention” means an Invention that is Invented jointly by an
employee of, or Person under an obligation of assignment to, each of Auxilium
and Pfizer or their respective Affiliates.

1.46 “Joint Steering Committee” or “JSC” means the joint steering committee
formed by the Parties as described in Section 3.1.

1.47 “Know-How” means any proprietary data, results, material(s), technology,
and nonpublic information of any type whatsoever, in any tangible or intangible
form, including know-how, trade secrets, practices, techniques, methods,
processes, inventions, developments, specifications, formulations, formulae,
materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports and plans, market research,
expertise, technology, test data (including pharmacological, biological,
chemical, biochemical, toxicological, preclinical and clinical test data),
analytical and quality control data, stability data, other study data and
procedures.

1.48 “Laws” means all laws, statutes, rules, regulations, directives, decisions,
ordinances, guidelines and other pronouncements of any Governmental Authority.

1.49 “Major Market Country” means the UK, France, Italy, Germany or Spain, as
the case may be.

1.50 “Manufacture” or “Manufacturing” means all activities related to the
manufacturing of the Bulk Product, or any ingredient thereof, including
manufacturing for clinical use or commercial sale, in-process and Bulk Product
testing, release of Bulk Product, quality assurance activities related to
manufacturing and release of Bulk Product, handling and storage of Bulk Product
and ongoing stability tests and regulatory activities related to any of the
foregoing; provided, however, that for purposes of clarity “Manufacture” shall
include fill and lyophilization of Drug Substance but shall exclude Packaging
and Labeling (whether in commercial or clinical packaging presentation).

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

8



--------------------------------------------------------------------------------

1.51 “Manufacturing Standard Cost” means the standard cost per Unit of Product,
calculated annually. This includes the cost of raw materials, labor, and other
direct and identifiable variable costs and appropriate costs for equipment
pools, plant operations and plant support services. The costs for plant
operations and support services would include utilities, maintenance,
engineering, safety, human resources, finance, plant management and other
similar activities, as well as, shipping costs to a finished goods warehouse.
The plant operations and support services costs would be allocated to Product
consistent with generally accepted accounting principles in the United States
(“GAAP”), based on budgeted volumes. Costs which cannot be identified to a
specific activity supporting Manufacturing, such as charges for corporate
overhead which are not related to Manufacturing, would not be included in
Manufacturing Standard Cost hereunder.

1.52 “Manufacturing Development Activities” means development of test methods,
stability testing, formulation development, process development, quality
assurance activities, quality control activities, qualification and validation
activities, analytic process development, manufacturing process validation,
scale-up, and all other activities, including CMC-related activities, necessary
for or related to the Manufacture of the Product for use in the Field.

1.53 “Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to sell the Product (but excluding
Pricing Approval) in any particular country or regulatory jurisdiction,
including such application filed with the EMEA pursuant to the centralized
procedure or with the applicable Regulatory Authority of a country in the
Territory in accordance with the decentralized or mutual recognition procedures
or any other national approval procedure.

1.54 “Medical Science Liaison” means an individual who is employed by or on
behalf of Pfizer or its Affiliates and who provides educational services and
other educational efforts directed towards the medical and/or scientific
community.

1.55 “Net Sales” means the gross amount invoiced by or on behalf of Pfizer or
any of its Affiliates or sublicensees (or any permitted distributors) on account
of sales of the Product, less the following deductions specifically and solely
related to the Product and actually allowed:

(a) customary trade, cash or quantity discounts actually paid, granted or
accrued, to the extent not already reflected in the amount invoiced;

(b) excise and sales taxes and customs duties to the extent included in the
price and separately itemized on the invoice price (but specifically excluding,
for clarity, any income taxes assessed against the income arising from such
sale);

(c) outbound freight, shipment and insurance costs to the extent included in the
price and separately itemized;

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

9



--------------------------------------------------------------------------------

(d) amounts actually paid, granted or accrued on (i) returns in accordance with
Pfizer’s returned goods policy provided to Auxilium or (ii) recalls; and

(e) compulsory payments and rebates directly related to the sale of the Product
paid to a Governmental Authority pursuant to governmental regulations by reason
of any national or local health insurance program or similar program.

For clarity, (i) Net Sales shall not be reduced by the amount of any commissions
paid to individuals, whether they are associated with independent sales agencies
or regularly employed by Pfizer (or any agent, distributee, or designee
thereof), or for a cost of collection or any other amount not specifically set
forth in (a) through (e) above and (ii) the amount of any discounts, rebates or
allowances granted or taken with respect to the total sales to a customer for
multiple products of Pfizer (or any agent, distributee, or designee thereof)
shall not be deducted in calculating Net Sales. Any of the items set forth above
that would otherwise be deducted from the invoice price in the calculation of
Net Sales but which are separately charged to, and paid by, Third Parties shall
not be deducted from the invoice price in the calculation of Net Sales. In the
case of any sale of the Product for value other than in an arm’s length
transaction exclusively for cash, such as barter or counter-trade, Net Sales
shall be determined by referencing Net Sales at which substantially similar
quantities of the Product are sold in an arm’s length transaction for cash.

Notwithstanding the foregoing, amounts billed by Pfizer, its Affiliates, its
sublicensees or any permitted distributors for the sale of Product among Pfizer,
its Affiliates, its sublicensees or any permitted distributor for resale shall
not be included in the computation of Net Sales hereunder. Net Sales shall be
accounted for in accordance with GAAP, consistently applied. Pfizer, its
Affiliates, its sublicensees (and any permitted distributor) will sell the
Product as a stand-alone product and will not sell the Product as part of a
bundle with other products or offer package deals to customers that include the
Product, except to the extent required to obtain sales contracts with government
entities, and in such case, the price of the Product relevant for the
calculation of Net Sales will be the average price in the preceding calendar
quarter of the Product sold separately less the average discount of all products
sold as part of the package.

1.56 “Out-of-Pocket Costs” means costs and expenses paid to Third Parties (or
payable to Third Parties and accrued in accordance with GAAP), other than
Affiliates or employees, by either Party.

1.57 “Patents” means patents and patent applications and all substitutions,
divisions, continuations, continuations-in-part, any patent issued with respect
to any such patent applications, any reissue, reexamination, utility models or
designs, renewal or extension (including any supplementary protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all counterparts
thereof in any country.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

10



--------------------------------------------------------------------------------

1.58 “Patent Term Extension” means any term extensions, supplementary protection
certificates, Regulatory Exclusivity and equivalents thereof offering Patent
protection beyond the initial term with respect to any issued Patents.

1.59 “Person” shall mean any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

1.60 “Pfizer Invention” means an Invention that is Invented, solely or jointly
with a Third Party, by an employee of Pfizer or its Affiliates or a Person under
an obligation of assignment to Pfizer or its Affiliates.

1.61 “Pfizer Applied Know-How” means all Know-How that is (a) (i) Controlled by
Pfizer (or its Affiliates) as of the Effective Date or comes under the Control
of Pfizer (or its Affiliates) during the Term (other than as a result of the
licenses granted by Auxilium to Pfizer under this Agreement) and
(ii) incorporated by Pfizer in any Product prior to any termination of this
Agreement (provided, however, that such Know-How is necessary or reasonably
useful for the Development, Manufacture or Commercialization of any Product) or
(b) a Pfizer Invention.

1.62 “Pfizer Applied Patent” means any Patent that (a) (i) is Controlled by
Pfizer (or its Affiliates) as of the Effective Date or comes under the Control
of Pfizer (or its Affiliates) during the Term (other than as a result of the
licenses granted by Auxilium to Pfizer under this Agreement) and (ii) that
claims any Pfizer Applied Know-How or (b) is a Pfizer Collaboration Patent.

1.63 “Pfizer Applied Technology” means the Pfizer Applied Know-How and the
Pfizer Applied Patents.

1.64 “Pfizer Quarter” means each of the four (4) thirteen (13) week periods
commencing on December 1 of any calendar year.

1.65 “Pfizer Year” means the twelve (12) month period commencing on December 1
of any calendar year.

1.66 “Phase III Clinical Trials” means a clinical trial identified as a Phase
III clinical trial in the Development Plan and conducted as a pivotal trial for
purposes of filing a MAA for a Product that provides for the clinical study of
such Product on a sufficient number of patients to confirm with statistical
significance the efficacy, and confirm the safety of such Product, sufficient to
support such MAA for such Product.

1.67 “Phase IIIB Clinical Trials” means one (1) or more product support clinical
trial(s) with respect to a pharmaceutical product (i.e., a clinical trial which
is not required for receipt of initial regulatory approval for a product but
which may be useful in providing additional drug profile data or in seeking a
label expansion) commenced before receipt of regulatory approval for the
indication for which such trial is being conducted.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

11



--------------------------------------------------------------------------------

1.68 “Phase IV Clinical Trials” means certain post-marketing studies to
delineate additional information about a pharmaceutical product’s risks,
benefits, and optimal use, commenced after receipt of regulatory approval for a
product in the indication for which such trial is being conducted.

1.69 “Pre-Marketing” means all sales and marketing activities undertaken prior
to and in preparation for the launch of the Product in the Territory.
Pre-Marketing shall include market research, key opinion leader development,
advisory boards, medical education, disease-related public relations, health
care economic studies, sales force training and other pre-launch activities
prior to the First Commercial Sale of the Product in a given country or other
regulatory jurisdiction in the Territory.

1.70 “Pricing Approval” means the approval, agreement, determination or decision
from a Governmental Authority establishing the price and/or reimbursement for
the Product for sale in a given country or regulatory jurisdiction, as required
by applicable Law in such country or other regulatory jurisdiction prior to the
sale of the Product in such country or regulatory jurisdiction.

1.71 “Product” means, in all cases excluding any dermal formulations labeled for
topical administration, any dosage strength of the pharmaceutical product
consisting of the lyophilized form of injectable collagenases derived from
Clostridium histolyticum as [***] and a sterile diluent containing NaCl and
CaCl2 for the reconstitution of the lyophilized collagenase.

1.72 “Product Approval” means the approval of a Governmental Authority necessary
for the marketing and sale of the Product in a given country or regulatory
jurisdiction, which may include the approval of an MAA (but shall not include
any Pricing Approvals).

1.73 “Product Complaint” means any written, verbal or electronic expression of
dissatisfaction regarding any Product sold by or on behalf of Pfizer (or any of
its Affiliates or sublicensees) in the Territory, including reports of actual or
suspected product tampering, contamination, mislabeling or inclusion of improper
ingredients.

1.74 “Product Specifications” means those Manufacturing, performance, quality -
control release, and Packaging and Labeling specifications for the Product in
the Territory, which are initially as set forth in the applicable Product
Approval for the Product, as such specifications may be amended from time to
time pursuant to the terms of this Agreement.

1.75 “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
the Product labels and package inserts) for marketing, advertising and promoting
of the Product in the Field in the Territory, for use (i) by a Sales
Representative or a Medical Science Liaison or (ii) in advertisements, web sites
or direct mail pieces.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

12



--------------------------------------------------------------------------------

1.76 “Quality Agreement” means the quality agreement relating to the Product
among Pfizer, Auxilium and any Third Party Manufacturer Auxilium may use for the
fill and lyophilization of the Product for the Territory.

1.77 “Regulatory Approvals” means all necessary approvals (including INDs,
Product Approvals, Pricing Approvals and, in each case any supplements and
amendments thereto), licenses, registrations or authorizations of any
Governmental Authority, necessary for the manufacture, distribution, use,
promotion and sale of the Product in a given country or regulatory jurisdiction.

1.78 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval in such country or regulatory jurisdiction, including,
without limiting the foregoing, (i) in the U.S., the FDA, and (ii) in the
European Union, the EMEA, the European Commission and relevant national
medicines regulatory authorities.

1.79 “Regulatory Costs” means the costs and expenses incurred by a Party or its
Affiliates attributable to, or reasonably allocable to, the preparation,
obtaining or maintaining of Regulatory Materials and Regulatory Approvals for
the Product and that are consistent with the applicable Development Plan,
including the MAA (other than Pricing Approval and Manufacturing-related
Regulatory Approvals), including any filing fees.

1.80 “Regulatory Data” means any and all research data, pharmacology data,
chemistry, manufacturing and control data, preclinical data, clinical data and
all other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with regulatory filings for the Product (including
any applicable Drug Master Files (“DMFs”), Chemistry, Manufacturing and Control
(“CMC”) data, or similar documentation).

1.81 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority with respect to the
Product other than a Patent right, including without limitation, in the European
Union, Regulation (EC) No 726/2004 and Directive 2001/83/EC (as amended).

1.82 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are necessary in order to Develop, Manufacture,
obtain marketing authorization, market, sell or otherwise Commercialize the
Product in a particular country or regulatory jurisdiction. Regulatory Materials
include INDs, MAAs, presentations, responses, and applications for other Product
Approvals.

1.83 “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the uncontrolled presence or the movement of
Hazardous Materials through the ambient air, soil, subsurface water,
groundwater, wetlands, lands or subsurface strata.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

13



--------------------------------------------------------------------------------

1.84 “Sales Representative” means an individual who is employed by or on behalf
of Pfizer (or its Affiliates, sublicensees or subcontractors) and who performs
details and other promotional efforts with respect to the Product.

1.85 “Supply Chain Advisory Committee” or “SCAC” means the supply chain advisory
committee formed by the Parties as described in Section 3.10.

1.86 “Territory” means the EU and Croatia, Albania, Armenia, Azerbaijan,
Belarus, Bosnia & Herzegovina, Georgia, Kazakhstan, Kirghiz Republic, Macedonia,
Moldova, Montenegro, Serbia, Tajikistan, Uzbekistan, Turkey, Iceland,
Switzerland and Norway.

1.87 “Territory Discretionary Development Activities” means all post-Product
Approval Development Activities for the Product in the Field in the Territory
other than Territory Exclusive Development Activities.

1.88 “Territory Exclusive Development Activities” means those Development
Activities that are necessary solely for obtaining or maintaining Regulatory
Approval for the Product in the Field in the Territory.

1.89 “Third Party” means any Person other than Auxilium or Pfizer or their
respective Affiliates.

1.90 “Unit of Product” means one 0.9 mg vial of the current lyophilized form of
injectable collagenases derived from Clostridium histolyticum and one 3 mL vial
of sterile diluent containing NaCl and CaCl2.

1.91 “U.S.” means the United States of America and its possessions and
territories.

1.92 “Valid Claim” means (a) a claim of an issued and unexpired Auxilium Patent,
Joint Collaboration Patent or a Pfizer Collaboration Patent that (i) has not
been rejected, revoked or held to be invalid or unenforceable by a court or
other authority of competent jurisdiction, from which decision no appeal can be
further taken or (ii) has not been finally abandoned, disclaimed or admitted to
be invalid or unenforceable through reissue or disclaimer; or (b) a claim
included in a pending patent application of an Auxilium Patent, a Joint
Collaboration Patent or a Pfizer Collaboration Patent (whether filed before or
after the Effective Date) that (i) has not been pending for more than seven
(7) years from the effective date of filing for such patent application
(provided, however that for purposes of clarity, in the event such pending claim
subsequently issues in an issued patent, then such claim shall again be a Valid
Claim as of the date of issuance of such patent) or (ii) has not been finally
determined to be unallowable by the applicable governmental authority (from
which no appeal is or can be taken).

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

14



--------------------------------------------------------------------------------

1.93 “Waste” means all wastes which arise from the manufacture, handling or
storage of Product hereunder, or which is otherwise produced through the
implementation of this Agreement, including Hazardous Materials.

Interpretation. Except where expressly stated otherwise in this Agreement, the
following rules of interpretation apply to this Agreement: (a) “include”,
“includes” and “including” are not limiting; (b) “hereof”, “hereto”, “herein”
and “hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(c) words of one gender include the other gender; (d) words using the singular
or plural number also include the plural or singular number, respectively;
(e) references to a contract or other agreement mean such contract or other
agreement as from time to time amended, modified or supplemented; (f) references
to a Person are also to its permitted successors and assigns; (g) references to
an “Article”, “Section”, “Exhibit” or “Schedule” refer to an Article or Section
of, or an Exhibit or Schedule to, this Agreement, unless expressly stated
otherwise; (h) references to a law include any amendment or modification to such
law and any rules and regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules and regulations occurs, before
or after the date of this Agreement; and (i) Dupuytren’s Contracture is
analogous to Dupuytren’s Disease as such term is used in the BTC License
Agreement.

Additional Definitions. The following terms have the meanings set forth in the
corresponding Sections of this Agreement:

 

Term

   Section

“Abandoned Collaboration Patents”

   9.3.2

“Abandoned Joint Inventions”

   9.3.2

“Agreement”

   Preamble

“Alliance Manager”

   3.5

“Auxilium”

   Preamble

“Auxilium Collaboration Patents”

   9.1.1

“Audit”

   8.11

“Audited Party”

   8.11

“Auditing Party”

   8.11

“Bankrupt Party”

   14.6

“Biologic License Application” or “BLA”

   5.1.1

“Breaching Party”

   13.2

“BTC”

   1.10

“CDS”

   5.1.1

“CHMP”

   5.2.1(a)

“CMC”

   1.80

“Commercialization Payments

   8.3.1

“Commercialization Budget”

   6.2.3(d)

“Commercialization Data”

   6.10

“Commercialization Plan”

   6.2.1

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

15



--------------------------------------------------------------------------------

“Commercialization Rates”

   8.3.1

“Committee”

   3.9

“Confidential Information”

   12.1

“Controlling Party”

   9.4.1(a)

“CTA”

   1.42

“CTX”

   1.42

“De Minimis Overage Amount”

   4.4.4(a)

“Development and Regulatory Committee” or “DRC”

   3.11

“Development Budget”

   4.3.1(d)

“Development Data”

   4.6

“Development Plan”

   4.3.1

“Development Supply Price”

   7.2

“Development Timeline Failure”

   4.4.4(b)

“Disbanding Notice”

   3.8

“Disclosing Party”

   12.1

“DMFs”

   1.80

“Effective Date”

   Preamble

“Executive Officer”

   15.2

“Excess Overage Amount”

   4.4.4(a)

“Exclusivity Period”

   2.5.3

“Expert Matter”

   15.5.1

“Failure to Supply”

   7.15.1

“Forecast”

   7.6.1

“Forecast Date”

   7.6.1

“GAAP”

   1.51

“Generic Entry”

   8.3.2

“Global Branding Strategy”

   6.11

“ICH”

   1.36

“Indemnification Claim Notice”

   11.3.1

“Indemnified Party” and “Indemnifying Party”

   11.3.1

“Indemnitee” and “Indemnitees”

   11.3.1

“Infringement Claim”

   9.4.1

“Initial Commercialization Plan”

   6.2.1

“Initial Forecast Date”

   7.6.1

“Joint Collaboration Patents”

   9.1.1

“Latent Defects”

   7.9.2(b)

“Long Range Forecast”

   7.6.2

“Losses”

   11.1

“Manufacturing Certificate of Analysis”

   7.9.2(a)

“Milestone Notification Notice”

   8.2

“Minimum Delivery Amount”

   7.11.1

“Minimum Delivery Cure Period”

   7.11.1

“New Indication”

   2.6

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

16



--------------------------------------------------------------------------------

“Notice of Non-Conformance”

   7.9.2(a)

“OOS”

   7.9.3

“Packaging and Labeling”

   7.5

“Party” or “Parties”

   Preamble

“Patent Challenge”

   9.7

“Pfizer”

   Preamble

“Pfizer Collaboration Patents”

   9.1.1

“Pfizer Funded Patent Rights”

   9.3.1

“PIL”

   5.1.1

“Product Trade Dress”

   6.9.1

“Product Trademark”

   6.9.1

“Promotional Commercialization Data”

   6.10

“Purchase Order”

   7.6.3

“Receiving Party”

   12.1

“Reconciliation Development Payment”

   8.10.2

“Recovery”

   9.4.2(c)(iv)

“Redacted Agreement”

   12.5.2

“Restricted Indications”

   2.5.4

“SmPC”

   5.1.1

“Supply Delivery Price”

   7.7.1

“Term”

   13.1

“Third Party Claim”

   11.1

“Upfront Payment”

   8.1

“VAT”

   8.6(a)

ARTICLE 2

LICENSES

2.1 Grant to Pfizer.

2.1.1 General Grant to Pfizer. Subject to the terms and conditions of this
Agreement, Auxilium hereby grants to Pfizer during the Term (i) a co-exclusive
(with Auxilium and its Affiliates) license or sublicense, as applicable,
including the right to sublicense solely in accordance with Section 2.4.3, under
the Auxilium Technology and the Joint Collaboration Patents, to Develop the
Product in the Territory for Commercialization in the Field in the Territory,
and (ii) an exclusive, payment-bearing license or sublicense, as applicable
(even as to Auxilium and its Affiliates), including the right to sublicense
solely in accordance with Section 2.4.3, under the Auxilium Technology and the
Joint Collaboration Patents, to Commercialize the Product in the Field in the
Territory.

2.1.2 Additional Grant to Pfizer. Subject to the terms and conditions of this
Agreement including in particular Section 6.9, Auxilium hereby grants to Pfizer
during the Term an exclusive license or sublicense, as applicable, including the
right to sublicense solely in

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

17



--------------------------------------------------------------------------------

accordance with Section 2.4.3, to use the Product Trademark and Product Trade
Dress solely to the extent necessary to (i) Commercialize the Product in the
Field in the Territory and (ii) Package and Label the Product for Development or
Commercialization in the Field in the Territory. Auxilium hereby grants to
Pfizer during the Term and from and after the expiration or termination of this
Agreement, a non-exclusive, royalty-free, irrevocable, perpetual, worldwide
license, with the right to sublicense, under any Joint Collaboration Patents for
any and all uses; provided, that in the event of termination of this Agreement
such license grant is subject to the exclusive license granted by Pfizer to
Auxilium pursuant to Section 2.2.2(iii).

2.2 Grant to Auxilium.

2.2.1 General Grant to Auxilium. Subject to the terms and conditions of this
Agreement, Pfizer, together with its Affiliates, hereby grants to Auxilium
during the Term (i) a non-exclusive royalty-free license or sublicense, as
applicable, with the right to sublicense, under the Pfizer Applied Technology,
to Develop, Manufacture or Commercialize the Product.

2.2.2 Additional Grant to Auxilium. Subject to the terms and conditions of this
Agreement, Pfizer, together with its Affiliates, hereby grants to Auxilium (i) a
non-exclusive, paid-up, irrevocable, perpetual, worldwide license or sublicense,
as applicable, with the right to sublicense, under the Pfizer Applied
Technology, to develop (including obtaining and maintaining regulatory
approval), make, use, import, export, offer for sale and sell pharmaceutical
products containing injectable collagenases derived from Clostridium
histolyticum for sale anywhere in the world (other than the sale of the Product
in the Field in the Territory), (ii) from and after the expiration or
termination of this Agreement (on a country-by-country basis), a non-exclusive,
paid-up, irrevocable, perpetual, worldwide license or sublicense, as applicable,
with the right to sublicense, under the Pfizer Applied Technology, to develop
(including obtaining and maintaining regulatory approval), make, use, import,
export, offer for sale and sell the Product in the Field in such country in the
Territory, and (iii) in the event of termination (as opposed to expiration) of
this Agreement, from and after such termination, an exclusive (even as to Pfizer
and its Affiliates), royalty-free, irrevocable, perpetual, worldwide license,
with the right to sublicense, under any Joint Collaboration Patents with respect
to the Product.

2.3 Additional Licensing Provisions.

2.3.1 Negative Covenant. Each Party covenants that it will not use or practice
any of the other Party’s Patent rights or other intellectual property rights
licensed (or sublicensed, as applicable) to it under this Article 2 except for
the purposes expressly permitted in the applicable license grant.

2.3.2 No Implied Licenses; Retained Rights. Except as explicitly set forth in
this Agreement, neither Party grants any license, express or implied, under its
intellectual property rights to the other Party, whether by implication,
estoppel or otherwise.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

18



--------------------------------------------------------------------------------

2.4 Performance by Affiliates, Subcontractors and Sublicensees.

2.4.1 Performance by Affiliates. The Parties recognize that each may perform
some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party shall remain responsible for and be guarantor
of the performance by its Affiliates and shall cause its Affiliates to comply
with the provisions of this Agreement in connection with such performance. Each
Party hereby expressly waives any requirement that the other Party exhaust any
right, power or remedy, or proceed against an Affiliate, for any obligation or
performance hereunder prior to proceeding directly against such Party. Wherever
in this Agreement the Parties delegate responsibility to Affiliates, the Parties
agree that such entities may not make decisions inconsistent with this
Agreement, amend the terms of this Agreement or act contrary to its terms in any
way.

2.4.2 Subcontractors. Subject to any restrictions on the use of subcontractors
in Section 6.6, each Party shall ensure that each of its subcontractors accepts
and complies with all of the terms and conditions of this Agreement (including,
without limitation, Sections 2.4.3 and 2.7), and such Party shall guarantee its
subcontractors’ performance under this Agreement. For the avoidance of doubt,
Pfizer will remain directly responsible for all amounts owed to Auxilium under
this Agreement. Each Party hereby expressly waives any requirement that the
other Party exhaust any right, power or remedy, or proceed against a
subcontractor, for any obligation or performance hereunder prior to proceeding
directly against such Party.

2.4.3 Sublicensees. Pfizer shall have the right to grant sublicenses to any
sublicensee under all of its rights under the license granted pursuant to
Section 2.1 or to subcontract its rights as provided under Section 6.6 at any
given time during the Term in any part of the Territory; provided however that
with respect to each such sublicense or subcontract, as applicable, (i) Auxilium
shall be notified in writing at least twenty (20) business days in advance of
the grant (including a description of the rights to be granted, the identity of
the sublicensee or subcontractor and the countries involved), and (subject to
Section 6.6) Pfizer shall obtain the prior written consent of Auxilium thereto,
such consent not to be unreasonably withheld, (ii) Pfizer shall ensure that each
of its sublicensees and subcontractors accepts and complies with all applicable
terms and conditions of this Agreement, and Pfizer shall remain responsible for,
and shall guarantee, the performance of its sublicensees and subcontractors
hereunder, and (iii) any such sublicense or subcontract shall (a) be subject and
subordinate to the terms and conditions of this Agreement, (b) contain terms and
conditions which are consistent with the terms and conditions of this Agreement,
(c) not in any way diminish, reduce or eliminate any of Pfizer’s obligations
under this Agreement, and (d) impose on the sublicensee or subcontractor all
applicable obligations under the terms of this Agreement, including the
reporting, audit, inspection and confidentiality provisions hereunder, as well
as a provision prohibiting such sublicensee or subcontractor from further
sublicensing or subcontracting. For the avoidance of doubt, Pfizer will remain
directly responsible for all amounts owed to Auxilium under this Agreement.
Pfizer hereby expressly waives any requirement that Auxilium exhaust any right,
power or remedy, or proceed against a sublicensee or subcontractor, for any
obligation or performance hereunder prior to proceeding directly against Pfizer.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

19



--------------------------------------------------------------------------------

2.5 Exclusivity.

2.5.1 Pfizer. Pfizer hereby covenants that it shall not (and shall cause its
Affiliates not to), during the Exclusivity Period, [***]. Notwithstanding the
foregoing, the limitations set forth in this Section 2.5.1 shall not apply to
any New Indication, subject to Section 2.6.

2.5.2 Auxilium. Auxilium hereby covenants that it shall not (and shall cause its
Affiliates not to), during the Exclusivity Period, (i) develop (including
submitting any applications for regulatory approval) or manufacture any
pharmaceutical product consisting of the colG and colH collagenase gene
sequences from Clostridium histolyticum and variants thereof, and their encoded
proteins expressed either homologously or heterologously together with the
isolated enzyme products used individually or in combination for use in the
Field in the Territory or (ii) develop (including submitting any applications
for regulatory approval), manufacture or commercialize any pharmaceutical
product indicated for use in the Field in the Territory, in each case of (i) and
(ii), either on its own, with or through any Affiliate, or in collaboration with
a Third Party, and in each case other than with respect to the Development and
Commercialization of the Product in the Field in the Territory pursuant to this
Agreement. Notwithstanding the foregoing, the limitations set forth in this
Section 2.5.2 shall not apply to any New Indication, subject to Section 2.6.

2.5.3 Exclusivity Period. “Exclusivity Period” means on a country-by-country
basis (i) with respect to the exclusivity obligations contained in Sections
2.5.1 and 2.5.2 [***], the duration of the Term or such shorter period as
required by Law and (ii) in the case of exclusivity obligations contained in
Section 2.5.1 [***], the lesser of (x) a period of [***] ([***]) years from the
Effective Date, (y) the duration of the Term in the event that the Agreement is
terminated pursuant to Sections 13.2 – 13.5, inclusive, or (z) such shorter
period as required by Law.

2.5.4 [***].

2.6 Right of Negotiation. If Auxilium wishes to Develop and Commercialize the
Product for sale in the Territory in an indication outside the Field (a “New
Indication”), then Pfizer and Auxilium shall negotiate with respect to such New
Indication in the Territory pursuant to this Section 2.6. Auxilium shall notify
Pfizer in writing in the event it wishes to Develop and Commercialize the
Product in such New Indication in the Territory, and Pfizer shall notify
Auxilium in writing within twenty-eight (28) days after receipt of such notice
whether or not it desires to enter negotiations as set forth in this Section
2.6. If Pfizer exercises such right of negotiation in accordance with this
Section 2.6, the Parties shall negotiate in good faith (but subject to each
Party’s final management approval which can be given in their absolute
discretion) the terms of a definitive agreement regarding the Development and
Commercialization of such Product in the Territory, including the financial
terms thereof. If Auxilium and Pfizer are unable to enter into a definitive
agreement with respect to such transaction within sixty (60) days after receipt
of the said notice (or such longer period as may be mutually agreed upon by the
Parties), then Auxilium (either itself, or with its Affiliates or Third Parties)
shall be permitted to Develop and/or Commercialize such New Indication in the

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

20



--------------------------------------------------------------------------------

Territory in each case; provided, however, that, if Pfizer determines in good
faith and provides written notice within thirty (30) days after the end of such
sixty (60) day period to Auxilium that it is not reasonably possible to
differentiate the Product for such New Indication in the Territory such that it
is not susceptible to use in the Field, then Auxilium (its Affiliates or any
Third Parties on its behalf) shall not Develop and Commercialize such New
Indication in the Territory (for clarity, in the event that Pfizer reasonably
determines that such New Indication is not susceptible to sufficient
differentiation as is called for hereunder, Pfizer shall explain in the
aforementioned written notice the reasons why such New Indication is not
sufficiently differentiated, and the Parties shall discuss in good faith such
determination). For the purposes of this Section 2.6, the following formulations
for any such New Indication will be considered differentiated from the
formulation of the Product hereunder such that they would not be susceptible to
use in the Field: (i) aerosol formulation, (ii) patch from which the active
ingredient could not be removed and diluted, (iii) liquid formulation that is
sufficiently dilute that it could not be used in the Field, (iv) multi-needle
delivery device where the active ingredient could not be reasonably extracted
for use in the Field, (v) dry powder inhalers, (vi) non-injectible gels,
(vii) eye drop or other device for ocular administration, (viii) oral delivery
methods, and (ix) implants that as a result of their dimensions and size cannot
be used in the Field. A lyophilized or liquid formulation that could be used in,
or diluted to, a concentration that would, in either case, have utility in the
Field is agreed to be unacceptable such that it would be reasonable for Pfizer
to refuse to consent to such a formulation for use in a New Indication. The
Parties further agree and acknowledge that (A) Auxilium shall only be permitted
to Develop and/or Commercialize a New Indication in the Territory under a
different trademark and trade dress from that used by the Parties in the
Territory and (B) nothing contained in this Section 2.6 shall prohibit Auxilium
from (and this Section 2.6 shall not apply with respect to) (x) Developing or
Commercializing the Product in a New Indication for sale outside the Territory,
or (y) Developing or Commercializing the Product for non-human uses anywhere in
the world for any indication.

2.7 Restrictive Covenants.

2.7.1 Ex-Territory Activities. Pfizer hereby covenants and agrees that it shall
not (and shall cause its Affiliates, sublicensees and subcontractors not to),
either directly or indirectly, market, distribute or sell the Product into
countries outside of the Territory. Without limiting the generality of the
foregoing, with respect to such countries outside of the Territory, Pfizer shall
not (i) engage in any advertising activities relating to the Product directed
solely to customers located in such countries, or (ii) solicit orders from any
prospective purchaser located in such countries.

2.7.2 Ex-Field Activities. Pfizer hereby covenants and agrees that it shall not
(and shall cause its Affiliates, sublicensees and subcontractors not to), either
directly or indirectly, market, distribute or sell the Product for use outside
the Field. Without limiting the generality of the foregoing, Pfizer shall not
(i) engage in any advertising activities relating to the Product directed to use
outside the Field, or (ii) solicit orders from any prospective purchaser for use
of the Product outside the Field in the Territory.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

21



--------------------------------------------------------------------------------

2.7.3 Pfizer Contracts. In the event that Pfizer (or any of its Affiliates)
enters into any agreements with a subcontractor (including, any distributors or
wholesalers) or a sublicensee for the Product, it shall include in any and all
said agreements provisions substantially similar to those set forth in Sections
2.7.1 and 2.7.2, such that such subcontractor or sublicensee, as applicable,
shall only be authorized to market, distribute and sell the Product within the
Field within the applicable countries in the Territory, and shall be prohibited
from marketing, distributing or selling the Product outside the Field or outside
the Territory.

2.7.4 Within-Territory Activities. Auxilium hereby covenants and agrees that it
shall not (and shall cause its Affiliates, sublicensees and subcontractors not
to), either directly or indirectly, market, distribute or sell the Product into
countries within the Territory for use in the Field. Without limiting the
generality of the foregoing, with respect to such countries within the
Territory, Auxilium shall not (i) engage in any advertising activities relating
to the Product for use in the Field directed solely to customers located in such
countries, or (ii) solicit orders from any prospective purchaser located in such
countries (other than outside the Field in accordance with Section 2.6).

2.7.5 Auxilium Contracts. In the event that Auxilium (or any of its Affiliates)
enters into any agreements with a subcontractor (including, any distributors or
wholesalers) or a sublicensee for the Product, it shall include in any and all
said agreements provisions substantially similar to those set forth in
Section 2.7.4, such that such subcontractor or sublicensee, as applicable, shall
only be authorized to market, distribute and sell the Product; (i) within
countries outside the Territory or (ii) within the Territory, for use outside
the Field as otherwise provided in this Agreement.

2.7.6 Jurisdictional Compliance. It is the desire and intent of the Parties that
the restrictive covenants contained in this Section 2.7 be enforced to the
fullest extent permissible under the Laws and public policies applied in each
jurisdiction in which enforcement is sought. Axel and Pfizer believe that the
restrictive covenants in this Section 2.7 are valid and enforceable. However, if
any restrictive covenant should for any reason become or be declared by a
competent court or competition authority to be invalid or unenforceable in any
jurisdiction, such restrictive covenant shall be deemed to have been amended to
the extent necessary in order that such provision be valid and enforceable, such
amendment shall apply only with respect to the operation of such provision of
this Section 2.7 in the particular jurisdiction in which such declaration is
made.

2.8 BTC License Agreement.

2.8.1 Auxilium confirms that a true and complete copy of the BTC License
Agreement is attached to this Agreement as Schedule 2.8 and that Auxilium will
not terminate the BTC License Agreement or agree or consent to any further
amendments to the BTC License Agreement that would affect Pfizer’s rights under
this Agreement without the prior written consent of Pfizer. Auxilium covenants
to comply with all material terms of the BTC License Agreement and each Party
shall take any action reasonably requested by the other Party to prevent any
potential breach of the BTC License Agreement.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

22



--------------------------------------------------------------------------------

2.8.2 In the event of a material breach under the BTC License Agreement by
Auxilium with respect to the Sublicensee Territory (as defined in the BTC
License Agreement) not remedied or cured by Auxilium within the first sixty
(60) days of the relevant ninety (90) day period described in the BTC License
Agreement, Pfizer shall have the right in accordance with the BTC License
Agreement to step-in and, within the final thirty (30) days of such ninety
(90) day period, remedy or cure such breach. In such event, and if Pfizer is not
at fault with respect to such breach, Pfizer may request of BTC in writing in
connection with such remedy or cure that BTC promptly grant to Pfizer a license
under the Licensed Technology (as defined in the BTC License Agreement) and
otherwise on the same economic and other terms as are contained in the BTC
License Agreement covering the Sublicensee Territory (as defined in the BTC
License Agreement) in substitution for Auxilium.

ARTICLE 3

GOVERNANCE

3.1 Joint Steering Committee. The Parties shall establish the JSC within thirty
(30) days after the Effective Date. The JSC shall perform the following
functions:

3.1.1 Approve the Development Plan and any material amendments thereto;

3.1.2 Review any matters related to Regulatory Approvals for the Product in the
Field in the Territory;

3.1.3 Review and discuss the overall strategy for obtaining, maintaining and
enforcing Patent protection and market and data exclusivity for the Product in
the Field in the Territory;

3.1.4 Review and discuss the overall strategy for Commercializing the Product in
the Field in the Territory;

3.1.5 Review and discuss the Commercialization Plan, and any amendments or
revisions thereto, which review shall be on an annual basis, on or before
September 30th of each year during the Term, with a six (6) month review of any
amendments or revisions thereto until three (3) years after the First Commercial
Sale when such reviews shall become annual reviews only;

3.1.6 Provide a forum for the Parties to discuss the Commercialization of the
Product in the Field in the Territory in the broader context of Auxilium’s
Global Branding Strategy and to receive reports on Auxilium’s commercialization
activities for the Product in the Field outside the Territory;

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

23



--------------------------------------------------------------------------------

3.1.7 Discuss a range of suggested prices at which the Product will be sold to
Third Parties in the Field in the Territory and any discount strategies for the
Product in the Field in the Territory; provided that nothing contained herein
shall limit or in any way restrict Pfizer from having the final decision on
setting the price at which the Product will be sold in the Field in the
Territory;

3.1.8 Review the progress of the other Committees;

3.1.9 Resolve disputes and other matters referred to the JSC by any other
Committee;

3.1.10 Review and discuss any reports from the SCAC submitted pursuant to
Section 3.10; and

3.1.11 Have such other responsibilities as may be assigned to the JSC pursuant
to this Agreement or as may be mutually agreed upon by the Parties in writing
from time to time.

3.2 Joint Steering Committee Membership. Auxilium and Pfizer shall each
designate three (3) representatives of appropriate seniority and experience to
serve on the JSC by written notice to the other Party. Either Party may
designate substitutes for its representatives if one (1) or more of such Party’s
designated representatives are unable to be present at a meeting. From time to
time each Party may replace its representatives by written notice to the other
Party specifying the prior representative(s) and their replacement(s). The JSC
shall be co-chaired by a representative of each of Pfizer and Auxilium. One
member of the JSC shall serve as secretary of the JSC at each Committee meeting,
and the secretary shall alternate from meeting to meeting between a Pfizer
Committee member and an Auxilium Committee member. The chairpersons shall be
responsible for (i) calling meetings, (ii) preparing and issuing minutes of each
such meeting within thirty (30) days thereafter, and (iii) preparing and
circulating an agenda for the upcoming meeting; provided that the chairpersons
shall consider including any agenda items proposed by either Party no less than
five (5) days prior to the next scheduled JSC meeting.

3.3 Joint Steering Committee Meetings. The JSC shall hold at least one
(1) meeting per calendar quarter at such times during such calendar quarter as
it elects to do so until pre-launch Development Activities for the Product in
the Field in the Territory are completed, and thereafter, if the Parties
mutually so decide, twice per year provided that the JSC shall meet more or less
frequently as Pfizer and Auxilium mutually agree upon as appropriate. Meetings
of the JSC shall be effective only if at least one (1) representative of each
Party is present or participating. The JSC may meet either (i) in person at
either Party’s facilities or at such locations as the Parties may otherwise
agree or (ii) by audio or video teleconference; provided that no less than one
(1) meeting of the JSC during each calendar year shall be conducted in person.
Other representatives of each Party involved with the Product may attend
meetings as non-voting participants, subject to the confidentiality provisions
set forth in Article 12. Additional meetings of the JSC may also be held with
the consent of each Party, as required to resolve disputes, disagreements or
deadlocks in the other Committees or as otherwise required under this Agreement,
and neither Party shall unreasonably withhold its consent to hold such
additional meetings. Each Party shall be responsible for all of its own expenses
incurred in connection with participating in the JSC meetings or any of the
other Committee meetings.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

24



--------------------------------------------------------------------------------

3.4 Decision-Making. The JSC may make decisions with respect to any subject
matter that is subject to the JSC’s decision-making authority and functions as
set forth in Section 3.1. All decisions of the JSC shall be made by unanimous
vote or written consent, with Pfizer and Auxilium each having, collectively,
among its respective members, one (1) vote in all decisions. The JSC shall use
commercially reasonable efforts to resolve the matters within its roles and
functions or otherwise referred to it. If the JSC cannot reach consensus on a
matter within ten (10) business days after such matter has been brought to the
JSC’s attention, then such matter shall be handled in the following manner. Any
dispute that cannot be resolved by the JSC shall be first referred to the
Alliance Managers. The Alliance Managers shall use their commercially reasonable
efforts to reach mutually acceptable resolutions on all such disputed matters.
If the Alliance Managers are unable to resolve such dispute within ten (10) days
after the dispute is first referred to the Alliance Managers, the matter shall
be resolved as provided in Section 3.6.

3.5 Alliance Managers. Promptly following the Effective Date, each Party shall
designate an individual to serve as the main point of contact for each Party to
exchange information, facilitate communication and coordinate the Parties’
activities under this Agreement relating to the Products and to provide
day-to-day support to the Committees (each, an “Alliance Manager”). Each
Alliance Manager shall be experienced in project management and shall have
appropriate experience in the pharmaceutical industry. The Alliance Managers
shall attend all meetings between the Parties, including Committee meetings, and
shall also work together to resolve any deadlock between the Parties in
accordance with the procedures set forth in Section 3.4; provided, however, that
the Alliance Managers shall not be members of any Committee established pursuant
to this Agreement. Each Party may change its designated Alliance Manager from
time to time upon written notice to the other Party; provided, that the Parties
recognize and agree as to the importance of continuity in their relationship and
the activities hereunder.

3.6 Dispute Resolution Procedures. In the event that any matter remains
unresolved pursuant to Section 3.4, then the following shall apply:

3.6.1 If the dispute relates to General Development Activities, then Auxilium
shall have the final decision making authority.

3.6.2 If the dispute relates to any Territory Exclusive Development Activities,
then either Party may refer the matter for determination by an Expert in
accordance with Section 15.5.

3.6.3 If the dispute relates to Territory Discretionary Development Activities
or post–Product Approval regulatory activities, then Pfizer shall have the final
decision making authority.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

25



--------------------------------------------------------------------------------

3.6.4 Subject to Section 3.7, all other matters properly brought to the JSC for
approval shall be decided by consensus of the Parties.

3.6.5 Notwithstanding the foregoing provisions of this Section 3.6, neither
Party shall exercise its right to finally resolve a dispute hereunder in a
manner that excuses such Party from any of its obligations specifically
enumerated under this Agreement or in a manner that negates any consent rights
or other rights specifically allocated to the other Party under this
Agreement. In addition, in resolving a dispute hereunder each Party shall act in
good faith.

3.6.6 Nothing in this Section 3.6 shall affect the right of a Party to exercise
its rights or remedies for a breach of this Agreement by the other Party.

3.7 Limits on JSC and Committee Authority. The JSC and any other Committee shall
have only the powers assigned expressly to it in this Article 3 and elsewhere in
this Agreement, and shall not have any power to amend, modify or waive
compliance with this Agreement. In furtherance thereof, each Party shall retain
the rights, powers and discretion granted to it under this Agreement and no such
rights, powers or discretion shall be delegated or vested in the JSC and any
other Committee unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing.
Without limiting the generality of the foregoing, the JSC and any other
Committee shall have no decision-making authority with respect to any matters
related to (i) approving (or otherwise making decisions with respect to) matters
related to obtaining, maintaining or enforcing Patent protection and market and
data exclusivity for the Product in the Field in the Territory (which matters
shall be governed by Article 9), (ii) the Development of the Product outside the
Field or outside of the Territory, (iii) the regulatory strategy as provided in
Section 5.2.1(b), (iv) the Commercialization of the Product and (v) the
Manufacture of the Product.

3.8 Disbanding the JSC. At any time during the Term, and for any reason,
Auxilium shall have the right to disband the JSC (and any Committees existing as
of such time) upon written notice to Pfizer, which notice shall be effective
immediately upon receipt (“Disbanding Notice”). Following the issuance of a
Disbanding Notice and subject to this Section 3.8, (i) the JSC (and any
Committees existing as of such time) shall immediately cease meeting and
(ii) all decisions obligations rights and responsibilities within the purview of
the JSC (and any Committees existing as of such time) shall henceforth be
handled directly between the Parties; provided, that in the event of any
disputes between the Parties the dispute resolution procedures set forth in
Article 3 will continue to apply (substituting in the provisions of Article 3
references to “the Parties” instead of “the JSC”). If, at any time following the
issuance of a Disbanding Notice, Auxilium wishes to reestablish the JSC,
Auxilium shall notify Pfizer in writing and, thereafter, the JSC shall be
reestablished and function in accordance with the provisions of this Article 3.
For clarity, the disbanding of the JSC by Auxilium under this Section 3.8 shall
have no impact on the consideration provided for or due to Auxilium under this
Agreement.

3.9 Committees. From time to time, the JSC may establish and delegate duties to
other sub-committees or directed teams (each, a “Committee”) to oversee
particular projects or

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

26



--------------------------------------------------------------------------------

activities. Each such Committee shall be constituted and shall operate as the
JSC determines; provided that each Committee shall have equal representation
from each Party. Committees may be established on an ad hoc basis for purposes
of a specific project, or on such other basis as the JSC may determine. Each
Committee and its activities shall be subject to the oversight, review and
approval of, and shall report to, the JSC. In no event shall the authority of a
Committee exceed that of the JSC. Without limiting the foregoing, the Parties
agree to initially establish the Committees described in Sections 3.10 and 3.11.

3.10 Supply Chain Advisory Committee. Within thirty (30) days after the
Effective Date, Auxilium and Pfizer agree to establish the SCAC as a Committee.
The SCAC shall consist of up to six (6) members (or such other number as may be
agreed by the Parties in writing), three (3) of whom shall be representatives
designated by Pfizer, and three (3) of whom shall be representatives designated
by Auxilium. Such representatives shall include individuals who have experience
in the manufacturing of pharmaceutical products. The SCAC shall advise the JSC
with respect to all discussions related to the Manufacture and supply chain for
the Product. Meetings of the SCAC shall commence at a time to be mutually agreed
upon by the Parties and the SCAC shall meet at least once every three
(3) months, and in any case more or less frequently as Pfizer and Auxilium deem
appropriate or as reasonably requested by either such Party, on such dates and
at such places and times as the Parties shall agree. Meetings of the SCAC that
are held in person shall alternate between the offices of Pfizer and Auxilium,
or such other place as the Parties may agree. The members of the SCAC also may
convene or be consulted from time to time by means of telecommunications, video
conferences, electronic mail or correspondence, as deemed necessary or
appropriate. The SCAC shall be a joint forum for the Parties to meet and discuss
with Pfizer providing Auxilium reasonable input (which Auxilium shall in good
faith consider incorporating into its Manufacturing and supply related
decisions) but the SCAC shall not be a decision-making body but shall provide
regular updates to the JSC on those matters under this Section 3.10 no less
frequently than once each calendar quarter after the Effective Date.
Additionally the SCAC shall:

3.10.1 Review an initial Manufacturing and supply plan (see Schedule 3.10.1) to
be prepared by Auxilium for the Product within sixty (60) days of the Effective
Date and quarterly updates thereto pursuant to Article 7;

3.10.2 Receive quarterly summaries of Drug Substance safety stock levels held at
Auxilium’s Facilities or that of a designated Third Party manufacturing and
testing site(s) in accordance with Article 7;

3.10.3 Be informed of Auxilium’s Manufacturing licensure activities specifically
including those associated with the BLA filed within the U.S., and sourcing
strategies in support of the Development and Commercialization of the Product in
the Territory, including the strategic aspects of Manufacturing capacity;

3.10.4 Be informed of results of regulatory inspections related to the Product
and review steps to be taken by Auxilium to address any deficiencies noted;

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

27



--------------------------------------------------------------------------------

3.10.5 Be informed of any material quality-related issues concerning the
Product;

3.10.6 Be informed on progress and issues concerning Manufacturing Development
Activities;

3.10.7 Be informed of and discuss changes in Facilities, testing sites, and
responsibilities in the supply chain for the Product for Commercialization in
the Field in the Territory;

3.10.8 Be informed of any Manufacturing activities by a Third Party on behalf of
Pfizer (if applicable in accordance with Sections 7.15 and 7.19), and Packaging
and Labeling strategies with respect to the Product in the Field in the
Territory, including the strategic aspects of release of Finished Product; and

3.10.9 Monitor logistical strategies, capacity planning and inventory levels for
the Product for Commercialization in the Field in the Territory for consistency
with the forecasts and the Manufacturing and supply plan referred to in
Section 3.10.1.

For purposes of clarity, Auxilium shall have final decision-making authority
with respect to any dispute involving the Manufacture of the Product (including
any Manufacturing Development Activities).

3.11 Development and Regulatory Committee. Within thirty (30) days after the
Effective Date, the Parties shall establish a development and regulatory
committee (the “Development and Regulatory Committee” or “DRC”), which shall
consist of up to six (6) members (or such other number as may be agreed by the
Parties in writing), three (3) of whom shall be representatives designated by
Pfizer, and three (3) of whom shall be representatives designated by Auxilium.
Each of Pfizer and Auxilium may replace any or all of its representatives on the
DRC at any time upon written notice to the other Party. Such representatives
shall include individuals who have clinical trial and regulatory experience and
expertise in pharmaceutical drug development. A Party may designate a substitute
to temporarily attend and perform the functions of such Party’s designee at any
meeting of the DRC. Meetings of the DRC shall commence at a time to be mutually
agreed upon by the Parties and the DRC shall meet in person at least once every
three (3) months, and in any case more or less frequently as Pfizer and Auxilium
deem appropriate or as reasonably requested by either such Party, on such dates
and at such places and times as the Parties shall agree. Meetings of the DRC
that are held in person shall alternate between the offices of Pfizer and
Auxilium, or such other place as the Parties may agree. The members of the DRC
also may convene or be polled or consulted from time to time by means of
telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate. Pfizer and Auxilium each may, on advance notice
to the other Party, invite non-member employees of such Party to attend meetings
of the DRC. The DRC may make decisions with respect to any subject matter that
is subject to the DRC’s decision-making authority and functions as set forth in
this Section 3.11. All decisions of the DRC shall be made by unanimous vote or
written consent, with Pfizer and

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

28



--------------------------------------------------------------------------------

Auxilium each having collectively, among its respective members, one (1) vote in
all decisions. If the DRC cannot reach consensus within ten (10) days after it
has first met and attempted to reach such consensus, the disputed matter shall
be referred on the eleventh (11th) day to the JSC for resolution. The DRC shall
perform the following functions:

3.11.1 Review, coordinate and discuss the overall strategy for Developing the
Product in the Field in the Territory, including reviewing, coordinating and
discussing the overall strategy for seeking Regulatory Approvals for the Product
in the Field in the Territory;

3.11.2 Manage and oversee the preparation and implementation of the Development
Plans;

3.11.3 Review updates and amendments to the Development Plans;

3.11.4 Facilitate the exchange of information between the Parties under this
Agreement regarding the strategy for implementing the Development Activities,
including sharing Development Data created pursuant to this Agreement and
establishing procedures for the efficient sharing of information and materials
necessary or useful for the Development of the Product in the Field in the
Territory;

3.11.5 Establish a CMC Regulatory Sub-Committee to ensure guidance, consultancy
and access by both Parties to CMC information and data in support of filings,
Facility inspections and Product launch in the Territory and the U.S.;

3.11.6 Review the design of the clinical trial protocols and endpoints and
oversee the conduct of all clinical trials required as set forth in the
Development Plan as well as discuss any General Development Activities,
Territory Exclusive Development Activities or Territory Discretionary
Development Activities to be conducted with respect to the Product in the Field
in the Territory;

3.11.7 Be informed of the development and contents of all submissions to
Regulatory Authorities in the Territory for Regulatory Approvals and all
necessary filing and registration activities related thereto;

3.11.8 Have such other responsibilities as may be assigned to the DRC pursuant
to this Agreement or as may be mutually agreed upon by the Parties from time to
time; and

3.11.9 Review and oversee issues regarding pharmacovigilance and safety both
inside and outside the Territory.

3.12 Actions. In developing strategies, making decisions and exercising its
rights under this Agreement (including acting through its representatives on any
of the Committees and its Alliance Managers), each Party shall act in good faith
and use its Commercially Reasonable Efforts to achieve the goals of the
then-current Development Plan or Commercialization Plan.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

29



--------------------------------------------------------------------------------

3.13 Exchange of Information. Each Party shall keep the other Party fully and
promptly informed as to its progress and activities relating to the Manufacture,
Development and Commercialization of the Product in the Territory, including
with respect to regulatory matters and meetings with Regulatory Authorities, by
way of updates to appropriate Committees at their meetings or to the other Party
in the event that the Committees are disbanded and as otherwise specified in
this Agreement, or as reasonably requested from time to time by the other Party.
In connection therewith, Auxilium and Pfizer shall provide each other with such
information regarding such progress and activities under the Development Plan or
the Commercialization Plan, or otherwise relating to the Product, as the other
Party may reasonably request from time to time.

3.14 Minutes of Committee Meetings. Definitive minutes of all Committee meetings
shall be finalized no later than thirty (30) days after the meeting to which the
minutes pertain as follows:

3.14.1 Within ten (10) days after a Committee meeting, the secretary of such
Committee shall prepare and distribute to all members of such committee draft
minutes of the meeting. Such minutes shall provide a list of any issues yet to
be resolved, either within such Committee or through the relevant resolution
process.

3.14.2 The members of each Committee shall then have ten (10) days after
receiving such draft minutes to collect comments thereon and provide them to the
secretary of such Committee.

3.14.3 Upon the expiration of such second ten (10) day period, the Parties shall
have an additional ten (10) days to discuss each other’s comments and finalize
the minutes. The secretary and chairperson(s) of such Committee shall each sign
and date the final minutes. The signature of such chairperson(s) and secretary
upon the final minutes shall indicate each Party’s assent to the minutes.

ARTICLE 4

DEVELOPMENT

4.1 Overview.

4.1.1 Overview of Development. Subject to the terms and conditions of this
Agreement, the Parties shall collaborate with respect to the Development of the
Product for use in the Field in the Territory as set forth in the Development
Plan. Auxilium shall conduct the General Development Activities, Auxilium shall
conduct that part of the Territory Exclusive Development Activities which occur
prior to Product Approval, and Pfizer shall conduct that part of the Territory
Exclusive Development Activities which occur after Product Approval, and Pfizer
shall conduct the Territory Discretionary Development Activities in accordance
with the Development Plan as provided in this Article 4.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

30



--------------------------------------------------------------------------------

4.1.2 Development Outside the Territory or Outside the Field; Regulatory
Approvals Outside the Territory or Outside the Field. The Parties hereby agree
and acknowledge that subject to Auxilium’s compliance with all obligations under
this Agreement, and to the rights specifically allocated to Pfizer under this
Agreement, nothing contained herein shall limit or otherwise restrict the
ability of Auxilium to (i) Develop the Product for use or sale outside the
Territory (whether or not in the Field) and (ii) obtain or maintain Regulatory
Approvals for the Product outside the Territory (whether or not in the Field).
Without limiting the generality of the foregoing, (a) the Development Plan shall
not address any Development activities which are necessary solely for obtaining
or maintaining Regulatory Approval for the Product in any country outside the
Territory or (b) obtaining or maintaining Regulatory Approvals for the Product
outside the Territory. Any Development of the Product or obtaining or
maintaining Regulatory Approval for the Product within the Territory but outside
the Field shall only take place in accordance with the provisions of Section 2.6
and shall not otherwise be limited or restricted by this Agreement.

4.1.3 Manufacturing Development Activities. The Parties hereby agree and
acknowledge that Auxilium shall be solely responsible for planning and
performing all Manufacturing Development Activities, subject to Pfizer’s right
to engage a Third Party to Manufacture, if applicable in accordance with
Sections 7.15 and 7.19. Notwithstanding the foregoing, Manufacturing Development
Activities shall not be set forth in the Development Plan but shall be reported
on and discussed at the meetings of the SCAC periodically and or at the request
of the SCAC, as provided for in Section 3.10.6.

4.1.4 Certain Additional Restrictions. Pfizer agrees and acknowledges that it
and its Affiliates and sublicensees shall not conduct any Development of the
Product except in accordance with a Development Plan established pursuant to
this Agreement.

4.2 Objectives Under the Development Plan.

4.2.1 Development Activities. Each Party shall use Commercially Reasonable
Efforts to carry out the Development Activities assigned to it under the
Development Plan and in accordance with the time frames set forth in the
Development Plan.

4.2.2 Compliance. Each Party shall conduct its Development Activities in
accordance with the Development Plan, consistent with sound and ethical business
and scientific practices, and in compliance with all applicable Laws, GCPs and
GLPs.

4.3 Development Plan and Development Budget.

4.3.1 General. In connection with the Development of the Product for use in the
Field in the Territory, the Parties shall conduct such Development Activities,
if any, pursuant to a comprehensive development plan (the “Development Plan”).
The Development Plan shall set forth, among other things, the following:

(a) any preclinical studies, toxicology studies, pharmaco-economic studies,
process development studies and other clinical studies, in each case, together
with all protocols, endpoints and investigators conducting such studies, with
respect to the Product in the Field in the Territory;

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

31



--------------------------------------------------------------------------------

(b) any post-Product Approval clinical trials and studies, including Phase IV
Clinical Trials with respect to the Product in the Field in the Territory;

(c) all regulatory plans and other elements of obtaining and maintaining
Regulatory Approvals in the Field in each country or regulatory jurisdiction in
the Territory;

(d) a detailed annual budget for all Development Costs and Regulatory Costs for
the activities in the applicable Development Plan (the “Development Budget”);

(e) subject to the provisions of Section 4.1.1, the allocation of the
Development Activities to be conducted by each Party and the timeline for
completing such Development Activities; and

(f) the plans and timeline for preparing the necessary Regulatory Materials and
for obtaining Regulatory Approval in the Field in the Territory.

4.3.2 Initial Development Plan. The initial Development Plan for the Product
shall be prepared by the Parties following the Parties’ consultation with the
applicable Regulatory Authorities in the EU pursuant to Section 5.2.1(b). To the
extent that future “national meetings” with the Regulatory Authorities in a
specific country or territory within the Territory provide guidance with respect
to the risk management plan or Development Activities in such country or
territory, the Parties shall consider such guidance in updating and amending the
Development Plan pursuant to Section 4.3.3.

4.3.3 Updating and Amending Development Plan and Development Budget; Additional
Development Activities.

(a) On or before September 30th of each year during the Term, the JSC shall
review, update and approve the Development Plan (including the Development
Budget contained therein) which shall cover the Development Activities to be
conducted during the upcoming calendar year, and the JSC shall, on at least a
quarterly basis, review and update, as appropriate, the then-current Development
Plan (including the Development Budget) to reflect any changes,
reprioritizations of, or additions to the Development Plan; provided, however,
that any disputes with respect thereto shall be resolved pursuant to
Section 3.4.

(b) From time to time during the Term, either Party may submit to the JSC any
proposed expansion or other amendment of the Development Plan to cover
additional Development Activities (or otherwise amend the Development
Activities) with respect to the Product for use in the Field in the Territory
for the JSC’s review and approval; provided,

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

32



--------------------------------------------------------------------------------

however, that any disputes with respect thereto shall be resolved pursuant to
Section 3.4. Once approved by the JSC (or otherwise resolved pursuant to
Section 3.4), each amended Development Plan (including the Development Budget
contained therein) shall become effective and supersede the previous Development
Plan and Development Budget as of the date of such approval or at such other
time as decided by the JSC.

(c) The Development Plan shall provide for, and Auxilium shall conduct under its
General Development Activities, the Phase III Clinical program for Peyronie’s
Disease for which the Parties have sought CHMP advice in the EU and FDA advice
in the U.S. and that takes into account such guidance.

4.4 Development Costs.

4.4.1 Territory Development Activities.

(a) The Parties shall share equally all the Development Costs (whether incurred
by Auxilium or Pfizer or their respective Affiliates) set forth in the
applicable Development Budget with respect to any Territory Exclusive
Development Activities (subject to Section 3.6.2); provided, however, that
Pfizer may, on an indication-by-indication basis, recoup its fifty percent
(50%) share of such Development Costs, to the extent relating to Development
Activities prior to Product Approval, by means of an off-set against the
milestone payment due upon First Commercial Sale of the Product for such
indication.

(b) All Development Costs for Territory Discretionary Development Activities
shall be borne by Pfizer.

4.4.2 General Development Activities. Auxilium shall be responsible for one
hundred percent (100%) of all Development Costs (whether incurred by Auxilium or
Pfizer or their respective Affiliates) set forth in the applicable Development
Budget with respect to any General Development Activities.

4.4.3 Manufacturing Development Activities. For purposes of clarity, Auxilium
shall be solely responsible for one hundred percent (100%) of the costs incurred
by Auxilium or its Affiliates associated with any Manufacturing Development
Activities. Manufacturing Development Activities shall not be set forth in the
Development Plan but shall be reported on and discussed at the meetings of the
SCAC periodically and/or at the request of the SCAC, as provided for in
Section 3.10.6.

4.4.4 Budget and Timeline Overruns.

(a) Each Party shall promptly inform the other Party upon determining that it is
likely to exceed the budget amounts set forth in the annual Development Budget
for Territory Exclusive Development Activities. To the extent that a Party (or
its Affiliates) incurs Development Costs for a particular calendar year which
exceed the Development Budget by ten percent (10%) or less (a “De Minimis
Overage Amount”), then such De Minimis Overage

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

33



--------------------------------------------------------------------------------

Amount shall automatically be included in the Development Budget for such year.
However, to the extent that a Party (or its Affiliates) incurs Development Costs
for a particular calendar year which exceed the Development Budget by more than
ten percent (10%) (such excess over ten percent (10%), the “Excess Overage
Amount”), the Party that has so exceeded its budget shall provide to the JSC a
full explanation for so exceeding its budget and such Excess Overage Amount
shall only be included in the Development Budget if the JSC agrees to allow some
or all of the Excess Overage Amount to be included in the Development Budget as
it considers equitable under the circumstances. By way of example, if a Party
incurs Development Costs which are in excess of the Development Budget by
fourteen percent (14%), then the first ten percent (10%) thereof will
automatically be included in the applicable budget as a De Minimis Overage
Amount and the remaining four percent (4%) will constitute an Excess Overage
Amount and shall only be included in the applicable budget to the extent agreed
to by the JSC as set forth in this Section 4.4.4. To the extent that the JSC
does not agree to treat the Excess Overage Amount as Development Costs, the
Party that has exceeded its budget shall be solely responsible for the Excess
Overage Amount. For clarity, this Section 4.4.4(a) applies only to Development
Costs to which both Parties are contributing.

(b) Each Party shall promptly inform the other Party upon determining that it is
likely to miss a Development date set forth in the Development Plan. To the
extent that a Party (or its Affiliates) misses such a date by four (4) weeks or
more (a “Development Timeline Failure”), the Party that has experienced such
Development Timeline Failure shall provide to the JSC a full explanation for
such Development Timeline Failure.

4.4.5 Payment and Reimbursement of Development Costs. The Parties shall adhere
to the procedures in Section 8.10 to reimburse each other for the sharing of
Development Costs as set forth in this Section 4.4.

4.5 Records, Reports and Information.

4.5.1 General. Each Party shall maintain current and accurate records of all
work conducted by it under the Development Plan and all data and other
information resulting from such work (which records shall include, as
applicable, books, records, reports, research notes, charts, graphs, comments,
computations, analyses, recordings, photographs, computer programs and
documentation thereof (e.g., samples of materials and other graphic or written
data generated in connection with the Development Activities)). Such records
shall properly reflect all work done and results achieved in the performance of
the Development Activities in sufficient detail and in good scientific manner
appropriate for regulatory and patent purposes. Each Party shall document all
preclinical studies and clinical trials to be conducted pursuant to the
Development Plan in formal written study reports according to applicable
national and international (e.g., ICH, GCP and GLP) guidelines. Each Party shall
be given an adequate opportunity, in any event not less than ten (10) business
days, to comment on and approve the drafts of reports resulting from activities
conducted under the Development Plan.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

34



--------------------------------------------------------------------------------

4.5.2 Status Updates in the Territory. Each Party shall provide the JSC with
reports detailing its respective Development Activities under the Development
Plan and the results thereof at least five (5) business days prior to any JSC
meeting, but in any event, on at least a calendar quarter basis. Without
limiting the foregoing, each Party shall promptly, but in any event within five
(5) business days after receipt thereof, provide to the other Party with copies
of any material documents or correspondence received from any Regulatory
Authority related to Development Activities.

4.5.3 Access to Records. Each Party shall have the right, not more than one
(1) time per calendar year, to review all records under the Development Plan
maintained by the other Party at reasonable times, upon written request;
provided, however, that such other Party shall have the right to redact any
portions thereof not solely related to the Development of the Product for use in
the Field in the Territory.

4.6 Ownership and Transfer of Development Data. All data (including
pre-clinical, clinical, technical, chemical, safety, and scientific data and
information), know-how and other results generated by or resulting from or in
connection with the conduct of Development Activities, including relevant
laboratory notebook information, screening data, Regulatory Data and synthesis
schemes, including descriptions in any form, data and other information
(collectively, the “Development Data”), shall be owned solely and exclusively by
the Party generating such data which shall be Confidential Information of such
Party (and each Party shall require that all of its Affiliates and sublicensees
and subcontractors assign any of such Affiliates’ and sublicensees’ and
subcontractors’ right, title and interest in and to such Development Data to
such Party). With respect to Development Data generated by a Party, such Party
shall promptly provide the other Party with copies of reports and summaries
thereof, in each case as such reports and summaries become available to such
Party. Pfizer hereby grants Auxilium (and its Affiliates and designees), a right
of reference to all Development Data owned by Pfizer (or its Affiliates) for all
uses in connection with the Product outside the Territory or outside the Field
(including the development (including obtaining and maintaining Regulatory
Approvals), manufacturing and commercialization thereof), which right of
reference shall survive the expiration or termination of this Agreement.

4.7 Right to Audit. Each Party shall ensure that the other Party’s authorized
representatives and any Regulatory Authorities, to the extent permitted by
applicable Law, may, during regular business hours and upon reasonable advance
written notice, not more than once annually (except for cause), (i) examine and
inspect its facilities or, subject to any Third Party confidentiality
restrictions and other obligations, the facilities of any subcontractor or any
investigator site used by it in the performance of Development of the Product in
the Field in the Territory hereunder, and (ii) subject to applicable Law and any
Third Party confidentiality restrictions and other obligations, inspect all
data, documentation and work product relating to the activities performed by it,
the subcontractor or investigator site, including the medical records of any
patient participating in any clinical study, in each case generated pursuant to
the said Development. This right to inspect all data, documentation, and work
product relating to the Product in the Field in the Territory may be exercised
at any time during the Term upon reasonable notice (subject to each Party’s
record retention policies then in effect), or such longer period as shall be
required by applicable Law.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

35



--------------------------------------------------------------------------------

ARTICLE 5

REGULATORY

5.1 Regulatory Data and Regulatory Materials.

5.1.1 Regulatory Materials. Each Party shall, as soon as reasonably practicable
after the same become available (to the extent that such Party is undertaking
any preparation of the same), provide the other Party with copies of the summary
of product characteristics (the “SmPC”), the Core Data Sheet (“CDS”) and the
Patient Information Leaflet (“PIL”) that are proposed or approved for the
Commercialization and Development of the Product in the Field in the Territory.
Auxilium shall, as soon as reasonably practicable after it becomes available,
provide Pfizer with a copy of the Biologic License Application (“BLA”) for
submission for the Product in the Field in the U.S. The foregoing shall be
provided in an electronic format with a content and specification in such form
as such other Party may reasonably request including formatting such that each
clinical study report is merged with bookmarks applied to the table of contents
as a PDF document.

5.1.2 Regulatory Data Generated by Auxilium and Pfizer. Within twenty (20) days
after the Effective Date, Auxilium and Pfizer shall meet and agree upon the
portion of Regulatory Materials and Regulatory Data that is necessary for Pfizer
to perform its obligations hereunder and specifically to commence preparing for
“national meetings”. All such agreed upon Regulatory Materials and Regulatory
Data shall be made available within twenty (20) days after such meeting. Within
twenty (20) days after the Effective Date, Auxilium shall make available for
download and printing such of the Regulatory Materials and Regulatory Data as
are available in Auxilium’s e-due diligence room, which shall be updated on a
regular basis. Notwithstanding the foregoing, (a) Auxilium will use reasonable
efforts to supply Pfizer with such Regulatory Materials and Regulatory Data as
Pfizer may reasonably request from time to time and (b) Auxilium shall make
available to Pfizer all material Regulatory Materials and Regulatory Data no
later than April 17, 2009. During the Term, Auxilium and Pfizer shall each
promptly provide to the other copies of any further Regulatory Materials and
Regulatory Data that either may generate or otherwise acquire, including any
further materials or data related to the BLA for submission in the U.S.

5.1.3 Use of Data by Pfizer. Pfizer may only use the Regulatory Materials and
Regulatory Data provided by Auxilium hereunder or generated by Pfizer hereunder,
and any other Development Data, for the purposes of (i) Developing the Product
in the Field in the Territory pursuant to this Agreement, (ii) Commercializing
the Product in the Field in the Territory pursuant to this Agreement and
(iii) obtaining and maintaining Regulatory Approval, for the Product in the
Field in the Territory pursuant to this Agreement.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

36



--------------------------------------------------------------------------------

5.2 Regulatory Filings and Regulatory Approvals.

5.2.1 General.

(a) General Responsibilities; Ownership of Regulatory Approvals. Pfizer shall be
responsible for the preparation of all Regulatory Materials necessary or
desirable for obtaining and maintaining such Regulatory Approvals in the
Territory (including in connection with PIL’s, labeling and packaging for the
Product in the Field in the Territory). Auxilium shall review the materials and
provide advice to Pfizer on the proposed strategy and documentation for
submission in the Territory and Pfizer shall act in good faith to take such
comments into account in preparing the materials. Pfizer shall submit such
Regulatory Materials, Regulatory Approval and MAA applications, as applicable,
to the applicable Governmental Authorities in the Territory. Auxilium shall
cooperate with and provide reasonable assistance to Pfizer in connection with
all activities undertaken by Pfizer relating to the obtaining and maintaining of
the Regulatory Approvals. To the extent not prohibited by applicable Law, Pfizer
and Auxilium shall each be entitled to attend key meetings with the relevant
Regulatory Authorities with respect to obtaining or maintaining the Product
Approvals for the Product in the Field in the Territory, including oral
explanations before the Committee for Human Medicinal Products (“CHMP”) and to
participate fully in such meetings. All Regulatory Approvals for the Product in
the Territory (other than those related solely to the Manufacture of the Product
in the Territory) shall be in the name of Pfizer, and Pfizer shall own all
right, title and interest in and to all such Regulatory Approvals and all
related Regulatory Materials. The provisions of this Section 5.2.1 shall be
subject to the provisions of Section 5.2.2.

(b) Submission Strategy. Notwithstanding any other provision of this Agreement,
the Parties agree that the regulatory strategy for obtaining and maintaining
Product Approvals in the EU will involve meeting with relevant Regulatory
Authorities to seek advice on the acceptability of the proposed submission
package, the filing of the MAA under the centralized procedure provided for
under Regulation (EC) NO 726/2004, and, if feasible, requesting an accelerated
assessment procedure under Article 14.9 thereof prior to filing the MAA in the
EU. This strategy will not be changed other than by mutual agreement of the
Parties.

5.2.2 Certain Regulatory Approvals.

(a) Pricing Approvals. Notwithstanding the provisions of Section 5.2.1, to the
extent that a given country or regulatory jurisdiction in the Territory requires
Pricing Approval for sale of the Product in the Field in such country or
regulatory jurisdiction, Pfizer shall (to the extent permitted by applicable
Laws) be solely responsible for (and shall use Commercially Reasonable Efforts
toward) obtaining and maintaining Pricing Approvals in all such countries and
regulatory jurisdictions in the Territory, in its own name. Without limiting the
foregoing, Pfizer shall use Commercially Reasonable Efforts to apply for Pricing
Approvals in each country or regulatory jurisdiction in the Territory where
Pricing Approvals are required for the sale of the Product in the Field no later
than thirty (30) days following the receipt of the Product Approval in such
country or regulatory jurisdiction. Pfizer shall keep Auxilium informed on an
ongoing basis of Pfizer’s strategy for seeking, and the results it obtains in

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

37



--------------------------------------------------------------------------------

seeking, such Pricing Approvals in the Territory, including the results of any
material discussion or other communication with relevant Governmental
Authorities regarding such Pricing Approvals. To the extent not prohibited by
applicable Law, Auxilium shall be entitled to attend key meetings with the
relevant Regulatory Authorities with respect to obtaining or maintaining Pricing
Approvals for the Product in the Field in the Territory; provided, that, for
clarity, as between Auxilium and Pfizer, Pfizer shall have sole control over the
conduct of such meetings and Auxilium’s role shall be limited to that of a
silent observer.

(b) Manufacturing Approvals and Manufacturing Related Sections. Notwithstanding
the provisions of Section 5.2.1, Auxilium shall be primarily responsible for
preparing those portions of any Regulatory Materials related to the Manufacture
of the Product for sale in the Field in the Territory, including any DMFs and
CMC (or equivalent) sections of any Regulatory Materials, and will provide such
Regulatory Materials to Pfizer for use (with or without edit/modification) in
compiling, supporting and maintaining regulatory filings in the Territory.
Auxilium shall provide Pfizer with copies of all reasonably requested analytical
methods, and transfer the related Auxilium Know-How, including providing Pfizer
with such reasonable technical assistance as is necessary to enable Pfizer to
fulfill its obligations to release finished packaged Bulk Product under
Section 7.5 for distribution in the Field in the Territory under
Section 6.3.1(a).

5.2.3 Cost of Regulatory Activities. All Regulatory Costs incurred in connection
with the preparation of Regulatory Materials and obtaining of Product Approvals
in the Territory (a) for the Product for Dupuytren’s Contracture shall be
included in the Development Budget and shall be borne by Pfizer (other than
those costs related to matters described in Section 5.2.2(b) which shall be
borne by Auxilium); provided, that, Pfizer may recoup fifty percent (50%) of
such Regulatory Costs for the Product for Dupuytren’s Contracture in the
Territory by means of an off-set against the milestone payment due upon First
Commercial Sale of the Product for such indication up to an amount equal to Two
Million Five Hundred Thousand Dollars ($2,500,000); and (b) for all other
indications in the Field shall be included in the Development Budget and shall
be borne solely by Pfizer. Pfizer shall be responsible for all Regulatory Costs
involved in the maintenance of all Regulatory Approvals (other than Bulk Product
Manufacturing-related Regulatory Approvals) for the Product in the Field in the
Territory.

5.2.4 Reporting and Review. Each Party shall keep the other Party reasonably and
regularly informed in connection with the preparation of all Regulatory
Materials, Regulatory Authority review of Regulatory Materials, and Regulatory
Approvals, in each case with respect to the Product for sale in the Field
whether within the Territory or outside the Territory. Each Party shall provide
the other Party, in a timely manner, with copies of all notices, questions, and
requests for information in tangible form which it receives from a Regulatory
Authority with respect to the Product for sale in the Field; provided, however
that such Party shall have the right to redact any information to the extent not
related to the Product for sale in the Field.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

38



--------------------------------------------------------------------------------

5.2.5 Consultation Prior to Regulatory Filings. The Parties shall consult with
each other on the package and strategy for filing (of pre-authorization
activities (i.e., Regulatory Authority meetings and CP MAA filing) and
post-authorization activities), with respect to Regulatory Approvals in the
Territory for the Product in the Field in the Territory prior to the filing.

5.3 Communications. The Parties shall cooperate in communicating with any
Regulatory Authority having jurisdiction regarding the Product in the Field
whether within the Territory or outside the Territory and each Party shall
immediately notify the other in the event that such Party communicates, or
intends to communicate, either on its own initiative in accordance with this
Agreement or as a result of such a Regulatory Authority initiating contact with
such Party in connection therewith. Notwithstanding the foregoing, except as may
be required by applicable Law, Pfizer shall not, with respect to the Product,
communicate with (i) any Regulatory Authority having jurisdiction outside the
Territory regarding the Product or (ii) any Regulatory Authority with respect to
the Product for use outside the Field, in each case, unless explicitly provided
for in the Development Plan or requested or permitted in writing to do so by
Auxilium, or unless so ordered by such Regulatory Authority, in which case
Pfizer shall immediately notify Auxilium of such order and shall, to the extent
permitted by applicable Law, not take any further actions or communicate with
such Regulatory Authority further until Auxilium has provided instruction as to
how to proceed. All communications with Regulatory Authorities regarding the
Product in the Field in the Territory shall be undertaken as provided in this
Agreement.

5.4 No Other Regulatory Filings. Except as otherwise expressly set forth in
Article 5, Pfizer (and its Affiliates and sublicensees) shall not file any
Regulatory Materials or Regulatory Approvals for the Product or that are
otherwise based on any Auxilium Technology or any Joint Collaboration Patents.

5.5 Adverse Event Reporting; Safety Data Exchange and Medical Inquiries.

5.5.1 Pharmacovigilance. Pfizer, as the holder of the Product Approval, shall be
responsible for the collection, review, assessment, tracking and filing of
information related to adverse events associated with the Product in the Field
in the Territory (whether or not Product Approval has been achieved), in each
case in accordance with applicable Law and this Agreement (and Pfizer shall
ensure that, in the Development and Commercialization of the Product, it will
record, investigate, summarize, notify, report and review all adverse events in
accordance with applicable Law). Auxilium (or its designee) shall be responsible
for the collection, review, assessment, tracking and filing of information
related to adverse events associated with the Product in the countries outside
the Territory. The safety units from each of the Parties shall meet and agree
upon a written pharmacovigilance agreement for exchanging adverse event and
other safety information relating to the Product prior to Pfizer’s first
clinical activity or prior to the first Regulatory Approval in the Territory
(whichever is first); provided that Pfizer shall be responsible for maintaining
the global safety database for the Product. Such written pharmacovigilance
agreement shall ensure that adverse event and other safety

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

39



--------------------------------------------------------------------------------

information is exchanged according to a schedule that will permit each Party
(and its sublicensees or designees) to comply with applicable Laws and
regulatory requirements in their respective markets.

5.5.2 Medical Inquiries for the Product. Following the Effective Date, Pfizer,
as the holder of the Product Approval, shall be responsible for handling all
medical questions or inquiries in each such country in the Territory, including
all Product Complaints, with regard to any Product sold by or on behalf of
Pfizer (or any of its Affiliates or sublicensees) (including setting up a call
center in connection therewith), in each case in accordance with applicable Law
and this Agreement. Pfizer shall submit a copy of any standardized responses to
medical inquiries prior to use thereof for Auxilium’s review and comment.
Auxilium shall immediately forward any and all medical questions or inquiries
which it receives with respect to any Product sold by or on behalf of Pfizer (or
any of its Affiliates or sublicensees) in the Territory to Pfizer in accordance
with all applicable Laws and Pfizer shall immediately forward to Auxilium any
and all medical questions or inquiries that it receives with respect to Product
(i) not sold by or on behalf of Pfizer (or any of its Affiliates or
sublicensees) in the Territory or (ii) outside of the Territory, in each case in
accordance with all applicable Laws. Notwithstanding the foregoing, Auxilium
shall be primarily responsible for handling any Product Complaints related to
the Manufacture of the Product, and Pfizer shall refer all such Product
Complaints to Auxilium.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

40



--------------------------------------------------------------------------------

5.6 Regulatory Authority Communications Received by a Party.

5.6.1 General. Each Party shall immediately inform the other Party of
notification of any action by, or notification or other information which it
receives (directly or indirectly) from, any Regulatory Authority whether inside
the Territory or outside the Territory which (i) raises any material concerns
regarding the safety or efficacy of the Product; (ii) indicates or suggests a
potential material liability of either Party to Third Parties in connection with
the Product; (iii) is reasonably likely to lead to a recall, market withdrawal
or market notification with respect to the Product whether inside the Territory
or outside the Territory; or (iv) relates to expedited and periodic reports of
adverse events with respect to the Product whether inside the Territory or
outside the Territory, or Product Complaints, and which may have an adverse
impact on Regulatory Approval or the continued Commercialization of the Product
whether inside the Territory or outside the Territory. Pfizer shall be solely
responsible for responding to any such communications relating to the Product in
the Field in the Territory and the Parties shall reasonably cooperate with and
assist each other in complying with regulatory obligations, including by
Auxilium providing to Pfizer, within two (2) business days after a request, such
information and documentation which is in Auxilium’s possession as may be
necessary or reasonably helpful for Pfizer to prepare a response to an inquiry
from a Regulatory Authority in the Territory with respect to the Product in the
Field. Each Party shall also promptly provide the other Party with a copy of all
correspondence received from a Regulatory Authority whether inside the Territory
or outside the Territory specifically regarding the matters referred to above.
Auxilium shall be solely responsible for any communications relating to the
Product outside of the Territory.

5.6.2 Disclosures. In addition to its obligations under this Agreement, each
Party shall disclose to the other Party the following regulatory information:

(a) Regulatory Actions. All material information pertaining to actions taken by
Regulatory Authorities whether inside the Territory or outside the Territory
controlled by such Party, in connection with the Product in the Field, including
any notice, audit notice, notice of initiation by Regulatory Authorities of
investigations, inspections, detentions, seizures or injunctions concerning the
Product in the Field whether inside the Territory or outside the Territory,
notice of violation letter (i.e., an untitled letter), warning letter, service
of process or other inquiry; provided, however, that a Party shall be entitled
to redact those portions thereof to the extent not related to the Product in the
Field. Without limiting the generality of the foregoing, each Party shall
promptly, but in any event within two (2) business days, inform the other Party
of any inspections, proposed regulatory actions, investigations or requests for
information or a meeting by any regulatory Authority with respect to the Product
in the Field whether inside the Territory or outside the Territory.

(b) Regulatory Non-compliance. All information pertaining to notices from
Regulatory Authorities whether inside the Territory or outside the Territory
controlled by such Party of non-compliance with Laws in connection with the
Product in the Field, including receipt of a warning letter or other notice of
alleged non-compliance from any

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

41



--------------------------------------------------------------------------------

Regulatory Authority relating to the Product in the Field whether inside the
Territory or outside the Territory; provided, however, that a Party shall be
entitled to redact those portions thereof to the extent not related to the
Product in the Field.

(c) Certain Activities Outside the Territory. Auxilium will provide reports of
safety information related to the Product arising from all non-clinical
toxicology studies (other than studies outside of the Field) and all clinical
studies initiated outside of the Territory by Auxilium (or its Affiliates or by
any Third Party on its or their behalf) related to the Product within (i) forty
eight (48) hours in the case of safety related information and (ii) sixty
(60) days of completion in all other cases, in each case, solely to the extent
such information is Controlled by Auxilium (and solely to the extent Auxilium is
permitted to disclose such information to Pfizer pursuant to applicable Law or
otherwise). Auxilium will also provide Pfizer with copies of all material
regulatory filings made by Auxilium related to the Product in the Field outside
of the Territory that may have a material adverse impact on the Development
and/or Commercialization of the Product in the Field in the Territory.
Notwithstanding anything to the contrary contained in this Section 5.6.2(c),
Pfizer shall only be entitled to utilize any such data or other information
provided pursuant to this Section 5.6.2(c) to satisfy its pharmacovigilance and
safety reporting obligations hereunder in compliance with applicable Law (and
for purposes of clarity, such information shall not be utilized for any other
purposes, including to broaden the scope of any Regulatory Approval), and all
such data and other information shall be considered “Confidential Information”
of Auxilium.

(d) Delay in Regulatory Approval or failure to gain Regulatory Approval for
Horsham Facility. In the event Auxilium fails to obtain Regulatory Approval for
its Drug Substance Facility at Horsham, PA in support of either Auxilium’s U.S.
BLA submission or the MAA submission, the Parties shall meet without undue delay
to discuss the plan forward (which may include the formation of a joint
Pfizer/Auxilium team) to remedy deficiencies in order to obtain Regulatory
Approval.

(e) BTC. Pfizer hereby agrees and acknowledges that Auxilium shall have the
right (i) in connection with Section 5.1(c) of the BTC License Agreement, to
provide BTC with copies of all market research plans and research results,
clinical development results and similar items for the Product for the purposes
of the “JCC” (as such term is defined in the BTC License Agreement) and (ii) in
connection with Section 3.3(a) of the BTC License Agreement, to grant BTC a
right of reference with respect to “Remaining Indications” to the “Regulatory
Data” contained in “Regulatory Approvals” (as such terms are defined in the BTC
License Agreement) for the Product in the Field in the Territory.

5.7 Recall, Withdrawal, or Market Notification of Product.

5.7.1 Notification and Determination. In the event that any Governmental
Authority threatens or initiates any action to remove the Product from the
market in the Field whether inside the Territory or outside the Territory (in
whole or in part), the Party receiving notice thereof shall notify the other
Party of such communication immediately, but in no event

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

42



--------------------------------------------------------------------------------

later than one (1) business day, after receipt thereof. Notwithstanding the
foregoing, in all cases Pfizer (acting as the holder of the Product Approval in
the Territory) shall determine whether to initiate any recall, withdrawal or
market notification of the Product in the Field in the Territory, and Auxilium,
as holder of the Product Approval outside the Territory shall determine whether
to initiate any such recall, withdrawal or market notification of the Product
outside the Territory, including the scope of such recall or withdrawal (e.g., a
full or partial recall, or a temporary or permanent recall) or market
notification; provided, however that before Pfizer or Auxilium (as the case may
be) initiates a recall, withdrawal or market notification, the Parties shall
promptly meet and discuss in good faith the reasons therefor, provided that such
discussions shall not delay any action that Pfizer or Auxilium (as the case may
be) reasonably believes has to be taken in relation to any recall, withdrawal or
market notification. In the event of any such recall, withdrawal or market
notification, Pfizer or Auxilium (as the case may be), as the distributor of the
Product, shall determine the necessary actions to be taken, and, shall implement
such action, with the other Party providing reasonable input (which the first
Party shall in good faith consider and incorporate into any recall, withdrawal
or market notification strategy) and reasonable assistance, to conduct such
recall, withdrawal or market notification. Without limiting the foregoing,
Auxilium shall have the right to propose that a Product recall, withdrawal or
market notification should be initiated by Pfizer, but Pfizer, acting as the
holder of the Product Approval in the Territory, shall make the final decision
as to whether or not the recall, withdrawal or market notification will be
initiated. Pfizer shall at all times utilize a batch tracing system which will
enable the Parties to identify, on a prompt basis, customers within the
Territory who have been supplied with Product of any particular batch, and to
recall such Product from such customers as set forth in this Section 5.7.1.

5.7.2 Cost Allocation. All direct costs and expenses associated with
implementing a recall, withdrawal or market notification with respect to the
Product in the Field in the Territory shall be allocated between Auxilium and
Pfizer as follows:

(a) in the event, and to the extent, that the recall, withdrawal or market
notification arises as a result of a material breach of this Agreement by
Auxilium, including any Bulk Product Manufacturing breach, then Auxilium shall
bear the costs and expenses, including all internal and Out-of-Pocket Costs of
Pfizer for implementing the recall, withdrawal or market notification (including
an appropriate credit to Pfizer against the payments of the Supply Delivery
Price pursuant to Section 7.7.1 for any such recalled Product which Pfizer has
paid for); and

(b) in the event, and to the extent, that the recall, withdrawal or market
notification arises out of the material breach of this Agreement by Pfizer, then
Pfizer shall bear the costs and expenses for implementing the recall, withdrawal
or market notification (and no credit will be given to Pfizer against the
payments of the Supply Delivery Price pursuant to Section 7.7.1 for any such
recalled Product which Pfizer has paid for); and

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

43



--------------------------------------------------------------------------------

(c) in all other cases, all costs and expenses incurred by either Party for
implementing the recall, withdrawal or market notification shall be borne
equally by the Parties.

ARTICLE 6

COMMERCIALIZATION

6.1 Commercialization in the Field in the Territory. During the Term, Pfizer
shall be solely responsible for Commercializing the Product in the Territory for
use in the Field, which Commercialization shall be in accordance with the
Commercialization Plan and this Agreement. Pfizer shall be responsible for one
hundred percent (100%) of the expenses (including Pre-Marketing and other
Commercialization expenses) incurred in connection with the Commercialization of
the Product in the Territory for use in the Field. Without limiting the
foregoing, Pfizer shall use its Commercially Reasonable Efforts to Commercialize
the Product for use in the Field in each country in the Territory.

6.2 Commercialization Plan.

6.2.1 Initial Commercialization Plan. On an annual basis, Pfizer shall prepare a
commercialization plan with respect to the Commercialization of the Product in
the Field in the Territory pursuant to this Agreement (the “Commercialization
Plan”). The initial Commercialization Plan for the Product for the first full
calendar year of this Agreement (including any additional period from the
Effective Date through the end of the initial calendar year) is attached to this
Agreement as Schedule 6.2.1 (the “Initial Commercialization Plan”).

6.2.2 Updates to Commercialization Plan. On an annual basis no later than
September 30th of each year (except as set forth in Section 6.2.1), Pfizer shall
create and submit to the JSC for its review and discussion of the
Commercialization Plan for the following calendar year. Each Commercialization
Plan shall contain a five (5) year rolling annual plan for the Commercialization
of the Product in the Territory for use in the Field. The first year of such
plan (except the initial Commercialization Plan as set forth in Section 6.2.1),
shall constitute the plan and budget for the first year and the remaining four
(4) years shall be for planning purposes only (provided that Pfizer shall
prepare such four (4) year portion in accordance with its good faith anticipated
activities). Upon review and discussion by the JSC, Pfizer shall finalize the
Commercialization Plan for the following calendar year. From time to time during
a given calendar year, Pfizer may propose written updates to the
Commercialization Plan for review and discussion by the JSC. Pfizer shall
conduct all Commercialization of the Product in accordance with the
Commercialization Plan and this Agreement.

6.2.3 Contents of Commercialization Plan. Each annual Commercialization Plan
shall include and set forth on a regional or country-by-country basis as
determined by Pfizer, among other things, the following items in connection with
the Commercialization of the Product in the Territory for use in the Field:

(a) a description of the short-and long-term vision for the Product and Product
positioning; a situation analysis; a Strengths, Weaknesses, Opportunities and
Threats (SWOT) analysis; and a description of critical issues, strategic
imperatives and tactics by strategic imperative with timelines and budget, all
of the foregoing from each of the following perspectives: marketing, sales, and
reimbursement;

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

44



--------------------------------------------------------------------------------

(b) a summary of the minimum level of sales efforts to be dedicated to the
promotion of the Product, including the anticipated number of details and
targets of such details;

(c) a description of any Promotional Materials and campaigns, including
publication plans to be used in connection with the promotion of the Product in
the Field; and

(d) a detailed budget for the Commercialization activities (including
advertisement, promotion, medical education, public relations, life cycle
management and publication costs) for the applicable period (the
“Commercialization Budget”).

6.3 Pfizer’s Performance.

6.3.1 Specific Commercialization Obligations. Without limiting the generality of
the provisions of Section 6.1, in connection with the Commercialization of the
Product in the Territory for use in the Field by Pfizer hereunder:

(a) Pfizer shall be solely responsible for (i) receiving, accepting and filling
orders for the Product in the Field in the Territory, (ii) handling all returns
of the Product in the Field in the Territory, (iii) controlling invoicing, order
processing and collection of accounts receivable for the sales of the Product in
the Field in the Territory, and (iv) distributing and managing inventory of the
Product in the Field in the Territory.

(b) Pfizer shall use Commercially Reasonable Efforts to launch the Product in
each country (or other regulatory jurisdiction) in the Territory after all
applicable Regulatory Approvals for the Product in such country (or other
regulatory jurisdiction) have been obtained. Pfizer shall commercially launch
the Product in each country in the Territory within sixty (60) days after the
receipt of Pricing Approval and final label agreement of the Product in such
country (to the extent Pricing Approval and final label agreement are required
in such country, and otherwise within sixty (60) days after receipt of Product
Approval in, or otherwise covering, such country); provided that Auxilium
complies with its obligations to supply Product in accordance with Article 7 of
this Agreement.

(c) Pfizer [***] of [***] from the Effective Date through [***].

(d) On an [***]:

(i) with respect [***] such Product [***]:

(1) [***]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

45



--------------------------------------------------------------------------------

(2) [***]

(ii) with respect [***] such Product [***]:

(1) [***]

(2) [***]

6.3.2 Commercialization Plan. Without limiting obligations of Pfizer under
Sections 6.3.1, Pfizer shall carry out the Commercialization activities in the
Commercialization Plan, in accordance with the time frames set forth in the
Commercialization Plan.

6.3.3 Diligence Failures. If Auxilium believes in good faith that Pfizer has
failed to utilize Commercially Reasonable Efforts (which, for clarity would
include the failure to satisfy the requirements set forth in Section 6.3.1) with
respect to the Commercialization of the Product in the Field in the Territory
pursuant to this Agreement, then Auxilium shall first raise such issue through
the JSC, identifying the countries at issue and specific detailed reasons
underlying such allegation. Within sixty (60) days following Pfizer’s receipt of
any such notice from Auxilium, Pfizer shall provide Auxilium with a written
response specifying, in reasonable detail, how it is using or has begun to use
such Commercially Reasonable Efforts.

6.4 Reports. Pfizer shall update the JSC on a regional or on a
country-by-country basis no less than twice per calendar year regarding its
significant Commercialization activities involving the Product. Such updates
will provide reports for each of the Major Market Countries and all other
countries in the Territory will be covered in accordance with Pfizer’s regional
commercial structure as it exists from time to time.

6.5 Compliance. Pfizer shall, in Commercializing the Product, comply with all
applicable Laws, including the U.S. Foreign Corrupt Practices Act, as well as
all applicable Regulatory Approvals for the Product. In addition, Pfizer shall
not use in any capacity, in connection with its Commercialization (or
Development) of the Product hereunder, any Person who has been debarred pursuant
to Section 306 of the FD&C Act (or similar Law outside of the U.S.), or who is
the subject of a conviction described in such section, and Pfizer shall inform
Auxilium in writing immediately if it or any Person who is performing services
for Pfizer hereunder is debarred or is the subject of a conviction described in
Section 306 (or similar Law outside of the U.S.), or if any action, suit, claim,
investigation or legal administrative proceeding is pending or, to Pfizer’s
knowledge, is threatened, relating to the debarment of Pfizer or any Person used
in any capacity by Pfizer in connection with its Commercialization (or
Development) of the Product hereunder.

6.6 Use of Subcontractors. Pfizer shall have the right, upon giving prior
written notice to Auxilium, to package, label, release, distribute or detail the
Product directly or indirectly through any Third Party(ies); provided that
Pfizer remains responsible for the

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

46



--------------------------------------------------------------------------------

performance of its subcontractors and such actions do not in any way diminish,
reduce or eliminate any of Pfizer’s obligations under this Agreement. In
exercising its rights under this Section 6.6, Pfizer shall not be required to
obtain Auxilium’s prior written consent pursuant to Section 2.4.3 but Pfizer
shall otherwise comply with all of the other obligations imposed under that
Section.

6.7 Provisions applicable to Sales Representatives and/or Medical Science
Liaisons.

6.7.1 General. Pfizer shall, and shall cause its Sales Representatives to,
conduct all details with respect to the Product and perform its other
Commercialization activities under this Agreement in the Territory in adherence
with applicable Law and Regulatory Approvals, the Product package inserts,
labeling and packaging, and any professional requirements, including those
relating to promotion of pharmaceutical products, consumer protection, fraud and
abuse and false claims.

6.7.2 Compensation. Pfizer shall be solely responsible for (i) any compensation
that is payable to its Sales Representatives (including, without limitation,
with respect to any employee benefit plan), (ii) the payment or withholding of
any contributions, payroll taxes, or any other payroll-related item by or on
behalf of Pfizer (or its Affiliates or sublicensees) or any of its Sales
Representatives or Medical Science Liaisons, and (iii) any failure of Pfizer (or
its Affiliates or sublicensees) to withhold or pay required taxes or failure to
file required forms with regard to compensation and benefits paid or extended by
Pfizer (or its Affiliates or sublicensees) to any of its Sales Representatives
or Medical Science Liaisons. Pfizer acknowledges and agrees that Auxilium does
not and will not maintain or procure any worker’s compensation, healthcare, or
other insurance for or on behalf of the Pfizer’s Sales Representatives, all of
which shall be Pfizer’s sole responsibility.

6.7.3 Training. Pfizer shall be solely responsible for training, and all costs
associated with such training, its Sales Representatives and Medical Science
Liaisons using Commercially Reasonable Efforts and in all cases in accordance
with applicable Law, including timely reporting of any adverse events with
respect to the Product.

6.7.4 Acts of Sales Representatives and Medical Science Liaisons. For the
avoidance of doubt, Pfizer shall be solely responsible for any act or omission
of its Sales Representatives and Medical Science Liaisons while performing any
Commercialization activities (including, without limitation, any proceedings or
claims for benefits that any Sales Representative or Medical Science Liaison may
make under or with respect to any Auxilium benefit plan). Pfizer shall be solely
responsible and liable for all probationary and termination actions taken by it
with respect to its Sales Representatives and Medical Science Liaisons, as well
as for the formulation, content and dissemination (including content) of all
employment policies and rules (including written probationary and termination
policies) applicable to its employees and contractors.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

47



--------------------------------------------------------------------------------

6.8 Promotional Materials.

6.8.1 Creation of Promotional Materials. Pfizer will create and develop
Promotional Materials for the Territory in accordance with the Regulatory
Approvals and applicable Laws, and shall provide samples thereof to Auxilium for
its review and comment (and Pfizer shall consider any such comments in good
faith) prior to distributing such Promotional Materials (for clarity, such
samples need only be submitted for each different type of Promotional Material,
as opposed to each item of Promotional Material needing to be submitted). To the
extent Pfizer shall include any Auxilium trademarks in the Promotional
Materials, Pfizer shall comply with Auxilium’s then-current guidelines for
trademark usage a copy of which shall be provided by Auxilium to Pfizer within
thirty (30) days of the Effective Date; provided, however that Pfizer shall not
be required to comply with such guidelines or any changes, amendments or updates
to such guidelines unless and until Auxilium provides such guidelines or
changes, amendments, or updates, as applicable, to Pfizer; provided, further,
that Pfizer shall be entitled to sell-off any existing inventory of materials
which were in compliance with the guidelines existing prior to the receipt of
any such changes, amendments or updates, as applicable and subject to applicable
Law.

6.8.2 Inclusion of Logos on Packaging and Promotional Materials. To the extent
permitted or required by applicable Law and subject to obtaining necessary
Regulatory Authority approvals, with respect to Product to be sold by or on
behalf of Pfizer (or any of its Affiliates or sublicensees) in the Territory,
the Auxilium housemark and the Pfizer housemark shall be given equal prominence
on all package inserts utilized by Pfizer. Auxilium hereby grants to Pfizer a
non-exclusive, royalty-free right and license during the Term to utilize the
Auxilium housemark (including all trademarks, names and logos) in order to
perform the Commercialization activities required to be performed by Pfizer
hereunder in accordance with the terms of this Agreement. Pfizer hereby grants
to Auxilium a non-exclusive, royalty free right and license during the Term to
utilize the Pfizer housemark (including all trademarks, names and logos) in
order to perform the Manufacturing and other activities to be performed by or on
behalf of Auxilium under the terms of this Agreement. Each Party shall only use
the housemark of the other Party with the necessary trademark designations, and
each Party shall use the other Party’s housemarks in a manner that does not
derogate from such Party’s rights in its trademarks, names and logos. Each Party
shall submit representative samples of its use of the other Party’s housemark
for review by the JSC. Each Party will take no action that will interfere with
or diminish the other’s rights in its respective trademarks, names and logos,
and if a Party reasonably believes that the use of its trademarks, names and
logos by the other Party hereunder is interfering with or diminishing its
rights, such Party shall notify the other Party thereof in writing and such
other Party shall promptly cease use of such trademarks, names or logos in such
manner. Each Party agrees that all use of the other Party’s trademarks, names
and logos will inure to the benefit of such other Party, including all goodwill
in connection therewith.

6.8.3 Pfizer Ownership of Promotional Materials. During the Term, Pfizer shall
own all right, title and interest in and to any Promotional Materials created by
Pfizer hereunder relating to the Product in the Field in the Territory including
copyrights, but excluding trademarks (including the Product Trademark), names,
logos and other marks owned by or on behalf of Auxilium or its Affiliates.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

48



--------------------------------------------------------------------------------

6.8.4 Use of Promotional Materials Exclusively for the Product. The Promotional
Materials, and any aspects of those uniquely tied to the Product, shall be used
by Pfizer exclusively in connection with the Commercialization of the Product in
the Field in the Territory in accordance with the terms of this Agreement, and
Pfizer shall not use, or allow any other Person to use, any such Promotional
Materials except in accordance with this Agreement.

6.9 Product Trademarks and Product Trade Dress.

6.9.1 Product Trademark. Pfizer shall use Commercially Reasonable Efforts to
Commercialize the Product in the Field in the Territory under the trademark
XIAFLEXTM (and logo) and under the trade dress or such other trademark or trade
dress as the Parties mutually agree upon (in each such Party’s sole discretion),
including, if applicable, any alternative trademark and any alternative trade
dress pursuant to this Section 6.9.1 (the “Product Trademark” and the “Product
Trade Dress”, respectively). Notwithstanding the foregoing, in the event that
Pfizer believes that the use or registration of the Product Trademark or the use
of the Product Trade Dress in a particular country in the Territory would be
inappropriate due to such country’s linguistic or cultural particularities or
against the Laws of such country, or in conflict with any Third Party’s
intellectual property rights in that country, based on a review of market
research, regulatory research, legal searches, investigation results, and any
other relevant information that may have been collected by either Party that is
relevant to the clearance for use and registration of a trademark or for use and
registration of a trade dress, Pfizer shall present such concern to Auxilium,
and Auxilium shall propose alternative trademarks and trade dresses to Pfizer
for use and registration in the country in question. Auxilium shall bear all
reasonable costs relating to the creation, legal clearance, filing,
registration, and maintenance of any alternative trademark and trade dress
without prejudice to Pfizer’s right to reasonably refuse to adopt any such
alternative trademark or trade dress on the aforementioned grounds. Pfizer may
request, and Auxilium shall use Commercially Reasonable Efforts to provide, a
reasonable number of alternative trademarks and trade dresses from among which
the Parties may agree that the use or registration of such an alternative
trademark, or the use of such an alternative trade dress, in a particular
country in the Territory would not be inappropriate due to such country’s
linguistic or cultural particularities, or against the Laws of such country, or
in conflict with any Third Party’s intellectual property rights in that country,
based on a review of market research, regulatory research, legal searches,
investigation results, and any other relevant information that may have been
collected by either Party that is relevant to the clearance for use and
registration of a trademark or for use and registration of a trade dress.

6.9.2 Use and Ownership of Product Trademarks and Product Trade Dress. All uses
of the Product Trademark and Product Trade Dress by Pfizer (and its Affiliates
and sublicensees) to identify and/or in connection with the Commercialization of
the Product in the Field in the Territory shall be in accordance with Regulatory
Approvals and all applicable Laws and shall be subject to the approval of
Auxilium in its reasonable discretion. Pfizer (and its

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

49



--------------------------------------------------------------------------------

Affiliates and sublicensees) shall only use the Product Trademark and Product
Trade Dress pursuant to the terms of this Agreement to identify and in
connection with the Commercialization of the Product in the Territory for use in
the Field, and Pfizer shall not (and shall cause its Affiliates and sublicensees
not to) use such Product Trademark or Product Trade Dress to identify or in
connection with the marketing of any other products. Auxilium shall own and
retain all rights to the Product Trademark and Product Trade Dress (in each
case, together with all goodwill associated therewith throughout the Territory),
and Pfizer shall assign (and shall cause its Affiliates and sublicensees to
assign), and hereby does assign to Auxilium, all of its right, title and
interest in and to such Product Trademark and Product Trade Dress, if any.
Auxilium shall also own rights to any Internet domain names incorporating the
Product Trademark or any variation or part of such trademark as its URL address
or any part of such address; and Pfizer shall not establish any Internet domain
name or URL incorporating such trademark without the prior written consent of
Auxilium, such consent not to be unreasonably withheld; provided that Pfizer
shall be responsible for all costs incurred by Auxilium with respect to such
Internet domain names or URLs to the extent used for the Commercialization of
the Product in the Territory. The Parties hereby agree and acknowledge that
nothing contained herein shall limit Auxilium’s right to use the Product
Trademark or Product Trade Dress outside the Territory.

6.9.3 Maintenance of Product Trademark. Auxilium will use Commercially
Reasonable Efforts to establish, maintain and enforce the Product Trademark in
the Territory and will bear all costs and expenses relating thereto.

6.9.4 Infringement of the Product Trademark. In the event that either Party
becomes aware of any infringement of the Product Trademark by a Third Party in
the Territory, such Party shall promptly notify the other Party and the Parties
shall consult with each other in good faith with respect thereto. Auxilium
shall, at its sole discretion, have the first right to determine how to proceed
with respect to such infringement, including by the institution of legal
proceedings against such Third Party, in which case all costs and awards
relating to such legal proceedings will be borne exclusively by Auxilium. If
requested to do so, Pfizer shall reasonably cooperate with any and all action
initiated by Auxilium, including by joining legal proceedings as a party at
Auxilium’s reasonable expense. If Auxilium elects not to take action or initiate
legal proceedings against an instance of infringement to the Product Trademark
in the Territory, Pfizer shall have the right at its own and sole discretion to
take action or initiate legal proceedings against such instance of infringement
to the Product Trademark in the Territory, in which case all costs and awards
relating to such legal proceeding will be borne exclusively by Pfizer. If
requested to do so, Auxilium shall reasonably cooperate with any and all action
initiated by Pfizer in connection therewith, including, by joining legal
proceedings as a party at Pfizer’s reasonable expense.

6.9.5 Trademark Acknowledgments. Each Party acknowledges the sole ownership by
the other Party and validity of all trademarks, trade dress, logos and slogans
owned by the other Party and used or intended to be used in connection with the
Commercialization of the Product for the Field in the Territory. Each Party
agrees that it will not at any time during or

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

50



--------------------------------------------------------------------------------

after the Term assert or claim any interest in, or do anything which may
adversely affect the validity or enforceability of, any copyright, trademark,
trade dress, logo or slogan owned by the other Party and used or intended to be
used on or in connection with the marketing or sale of the Product. Neither
Party will register, seek to register or cause to be registered any copyrights,
trademarks, trade dress, logos or slogans owned by the other Party and used or
intended to be used on or in connection with the marketing or sale of the
Product or any variation thereof, under any applicable Law providing for
registration of copyrights, trademarks, service marks, trade names or fictitious
names (including as an Internet domain name) or similar Laws, without the other
Party’s prior written consent (in its sole discretion).

6.10 Commercialization Data. Pfizer shall own all marketing and sales data and
information resulting from its Commercialization of the Product in the Field in
the Territory during the Term (the “Commercialization Data”). Upon request from
Auxilium, Pfizer shall provide to Auxilium a copy of such of the
Commercialization Data as constitutes promotional materials, marketing
strategies and market research data (“Promotional Commercialization Data”).
Auxilium shall have the irrevocable right and license to use all such
Promotional Commercialization Data (and the right to grant its Affiliates and
Third Parties the right to use such Promotional Commercialization Data) in
connection with its commercialization of the Product in the Field in the U.S.,
which right and license shall survive the expiration or termination of this
Agreement. Notwithstanding the foregoing, Pfizer’s obligation to provide
Promotional Commercialization Data and Auxilium’s right to use such data shall
be performed, or exercised, respectively, in all instances in accordance with
all applicable Laws, including, without limiting the foregoing, any data privacy
Laws.

6.11 Global Branding Strategy. Auxilium shall have the right, from time to time
during the Term, to implement (and thereafter modify and update) a global
branding strategy, including global messaging, for the Product for use in the
Field throughout the world (the “Global Branding Strategy”). To the extent
Auxilium determines to utilize such Global Branding Strategy, Pfizer shall use
Commercially Reasonable Efforts to adhere to the Global Branding Strategy in its
Commercialization of the Product, including with respect to any Promotional
Materials; provided, that, in the event that Pfizer believes that the
application of the Global Branding Strategy in a particular country in the
Territory would be inappropriate whether because of such country’s linguistic or
cultural particularities, because it is against the Laws of such country or
because Pfizer reasonably determines it would be inconsistent with Pfizer’s
obligation to use Commercially Reasonable Efforts to Commercialize the
Territory, Pfizer shall present such concern to Auxilium, and the Parties shall
discuss whether appropriate revisions to the Global Branding Strategy may make
it appropriate for use in such country. Nothing in this Section shall be
construed to derogate from Pfizer’s ultimate right and responsibility to use
Commercially Reasonable Efforts to Commercialize the Product in the Territory in
accordance with the terms and conditions of this Agreement.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

51



--------------------------------------------------------------------------------

ARTICLE 7

SUPPLY

7.1 General. Auxilium will use Commercially Reasonable Efforts to develop, or
have developed, a process for the Manufacture of the Bulk Product, and to scale
up (or have scaled-up) such process to a level sufficient to Manufacture (or
have Manufactured) and supply reasonable quantities of the Bulk Product for
clinical and commercial use in the Field in the Territory, in each case in
accordance with the terms of this Article 7 and the Quality Agreement.

7.2 Development Supply. Auxilium will use Commercially Reasonable Efforts to
Manufacture, or arrange for a Third Party to Manufacture, and supply all of
Pfizer’s requirements of the Bulk Product for Development Activities to be
performed by it in accordance with the Development Plan, which supply shall be
in accordance with the terms of this Article 7. The Bulk Product shall be
ordered and supplied for Development Activities in accordance with the
procedures set forth in this Article 7. The Bulk Product supplied for
Development Activities shall initially be invoiced at the lower of
(i) Auxilium’s prevailing Manufacturing Standard Cost to Manufacture the Bulk
Product at the time Pfizer issued the relevant Purchase Order or (ii) [***]
Dollars ($[***]) per Unit of Product (the “Development Supply Price”). The
Development Supply Price described by Section 7.2(ii) shall be amended once
annually on the anniversary of the Effective Date to reflect any change in the
United States Department of Labor Producer Price Index for pharmaceutical
preparations over the preceding year.

7.3 Commercial Supply. Auxilium will use Commercially Reasonable Efforts to
Manufacture, or arrange for a Third Party to Manufacture, and supply all of
Pfizer’s requirements of the Bulk Product for commercial sale in the Field in
the Territory pursuant to this Agreement, which supply shall be in accordance
with the terms of this Article 7 and the Quality Agreement.

7.4 Exclusive Source. Subject to the provisions of this Agreement, Pfizer shall
purchase all of its requirements of the Product exclusively from Auxilium
pursuant to the terms of this Article 7.

7.5 Packaging and Labeling; Certain Other Manufacturing Activities.
Notwithstanding anything to the contrary contained herein, in accordance with
the procedures set forth in the Quality Agreement, Pfizer or its designated
Third Party shall be responsible (at its sole cost and expense) for all final
product labeling and packaging (whether in commercial or clinical packaging
presentation), including insertion of materials such as patient inserts, patient
medication guides, professional inserts and any other written, printed or
graphic materials accompanying the Product, considered to be part of the
Finished Product, and handling, storage, quality control, quality assurance,
testing, release and related activities, of the Product in connection with the
foregoing (collectively, “Packaging and Labeling”). Pfizer or its designated
Third Party shall ensure that all such Packaging and Labeling shall comply with

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

52



--------------------------------------------------------------------------------

applicable Law, GMPs and the Regulatory Approvals for the Product in the
Territory, including the Product Specifications; provided that Auxilium shall
have the right, but not the obligation, to review any single or collective
element of Packaging and Labeling at any time. Pfizer or its designated Third
Party shall also be responsible for testing and release of the Finished Product
and Auxilium shall provide assistance to Pfizer and its designees in connection
therewith (including, to the extent possible, granting Pfizer reasonable access
to Auxilium (and its Affiliates’, sublicensees’ and subcontractors’) facilities
as is necessary or useful for Pfizer to access applicable records and documents
for performing its testing and release obligations), all as more particularly
set forth in the Quality Agreement.

7.6 Forecasting and Ordering.

7.6.1 Forecast. Pfizer shall furnish the first forecast under this Section 7.6
no less than twelve (12) months before the anticipated First Commercial Sale of
the Product under this Agreement (the “Initial Forecast Date”). On the Initial
Forecast Date and on the first day of each calendar quarter thereafter (each a
“Forecast Date”), Pfizer shall furnish Auxilium a forecast of quantities of Bulk
Product that Pfizer expects to be delivered on a monthly basis in each of the
six (6) calendar quarters beginning, respectively, six (6) months, nine
(9) months, twelve (12) months, fifteen (15) months, eighteen (18) months and
twenty-one (21) months from the Forecast Date (each a “Forecast”). The Forecast
for deliveries occurring in the calendar quarter beginning six (6) months after
the Forecast Date shall provide for quantities no less than seventy-five percent
(75%), and no more than one hundred twenty five percent (125%), of the
quantities contained in the Forecast for such quarter given one quarter earlier.
The Forecast for deliveries occurring in the calendar quarters beginning nine
(9) months, twelve (12) months, fifteen (15) months, eighteen (18) months and
twenty-one (21) months after the Forecast Date shall be non-binding (see
Schedule 7.6 for Forecast methodology). All Forecasts shall (i) be specified for
Bulk Product on a monthly basis and (ii) be in multiples of either [***] Units
of Product (i.e. full batches of the [***]L Manufacturing environment, if
applicable) or [***] Units of Product (i.e. full batches of the [***]L
Manufacturing environment, if applicable). The Parties recognize that the
foregoing Forecasts may change over time based on commercial and regulatory
developments and other factors, and Pfizer shall be liable to reimburse Auxilium
for Out-of-Pocket Costs incurred by Auxilium as a result of any such changes
with respect to the first three (3) quarters of the then current Forecast;
provided, that, to the extent practicable, Auxilium will use Commercially
Reasonable Efforts to reduce such reimbursement exposure to Pfizer under the
terms hereof incident to changes in such Forecast; provided, however, that,
notwithstanding the foregoing, in all cases, Auxilium shall not be in breach of
this Agreement for any failure to reduce such reimbursement exposure and Pfizer
shall be responsible for purchasing any and all Bulk Product in accordance with
the provisions of this Agreement.

7.6.2 Long Range Capacity Planning; Supply Chain Improvements. Concurrent with
the Initial Forecast, for the purposes of discussion and planning of
manufacturing capacity Pfizer shall provide a non-binding forecast of Bulk
Product needs for the twenty-four (24) months following that specified in the
then current Forecast as described in Section 7.6 (“Long Range Forecast”). In
the event Auxilium projects a shortfall in capacity

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

53



--------------------------------------------------------------------------------

based on the Long Range Forecast, the Parties will jointly discuss alternatives
to increase such capacity, and the Parties shall promptly meet to discuss a
reasonable manner of proceeding. Unless otherwise agreed to by the Parties
during the Term, the Long Range Forecast shall be updated by Pfizer and reviewed
with Auxilium on an annual basis. In addition to the discussions focused
specifically on the Long Range Forecast, in the event that the Bulk Product for
Commercial sale has, on an on-going basis, less than eighteen (18) months of
shelf-life at the time of delivery to Pfizer by Auxilium, the Parties shall
discuss possible improvements to the supply chain, including, the feasibility of
Auxilium supplying Bulk Product to Pfizer in the Territory.

7.6.3 Orders. On each Forecast Date, in addition to the Forecast specified in
Section 7.6, Pfizer shall for the Term deliver to Auxilium a firm purchase order
or orders specifying the quantities of the Bulk Product for delivery on a
monthly basis in the calendar quarter beginning three (3) months after the
Forecast Date (each a “Purchase Order”). Each such Purchase Order shall provide
for aggregate quantities for delivery in such quarter that are no less than
seventy-five percent (75%), and no more than one hundred twenty five percent
(125%), of the quantities contained in the Forecast for such quarter given one
(1) quarter earlier than the Forecast Date on which such Purchase Order is
placed (see Schedule 7.6 for Forecast methodology). Purchase Orders shall call
for shipment no less than ninety-five (95) days from the Date of Manufacture
unless otherwise agreed by the Parties. For clarity, Auxilium shall use
Commercially Reasonable Efforts to reduce the time from Date of Manufacture to
delivery of Bulk Product as specified in Section 7.8.1 from ninety five
(95) days. In the event a Purchase Order for quantities in the calendar quarter
beginning three (3) months from the Forecast Date is not received at least
ninety-five (95) days before the desired delivery date, the amount forecasted
for such calendar month in the last delivered Forecast shall be deemed a
Purchase Order. Unless agreed separately between the Parties, each Purchase
Order shall specify no more than one (1) delivery date for the Bulk Product in
each calendar month.

7.6.4 Receipt and Acceptance. Pfizer shall purchase all Bulk Product ordered and
specified in a Purchase Order. Purchase Orders may be delivered electronically
or by other means to such location as Auxilium shall designate and shall be in a
form reasonably acceptable to Auxilium. Auxilium shall provide written
confirmation of such Purchase Order to Pfizer within ten (10) business days of
receipt of such Purchase Order. Auxilium will accept any Purchase Order for Bulk
Product that does not exceed the applicable maximum provided for in the most
recent Forecast. If a Purchase Order, whether or not accepted, exceeds such
applicable maximum, the Parties shall seek to agree on a reasonable manner of
proceeding. Auxilium shall use reasonable efforts to supply any amount of Bulk
Product that Pfizer orders pursuant to Section 7.6.3 in excess of the maximum
amount deliverable under the ordering and forecasting procedures specified
herein, but in any event, such efforts shall not be construed as an obligation
hereunder and in no event shall Auxilium be deemed in breach of this Agreement
by means of a failure to provide Bulk Product in excess of the Forecasted
amount. Nothing in any such Purchase Order or written acceptance shall supersede
the terms and conditions of this Agreement or the Quality Agreement, and in the
event of a conflict between the terms such Purchase Order (or written
acceptance, as applicable) and the terms of this Agreement (or the Quality
Agreement, as applicable), the terms of this Agreement (or the Quality

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

54



--------------------------------------------------------------------------------

Agreement, as applicable) shall control. All Purchase Orders, written
acceptances of Purchase Orders and other notices contemplated under this
Section 7.6 shall be sent to the attention of such persons as each Party may
identify to the other in writing from time to time in accordance with
Section 16.3. Notwithstanding any term in Section 7.6.3 or this Section 7.6.4 or
elsewhere herein, and notwithstanding any Forecasts given by Pfizer, Pfizer
shall not be obligated to place any Purchase Orders for Bulk Product prior to
receipt of Regulatory Approval thereof, and Pfizer shall have the right to
reasonably amend its Forecasts and Purchase Orders in the event of unexpected
delays in receipt of any such approval; provided, that Pfizer shall be liable to
reimburse Auxilium for Out-of-Pocket Costs incurred by Auxilium as a result of
any such changes with respect to the first three (3) quarters of the then
current Forecast; provided, that, to the extent practicable, Auxilium will use
Commercially Reasonable Efforts to reduce such reimbursement exposure to Pfizer
under the terms hereof incident to changes in such Forecasts and Purchase
Orders; provided, however, that notwithstanding the foregoing, in all cases,
Auxilium shall not be in breach of this Agreement for any failure to reduce such
reimbursement exposure and Pfizer shall be responsible for purchasing any and
all Bulk Product in accordance with the provisions of this Agreement.

7.7 Pricing, Invoicing, and Manufacturing Standard Cost Audit.

7.7.1 Supply Delivery Price. The consideration payable by Pfizer to Auxilium for
the supply of Bulk Product for commercial sale and for the other rights granted
to Pfizer under this Agreement is contained in Section 8.3 as part of the
Commercialization Payments. As an advance against the Commercialization
Payments, Pfizer shall make initial payments (“Supply Delivery Price”) which
shall be calculated as the lower of (i) [***] Dollars ($[***]) per Unit of
Product (which shall be amended once annually on the anniversary of the
Effective Date to reflect any change in the United States Department of Labor
Producer Price Index for pharmaceutical preparations over the preceding year),
(ii) Auxilium’s prevailing [***] the Bulk Product as reported to Pfizer on
September 30th of the previous year ([***]), or (iii) to the extent applicable,
the price per Unit of Product which would be used to calculate the
Commercialization Payment due to Auxilium pursuant to Section 8.4.2. The Supply
Delivery Price will be credited against future Commercialization Payments as
provided in Section 8.4.

7.7.2 Invoice. Each delivery of Bulk Product hereunder shall be accompanied by
an invoice setting forth the Development Supply Price or the Supply Delivery
Price, as applicable, for such delivery. Auxilium shall invoice such Bulk
Product at the Development Supply Price or the Supply Delivery Price, as
applicable, and Pfizer will issue payment against invoices within forty five
(45) days.

7.7.3 Manufacturing Standard Cost Audit. Pfizer shall have the right to audit
the calculation of Auxilium’s prevailing Manufacturing Standard Cost or
Incremental Costs of Manufacture, as applicable, to manufacture the Bulk Product
as provided in Section 7.7.1. Such audit shall be carried out in the same manner
as the audit provisions of Section 8.11 which shall apply mutatis mutandis, to
both Parties to facilitate such right of audit.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

55



--------------------------------------------------------------------------------

7.8 Shipping and Delivery.

7.8.1 Delivery. Auxilium shall deliver (or have delivered) to Pfizer in
accordance with this Section 7.8 the quantity of the Bulk Product specified in
each accepted Purchase Order within ninety-five (95) days from the Date of
Manufacture of the batch or otherwise as agreed to by the Parties; provided,
that, Auxilium shall use Commercially Reasonable Efforts to reduce the time
between the Date of Manufacture and delivery hereunder. Notwithstanding anything
to the contrary contained herein, (i) Auxilium will notify Pfizer of the
anticipated FCA (Incoterms 2000) (Auxilium’s or its designee’s site) date of
delivery at least five (5) days prior to such FCA (Auxilium’s or its designee’s
site) date, which FCA (Auxilium’s or its designee’s site) date may occur as many
as seven (7) days prior to or seven (7) days after the delivery date specified
by Pfizer in the applicable Purchase Order, and such delivery shall be deemed to
have been delivered on a timely basis hereunder, and (ii) in order to allow for
Bulk Product Manufacturing variances, Auxilium shall be entitled to deliver
quantities of Bulk Product as much as ten percent (10%) above or as little as
ten percent (10%) below the amount of the Bulk Product specified by Pfizer in
the applicable Purchase Order, provided however that the aggregate difference in
any twelve (12) month period does not exceed ten percent (10%) in the aggregate
for all such Bulk Product ordered for such period and such delivery shall be
deemed to have been delivered in satisfaction of Auxilium’s obligations
hereunder. Pfizer shall purchase all such Bulk Product so delivered.

7.8.2 Delivery Terms. Bulk Product shall be supplied to Pfizer FCA (Auxilium’s
or its designee’s site). Delivery shall occur, and title and risk of loss will
pass to Pfizer, when each order of the Product is placed at the disposal of
Pfizer at such Facility pursuant to the loading instructions provided by Pfizer
as specified in Schedule 7.8.2, or as otherwise agreed to by the Parties. The
cost of complying with such specifications shall be borne by Pfizer. The Bulk
Product shall be shipped at Pfizer’s expense via a carrier identified by Pfizer
in the applicable Purchase Order; provided, that in the event that Pfizer fails
to identify a carrier, Auxilium may choose a carrier at its own reasonable
discretion.

7.8.3 Retention. Unless the Parties agree otherwise, Auxilium will maintain
analytical samples of each Bulk Product in storage for a time period based upon
Auxilium’s sample retention policy.

7.9 Quality and Compliance.

7.9.1 Quality Agreement. The Quality Agreement will set forth the Parties’
quality and compliance obligations with respect to Manufacture of the Product
and will include Pfizer, Auxilium and Auxilium’s current Third Party
Manufacturer of commercial Bulk Product. Pfizer and Auxilium agree to comply
with the requirements and provisions set forth in the Quality Agreement. The
Quality Agreement will set forth in greater detail many of the responsibilities
and obligations set forth herein. In the event of a conflict between the terms
of the Quality Agreement and the terms of this Agreement, the terms of this
Agreement shall prevail. The Parties shall execute the Quality Agreement within
one-hundred eighty (180) days

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

56



--------------------------------------------------------------------------------

of the Effective Date. For any additional Third Party Manufacturer which may be
approved by Auxilium and Pfizer to supply commercial Product to Pfizer, an
additional quality agreement between Pfizer, Auxilium and that Third Party
Manufacturer will be executed concomitant to execution of a corresponding supply
agreement between Auxilium and the Third Party Manufacturer for Bulk Product for
sale in the Territory. Additionally, the Parties shall execute a quality
agreement detailing quality and compliance activities with respect to
Manufacture of Drug Substance used in the Product within one-hundred eighty
(180) days of the Effective Date, which in the event of a conflict between such
additional quality agreement and the terms of this Agreement, the terms of this
Agreement shall prevail.

7.9.2 Notice of Non-Conformance.

(a) Auxilium will supply to Pfizer the applicable batch number for the Bulk
Product delivered as well as such other information as the Parties may set forth
in the Quality Agreement with respect to the Manufacture of the Product (a
“Manufacturing Certificate of Analysis”) for all Product shipped to Pfizer
hereunder. Pfizer shall promptly on receipt of each shipment of Bulk Product
hereunder inspect, or cause to have inspected, each shipment of the Product for
any damage, defect or shortage and within a reasonable period of time give
Auxilium written notice of any such damaged, defective or short shipment (a
“Notice of Non-Conformance”).

(b) Latent Defects shall be communicated to Auxilium, together with appropriate
detail, via a Notice of Non-Conformance, without undue delay after such Latent
Defect is first discovered by Pfizer (or Pfizer otherwise is notified of such
Latent Defect), but in all cases within two (2) business days of the date on
which such Latent Defect was first discovered by Pfizer or was notified to
Pfizer by the relevant Party discovering the defect, and thereafter such Latent
Defect shall be handled as set forth in the remainder of this Section 7.9 and/or
the Quality Agreement, as applicable. For purposes of this Section 7.9.1(b),
“Latent Defects” shall mean those defects that could not be discovered by
inspection by Pfizer or its designee as described in Section 7.9.1(a).

7.9.3 Notification of significant quality issues. As set forth in the Quality
Agreement, the Parties shall notify each other of the occurrence of a confirmed
out-of specification (“OOS”) result or major process deviation relating to the
Product whether inside the Territory or outside the Territory. The Parties agree
to consult on all quality decisions regarding any OOS result or major process
deviations involving the Bulk Product. All investigations regarding confirmed
OOS results or major process deviations generated by the Third Party
Manufacturer for Product must be completed, documented, and approved by Auxilium
and Pfizer prior to issuance of a Certificate of Compliance or a Certificate of
Analysis.

7.9.4 Audits. Pfizer shall have access to Auxilium Facilities and the Facilities
of any Third Party Manufacturer associated with the Product at a mutually
agreeable time for the sole purpose of auditing the Facilities for operational
compliance with cGMPs and the content of the respective Quality Agreements. The
right to audit also includes any testing (for EU testing) Facility related to
the Product.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

57



--------------------------------------------------------------------------------

7.10 Disputes and Remedies.

7.10.1 Disputes. If Pfizer delivers a Notice of Non-Conformance in respect of
all or any part of a shipment of the Bulk Product, and Auxilium does not agree
with Pfizer’s determination that the Bulk Product fails to meet the Product
Specifications (or there is a short shipment), the Parties shall in good faith
attempt to resolve such dispute. Auxilium and Pfizer shall have thirty
(30) days, unless otherwise agreed in writing by the Parties, from the date of
Auxilium’s receipt of a Notice of Non-Conformance to resolve such dispute
regarding whether all or any part of such shipment of Bulk Product was
Manufactured in conformance with the Product Specifications (or there is
otherwise a short shipment). If the dispute regarding whether all or any part of
a shipment of Bulk Product rejected by Pfizer was Manufactured in conformance
with the Product Specifications (or there is a short shipment) is not resolved
in such thirty (30) day period, then Auxilium shall prepare an investigative
report concerning such alleged non-conformance and such investigative report and
Pfizer’s original Notice of Non-Conformance shall be submitted to an independent
consultant. The consultant shall be mutually agreed upon in writing by the
Parties. The results of the consultant’s determination shall be based on
Auxilium’s investigative report and Pfizer’s original Notice of Non-Conformance
and shall be final and binding on the Parties, and if such Bulk Product is
determined to meet the Product Specifications (or is otherwise determined not to
be a short shipment, as applicable), then Pfizer shall pay for the costs of such
consultant; otherwise Auxilium shall pay for such costs.

7.10.2 Remedies. In the event any shipment of Bulk Product is rejected pursuant
to this Section 7.10.2 and/or the Quality Agreement, as applicable, solely as a
result of any act or omission of Auxilium, then (i) Pfizer shall, at the
direction of Auxilium, either (a) destroy such rejected Bulk Product at
Auxilium’s reasonable expense (in accordance with applicable Law) or (b) return
such Bulk Product to Auxilium, at a location designated by Auxilium and at
Auxilium’s reasonable expense, and (ii) Auxilium, at no expense to Pfizer, shall
(in its sole discretion) either (a) use its Commercially Reasonable Efforts to
promptly replace such non-conforming Bulk Product (or short shipment) or
(b) give Pfizer a credit in an amount equal to the amount paid or payable by
Pfizer with respect to such rejected Bulk Product (or short shipment). In the
event that any shipment of Bulk Product is rejected for any other reason,
Auxilium shall have no liability to Pfizer in connection therewith, and Pfizer
shall, at its sole cost, destroy such rejected Bulk Product in compliance with
applicable Law. AUXILIUM’S LIABILITY IN RESPECT OF ANY REJECTION (INCLUDING ANY
SHORT SHIPMENT) SHALL BE LIMITED TO THE REMEDIES PROVIDED IN THIS SECTION
7.10.2.

7.11 Shortages.

7.11.1 General. In the event that the materials and/or Manufacturing capacity
required to Manufacture and deliver the Bulk Product to Pfizer in a timely
manner are in short

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

58



--------------------------------------------------------------------------------

supply, Auxilium shall notify Pfizer of such shortage and, the Parties shall
promptly meet to discuss the shortage. Auxilium shall provide a written plan of
action stating in reasonable detail the root cause of the shortage and proposed
measures to remedy the shortage and the date such shortage is expected to end.
Notwithstanding anything to the contrary contained herein, the situation where
the commercial success of the Product in the Territory is the reason for such
shortage (which situation is addressed in Section 7.6.2) shall not constitute a
“shortage” or mean that Auxilium is “unable to supply” for purposes of this
Section 7.11 (provided, that Auxilium is using Commercially Reasonable Efforts
to supply all of Pfizer’s Purchase Orders in accordance with this Agreement,
including, without limitation, the allocation set forth in this Section 7.11.1).
Auxilium shall use its Commercially Reasonable Efforts to minimize the duration
of any shortage. During any such shortage, Auxilium shall allocate the materials
and resources used in the supply of the Bulk Product between Auxilium (and any
other Third Parties), on the one hand, and Pfizer, on the other hand, (i) for
the first two (2) years from the First Commercial Sale, based on, in the case of
Pfizer, the lesser of fifty percent (50%) of available Bulk Product or the
undelivered quantities specified in all then current Purchase Orders,
(ii) following the second anniversary of the First Commercial Sale, the
forecasted demand reported one quarter earlier (pursuant to Section 7.6) against
the forecasted needs of Auxilium (and any Third Parties) and (iii) following the
third anniversary of the First Commercial Sale, in accordance with their
respective share of sales in the applicable market of the Product during the
immediately preceding twelve (12) months. If, during the Term, Auxilium is
unable to supply according to the terms of this Agreement at least seventy -five
percent (75%) of the aggregate quantity of Bulk Product to be delivered as
required by Pfizer’s Purchase Orders (which have been properly submitted in
accordance with this Agreement) (such quantity of Product, the “Minimum Delivery
Amount”), other than to the extent caused by a Force Majeure Event or an act or
omission of Pfizer or any of its Affiliates or sublicensees, then Pfizer will
inform Auxilium in writing thereof. Following receipt of such notice, a joint
team shall be formed without undue delay to address the nature of the shortage.
Auxilium shall have sixty (60) days to supply Pfizer with sufficient quantities
of Bulk Product such that Auxilium shall have delivered the Minimum Delivery
Amount for the applicable period (the “Minimum Delivery Cure Period”), and in
the event that Auxilium is unable to supply such quantities of Bulk Product to
meet the Minimum Delivery Amount within such Minimum Delivery Cure Period, then
until such time as quantities of Bulk Product to meet the Minimum Delivery
Amount are supplied to Pfizer, the Commercialization Rate will be reduced by
twenty five percent (25%) (i.e., reduced by one-fourth) for all Net Sales
commencing with sales recorded in the month immediately following the month in
which the end of the Minimum Deliver Cure Period occurred, and ending up to
three (3) months following the month in which Auxilium has delivered quantities
of Bulk Product sufficient to meet the Minimum Delivery Amount; provided, that,
for clarity, such three (3) month period is solely intended to allow Pfizer an
opportunity to reestablish its inventory, and to the extent that Pfizer is able
to do so in less than such three (3) month period the Commercialization Rates
shall promptly revert to the amounts currently set forth in Section 8.3;
provided, further, that, during such three (3) month period, Pfizer shall have
the right to submit Purchase Orders in excess of the twenty-five percent
(25%) cap on increases from the previously forecasted amount for such period
(provided, that, Auxilium shall not be obligated hereunder to fill such excess
orders but shall use reasonable efforts to satisfy such excess orders);
provided,

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

59



--------------------------------------------------------------------------------

further, that Auxilium’s inability to fill such excess orders shall not
constitute a shortage hereunder; provided, further, that, at the option of
Pfizer, during the pendency of any such shortage, Auxilium will agree to form a
joint Pfizer/Auxilium team responsible for overseeing the restoration of supply.

7.11.2 Pfizer Representative. In the event of a shortage described in
Section 7.11.1 related to Drug Substance, Auxilium shall permit Pfizer or its
duly authorized representatives to: (a) observe the processes and operations
involved in the Manufacture of Drug Substance in order to ensure that such
processes and operations are conducted in accordance with cGMP and (b) consult
with Auxilium during the Manufacture of Drug Substance, including any quality
control testing of any batch of any Drug Substance. Auxilium shall provide
sufficient access to its leadership team and process data and reports for Drug
Substance and Bulk Product in Auxilium’s possession at the Facility in order to
discuss with Pfizer and reconcile any issues that arise between the Parties
concerning the Manufacture of Drug Substance. Auxilium shall provide sufficient
office space in the Facility to enable such Pfizer representatives to perform
such consultation until the end of such shortage.

7.12 Manufacturing Supply Assurance. Auxilium shall use its Commercially
Reasonable Efforts, as the exclusive supplier of Bulk Product, to ensure for the
duration of the Term of the Agreement that a reasonable measure of supply
assurance be maintained.

7.12.1 Auxilium shall, as part of this obligation, make Commercially Reasonable
Efforts to establish within twenty four (24) months of the First Commercial Sale
a fully qualified, approved, and validated back-up Facility for the filling and
finishing of Bulk Product.

7.12.2 Auxilium shall, as part of this obligation, make Commercially Reasonable
Efforts to establish within forty-two months (42) months of the First Commercial
Sale a fully qualified, approved, and validated back-up Facility for the
Manufacturing of the Drug Substance.

7.13 Safety Stock Obligation. For the first twelve (12) months following the
First Commercial Sale, Auxilium will maintain a minimum of [***] ([***]) months
of Drug Substance equal to [***] ([***]) times the third quarter of the Forecast
provided by Pfizer on or prior to the Initial Forecast Date plus or minus
twenty-five percent (25%). For the twelve (12) month period between the first
anniversary of the First Commercial Sale and the second anniversary thereof,
Auxilium will maintain a minimum of [***] ([***]) months of Drug Substance based
on Pfizer’s Purchase Orders for the preceding [***] ([***]) months plus or minus
twenty-five percent (25%). From and after the second anniversary of the First
Commercial Sale, Auxilium will maintain a minimum of twelve (12) months of Drug
Substance based on Pfizer’s Purchase Orders for the preceding twelve (12) months
plus or minus twenty-five percent (25%). Notwithstanding the foregoing, in the
event that Pfizer has engaged a Third Party to Manufacture the Product pursuant
to Section 7.15.1 or Section 7.19, then Auxilium shall have no obligation to
maintain any safety stock. Auxilium will, at Pfizer’s option, upon reasonable
advanced written notice, allow Pfizer to audit such safety stock during normal
business hours no more than once annually. From the First Commercial Sale until
the fourth

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

60



--------------------------------------------------------------------------------

anniversary of such date, provided, that the Product has received Regulatory
Approval providing for a [***] ([***]) months shelf-life, Pfizer will maintain a
stock of at least [***] ([***]) months of Finished Product or Bulk Product based
on Pfizer’s sales of Units of the Product for the preceding [***] ([***]) months
plus or minus twenty-five percent (25%). In the event that either Party becomes
unable to maintain a safety stock of Drug Substance or Finished Product or Bulk
Product, as applicable, equivalent to at least seventy-five percent (75%) of
that required by this Section 7.13, the Parties shall meet to discuss ways to
mitigate further erosion of supply assurance.

7.14 Product Specification and Manufacturing Changes. Product Specification and
Manufacturing changes, including those resulting from a request received by a
Party from a Governmental Authority, or any changes that Auxilium may make,
shall be dealt with pursuant to the Quality Agreement; provided that all
applicable Regulatory Materials shall be prepared and filed by the Parties in
accordance with the provisions of Article 5.

7.15 Failure to Supply.

7.15.1 General. As used herein, a “Failure to Supply” shall mean that Auxilium
is unable to supply according to the terms of this Agreement at least
sixty-seven percent (67%) of the quantity of Bulk Product to be delivered
pursuant to Pfizer’s Purchase Orders (which have been properly submitted in
accordance with this Agreement) for a period of six (6) consecutive months,
other than to the extent caused by a Force Majeure Event or an act or omission
of Pfizer or any of its Affiliates or sublicensees, which Failure to Supply has
not been cured within sixty (60) days after receipt of written notice regarding
such Failure to Supply from Pfizer (i.e., to the extent that Auxilium supplies
Pfizer with sufficient quantities of Bulk Product such that Auxilium shall have
delivered at least sixty-seven percent (67%) of the quantity of Bulk Product
required by such Purchase Orders for such six (6) month period within such sixty
(60) day cure period, then a Failure to Supply shall not be deemed to have
occurred). Notwithstanding the foregoing, a Failure to Supply shall not be
deemed to have occurred in the event that (x) Auxilium is diligently pursuing a
cure plan for such Failure to Supply, which, in the case where the Parties have
formed a joint team pursuant to Section 7.11.1, shall mean a cure plan agreed
upon by such joint team, (y) Auxilium has demonstrated reasonable progress
toward establishing an alternate Drug Substance source of supply within forty
two (42) months of the First Commercial Sale as required by Section 7.12.2 or
(z) the commercial success of the Product in the Territory is the reason for
such inability to supply, in which case such situation is addressed in
Section 7.6.2 (provided, that Auxilium is using Commercially Reasonable Efforts
to supply all of Pfizer’s Purchase Orders in accordance with this Agreement,
including, without limitation, the allocation set forth in Section 7.11). In the
event of a Failure to Supply, upon written notice by Pfizer to Auxilium, at the
option of Pfizer, Pfizer shall have the right to engage a Third Party to assume
Manufacturing of Drug Substance, in the case where such Failure to Supply
relates to Drug Substance, or to engage a Third Party to assume fill and finish
of Bulk Product, in the case where such Failure to Supply relates to Bulk
Product, as follows: Auxilium shall (i) at Auxilium’s expense, grant to Pfizer
on behalf of the designated Third Party

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

61



--------------------------------------------------------------------------------

manufacturer reasonably acceptable to Auxilium (which acceptance shall not be
unreasonably withheld), a non-exclusive, royalty-free license to the Auxilium
Manufacturing Know-How and Auxilium Manufacturing Patents for such Third Party
to Manufacture Drug Substance and/or fill and finish of Bulk Product, as
applicable, in the Territory for Commercialization in the Field in the Territory
on behalf of Pfizer hereunder, (ii) provide copies of such Auxilium
Manufacturing Know-How (to the extent Controlled by Auxilium) necessary for the
Manufacture of Drug Substance and/or fill and finish of Bulk Product, as
applicable, and (iii) provide reasonable assistance to Pfizer to validate and
obtain approval of the manufacturing Facility of a Third Party designated by
Pfizer (and reasonably acceptable to Auxilium which acceptance shall not be
unreasonably withheld) as an alternate source of supply of Drug Substance and/or
fill and finish of Bulk Product, as applicable. During this period of Failure to
Supply, (a) the price paid by Pfizer to a Third Party for the supply of the Drug
Substance and/or fill and finish of Bulk Product, as applicable, will be
deducted from the Commercialization Payments and (b) Pfizer and Auxilium shall
meet and discuss the possible supply of Drug Substance and/or fill and finish of
Bulk Product by such Third Party to Auxilium.

7.15.2 Auxilium Resumption of Manufacturing. Following a Failure to Supply, in
the event Auxilium wishes to resume Manufacturing under this Agreement, Auxilium
shall have the right to do so provided that Auxilium can demonstrate to the
reasonable satisfaction of Pfizer that it will be able to meet forecasted demand
for the Bulk Product for the then current Forecast. Further (i) in the event
Pfizer shall have entered into a Manufacturing agreement with a Third Party
manufacturer for supply, Auxilium shall fully indemnify Pfizer for any costs,
expenses or losses arising out of the transfer of the Manufacturing of the Bulk
Product back to Auxilium as a result of the resumption of Auxilium’s
Manufacturing hereunder; and (ii) in the event Auxilium’s Failure to Supply is
deemed a result of its inability to meet the requirements of the Quality
Agreement or Manufacture the Drug Substance and/or fill and finish of Bulk
Product, then Auxilium shall demonstrate to Pfizer’s reasonable satisfaction
that the conditions giving rise to the failure have been corrected.

7.16 Termination of Supply Obligations. Notwithstanding anything to the contrary
contained herein, the obligations of Auxilium under this Article 7, including
the obligations to Manufacture and supply Product to Pfizer hereunder, shall
terminate (on a country-by-country and Product-by-Product basis) from and after
the end of the Commercialization Term with respect to such Product in such
country.

7.17 Auxilium Notice. Auxilium shall provide Pfizer with verbal notice within a
reasonable time period, confirmed in writing within three (3) business days
thereafter, after becoming aware of any significant condition or incident, which
shall include any event, occurrence, or circumstance, including any governmental
or private action, which could reasonably be expected to materially impact
Auxilium’s ability to perform its obligations under this Agreement. These
include, but are not limited to: (i) material revocation or modification of any
permits, licenses, registrations, certificates, approvals, or authorizations
required under Environmental Laws by any of the Facility at which Auxilium’s
performance under this

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

62



--------------------------------------------------------------------------------

Agreement will occur; (ii) any inspection or enforcement by governmental
authorities, or other action by governmental authorities that may reasonably
lead to the revocation or material modification of any permits, licenses,
registrations, certificates, approvals, or authorizations required under
Environmental Laws by any of the Facility at which Auxilium’s performance under
this Agreement will occur; (iii) any third party claim or threatened third party
claim under Environmental Laws that could reasonably adversely impact Auxilium’s
performance under this Agreement; (iv) any fire, explosion, significant accident
(one causing serious injury or fatality), or catastrophic Release of Hazardous
Materials at the Facility where Auxilium will perform its obligations under this
Agreement; and (v) any environmental condition, event, or operating practice,
including but not limited to the Release of Hazardous Materials, that may
reasonably be expected to present a significant threat to human health, safety,
or the environment.

7.18 Environmental Audit Right. Auxilium shall permit Pfizer to conduct reviews
of the environmental and health and safety practices and performance at the
Facility where Auxilium’s performance is occurring or will occur under this
Agreement during regular business hours and upon reasonable advance written
notice as follows: not more than once (1) annually, except in the event of a
notification from Auxilium pursuant to Section 7.17 above. If the review is
prompted by Pfizer’s receipt of a notification pursuant to Section 7.17 above,
the review shall be limited to the subject matter for which Pfizer received
notice from Auxilium under Section 7.17 above. In connection with such reviews,
Auxilium shall cooperate with Pfizer regarding (i) the timely and accurate
completion of any pre- or post- review information request, and (ii) the
scheduling of the aforementioned environmental and health and safety reviews.
Pfizer agrees to share its findings with Auxilium as soon as practicable.
Auxilium acknowledges that such reviews and evaluations conducted by Pfizer are
for the benefit of Pfizer only and Auxilium may not rely upon them for any
purpose. Unless required by Law, Pfizer shall not disclose to any Third Party
the results of any such environmental and health and safety review.

7.19 Pfizer Right to Designate Third Party Manufacturer Related to Floor Price.
In the event Pfizer makes payments pursuant to Section 8.4.2 for eight
(8) consecutive Pfizer Quarters, then Pfizer has the right to engage a Third
Party to Manufacture Drug Substance, as follows: (i) at Pfizer’s expense,
Auxilium will grant to Pfizer on behalf of a designated Third Party manufacturer
reasonably acceptable to Auxilium (which acceptance shall not be unreasonably
withheld), a non-exclusive, royalty-free license to the Auxilium Manufacturing
Know-How and Auxilium Manufacturing Patents for a Third Party on behalf of
Pfizer to Manufacture Drug Substance in the Territory for Commercialization in
the Field in the Territory by Pfizer hereunder, (ii) Auxilium will provide
copies of such Auxilium Manufacturing Know-How (to the extent Controlled by
Auxilium) necessary for the Manufacture of Drug Substance, and (iii) Auxilium
will provide reasonable assistance to Pfizer to validate and obtain approval of
the manufacturing Facility of a Third Party designated by Pfizer (and reasonably
acceptable to Auxilium (which acceptance shall not be unreasonably withheld)) as
an alternate source of supply of Drug Substance. Following such assumption of
Manufacturing, (a) the price paid by Pfizer to a Third Party for the supply of
Drug Substance will be deducted from the Commercialization Payments and
(b) Pfizer and Auxilium shall meet and discuss the possible supply of Drug
Substance and/or fill and finish of Bulk Product by such Third Party to
Auxilium.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

63



--------------------------------------------------------------------------------

ARTICLE 8

PAYMENTS

8.1 Upfront Payment. Within five (5) business days of the Effective Date, Pfizer
shall pay to Auxilium an upfront amount equal to Seventy-five Million Dollars
($75,000,000) (the “Upfront Payment”) by wire transfer of immediately available
funds into an account designated in writing by Auxilium. Such Upfront Payment
shall be nonrefundable and noncreditable against any other payments due
hereunder.

8.2 Milestone Payments. Pfizer shall pay to Auxilium the milestone payments
described in this Section 8.2 upon achievement (first occurrence) of the
corresponding milestone event. A Party shall promptly notify the other Party in
writing, but in no event later than ten (10) days after, of the achievement of
each such milestone event (each, a “Milestone Notification Notice”) achieved by
it. Pfizer shall pay the applicable milestone payment by wire transfer of
immediately available funds into an account designated by Auxilium within ten
(10) days after the achievement (first occurrence) of the applicable Milestone
Event, but in all cases no later than (i) the time that such Milestone
Notification notice is delivered by Pfizer to Auxilium in the event Pfizer is
the Party achieving the applicable milestone or (ii) within ten (10) days of
receiving a Milestone Notification Notice from Auxilium in the event Auxilium is
the Party achieving the applicable milestone; provided, however, that in no
event shall a failure to deliver a Milestone Notification Notice relieve Pfizer
of its obligation to pay Auxilium the milestone payments described in this
Section 8.2. Each such payment is nonrefundable and noncreditable against any
other payments due hereunder (except as and to the extent expressly set forth in
Section 4.4.1(a) and Section 5.2.3).

 

Milestone Event

   Milestone Payment Dupuytren’s Contracture 1. Acceptance of first submission
of a Marketing Authorization Application which includes an indication for the
treatment of Dupuytren’s Contracture to the EMEA pursuant to the centralized
process.    [***] Dollars
($[***])

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

64



--------------------------------------------------------------------------------

2. First Commercial Sale in each Major Market Country for the indication of
Dupuytren’s Contracture.    [***] Dollars ($[***]),
as follows: [***]
Dollars ($[***]) for the
first Major Market
Country; and  [***]
Dollars
($[***]) for each Major
Market Country after
the first) Peyronie’s Disease 1. Acceptance of first submission of a Marketing
Authorization Application which includes an indication for the treatment of
Peyronie’s Disease to the EMEA pursuant to the centralized process.   
[***] Dollars
($[***]) 2. First Commercial Sale in each Major Market Country for the
indication of Peyronie’s Disease.    [***] Dollars ($[***]),
as follows: [***]
Dollars ($[***]) for the
first Major Market
Country; and [***]
Dollars  ($[***]) for
each Major Market
Country after the first) Sales Based Milestones 1. Aggregate sales of Product in
the Territory equal or exceed [***] Dollars ($[***]) for any Pfizer Year.   
[***] Dollars
($[***]) 2. Aggregate sales of Product in the Territory equal or exceed [***]
Dollars ($[***]) for any Pfizer Year.    [***] Dollars
($[***]) 3. Aggregate sales of Product in the Territory equal or exceed [***]
Dollars ([***]) for any Pfizer Year.    [***] Dollars
($[***])

8.3 Commercialization Payments.

8.3.1 Commercialization Payments. As further consideration for the rights
granted to Pfizer under this Agreement and the supply commitments under Article
7, Pfizer shall pay to Auxilium tiered payments (“Commercialization Payments”)
at the following rates (the “Commercialization Rates”) based on aggregate annual
Net Sales of Product in the Territory for all or any portion of the Pfizer Year
falling within the Commercialization Term:

 

Annual Net Sales

   Commercialization Rate For that portion of aggregate annual Net Sales less
than [***] Dollars ($[***])    [***] percent ([***]%) For that portion of
aggregate annual Net Sales equal to or greater than [***] Dollars ($[***]) but
less than or equal to [***] Dollars ($[***])    [***] percent ([***]%) For that
portion of aggregate annual Net Sales greater than [***] Dollars ($[***])   
[***] percent ([***]%)

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

65



--------------------------------------------------------------------------------

8.3.2 Reduction of Compensation due to Biosimilar Version or Competitive
Product. If the Biosimilar Version market share of all Biosimilar Versions of
the Product or the Competitive Product market share of all Competitive Products
to the Product sold in a given country in the Territory is greater than [***]
percent ([***]%) in either case in any Pfizer Quarter (in which case “Generic
Entry” shall be deemed to have occurred with respect to the Product in such
country), then the compensation rate set forth in Section 8.3.1 with respect to
such tier payable on Net Sales of Product in such country during each Pfizer
Quarter in any such year from and after the Pfizer Quarter during which Generic
Entry occurred and for so long as such Generic Entry continues in such country
shall be reduced (i) for that portion of aggregate Net Sales less than [***]
Dollars ($[***]) to [***] percent ([***]%), and (ii) for that portion of
aggregate Net Sales equal to or greater than [***] Dollars ($[***]) and less
than [***] Dollars ($[***]) to [***] percent ([***]%), and (iii) for that
portion of aggregate Net Sales equal to or greater than [***] Dollars ($[***])
to [***] percent ([***]%).

8.4 Commercialization Payments and Reports; Floor Price.

8.4.1 General. Pfizer shall calculate all Commercialization Payments payable to
Auxilium pursuant to Section 8.3 with respect to Net Sales at the end of each
Pfizer Quarter, which amounts shall be converted to Dollars at such time in
accordance with Section 8.7. Pfizer shall pay to Auxilium the Commercialization
Payment due for Net Sales during a given Pfizer Quarter within forty-five
(45) days after the end of such Pfizer Quarter. Each Commercialization Payment
due to Auxilium shall be accompanied by (i) a statement of the amount of gross
sales of the Product (a) in the Territory as a whole and (b) on a
country-by-country basis during the applicable Pfizer Quarter (including such
amounts expressed in local currency and as converted to Dollars), (ii) an
itemized calculation of Net Sales (a) in the Territory as a whole and (b) on a
country-by-country basis, showing for both (a) and (b) deductions provided for
in the definition of “Net Sales” during such Pfizer Quarter and (iii) a
calculation, on a country-by-country basis, of the amount of the
Commercialization Payment due on such Net Sales for such Pfizer Quarter less any
amounts already remitted in such Pfizer Quarter (and permitted to be credited
against Commercialization Payments) in accordance with Section 7.7 hereof as the
Supply Delivery Price. Without limiting the generality of the foregoing, Pfizer
shall require its Affiliates and sublicensees to account for its Net Sales and
to provide such reports with respect thereto as if such sales were made by
Pfizer.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

66



--------------------------------------------------------------------------------

8.4.2 Floor Price. Notwithstanding anything to the contrary herein, the
Commercialization Payments owed to Auxilium hereunder for each Unit of Product
sold shall in no event be less than:

(a) if Auxilium has sold less than [***] ([***]) Units of Product outside the
Territory during the preceding Pfizer Quarter, then Auxilium’s Manufacturing
Standard Cost to Manufacture such Unit of Product plus such amounts as Auxilium
may owe to BTC as a result of the Manufacture and sale of such Unit of Product
(provided, that such amount shall in no event exceed [***] Dollars ($[***])); or

(b) if Auxilium has sold [***] ([***]) or more Units of Product outside the
Territory during the preceding Pfizer Quarter, then Auxilium’s Incremental Costs
of Manufacture for such Unit of Product plus such amounts as Auxilium may owe to
BTC as a result of the Manufacture and sale of such Unit of Product. For
purposes of clarity, for this Section 8.4.2(b), any mark-up owed to BTC under
Section 6.4(c) of the BTC License Agreement on Auxilium’s Manufacturing Standard
Cost shall be limited to that percentage mark-up applied to Auxilium’s
Incremental Costs of Manufacture for such Unit of Product.

8.4.3 Offset. In the event that Pfizer makes payments pursuant to Section 8.4.2,
Pfizer shall be entitled to offset the amount by which such payment exceeds the
Commercialization Payment that would have otherwise been due to Auxilium against
future Commercialization Payments.

8.5 Third Party Royalties and Other Payments.

8.5.1 Certain Existing Obligations. Auxilium shall be solely responsible for the
payment of any royalties, sublicense revenues, milestones or other payments due
to Third Parties under the BTC License Agreement on account of the sale of the
Product by Pfizer hereunder.

8.5.2 Licenses to New Necessary Patents. If Pfizer determines that it is
necessary to obtain a license under any Patent of a Third Party that would be
infringed by the sale by Pfizer of the Product, as the Product exists on the
Effective Date (excluding, for the avoidance of doubt, any additional technology
that may be combined or incorporated therewith, or any future improvements or
enhancements to the Product) in the Territory (as in existence on the Effective
Date) for use in the Field (as defined on the Effective Date), other than those
described in Section 8.5.1 necessary to make, use, sell, offer for sale or
import the Product for sale in the Field in the Territory, then the Parties
shall meet to discuss and determine which Party will be primarily responsible
for the negotiation and execution of the corresponding license agreement;
provided, however, that, notwithstanding the foregoing, Auxilium shall have the
sole right to obtain a license, and negotiate and execute a license agreement,
in connection with the Manufacture of the Product or with respect to any
intellectual property applicable to the Product on a worldwide basis (and,
provided, that at the request of Auxilium, any such license from a Third Party
shall include a license to Auxilium and its sublicensees with respect to the
Product outside the Territory (and/or outside the Field)). Any amounts due under
such Third Party

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

67



--------------------------------------------------------------------------------

license agreement with respect to sale of the Product in the Field in the
Territory will be borne by Pfizer; provided, however, that Pfizer shall be
entitled to deduct up to fifty percent (50%) of the royalties payable to such
Third Party (on account of the sale of the Product in the Field in the
Territory) from the Commercialization Payments thereafter made by Pfizer to
Auxilium hereunder; provided, however, that the Commercialization Payments
payable under Section 8.3.1 shall not be reduced in any such event below fifty
percent (50%) of the amounts set forth in Section 8.3.1. In no event shall a
license be deemed to be “necessary” on a Third Party Patent that is not issued,
literally infringed or has genuine issues of fact that raise a reasonable
defense that such Patent is invalid or unenforceable.

8.5.3 Licenses to Other Patents. Except as provided in Sections 8.5.1 and 8.5.2,
if Pfizer desires to obtain a license under any Third Party’s Patents that are
otherwise useful for the Development or Commercialization of Product in the
Field in the Territory, then Pfizer shall notify the JSC. To the extent that
both Parties determine (in each such Party’s sole discretion) to pursue such a
license, then Pfizer shall be primarily responsible for the negotiation and
execution of the corresponding license agreement and the Parties shall share
equally (unless otherwise mutually agreed or as provided in the next sentence)
all payments associated with any license fees, royalties and other amounts owed
to the applicable Third Party for such license. Notwithstanding the foregoing,
at the time a license opportunity is presented to the JSC, Auxilium may elect
not to participate in the costs of such joint licensing opportunity with respect
to the Product in the Field in the Territory. In such event Pfizer may pursue
such licensing opportunity and shall be responsible for one hundred percent
(100%) of all payments associated with any license fees, royalties and other
amounts owed to the applicable Third Party for such license, with no right to
invoice Auxilium or offset such amounts against any amounts owed to Auxilium
under this Agreement; provided that, in the event that Pfizer decides to pursue
such license within the Territory, then Auxilium will not be entitled to opt out
of the obligation to contribute equally to all costs of such licensing
opportunity within the Territory if Auxilium pursues the licensing of such
opportunity outside of the Territory.

8.6 Taxes and Withholding.

(a) VAT. The Parties agree to cooperate with one another and use reasonable
efforts to ensure that value added tax or similar payment (“VAT”) in respect of
any payments made by Pfizer to Auxilium under this Agreement does not represent
an unnecessary cost in respect of payments made under this Agreement. For
purposes of clarity, all sums payable under this Agreement shall be exclusive of
VAT. In the event that any VAT is owing in any jurisdiction in respect of any
such payment, Pfizer shall pay such VAT, and (i) if such VAT is owing as a
result of any action by Pfizer, including any assignment or sublicense
(including, without limitation, assignment to, or payment hereunder by, another
Pfizer-related entity or Affiliate), or any failure on the part of Pfizer or its
Affiliates to comply with applicable tax Laws or filing or record retention
requirements, that has the effect of modifying the tax treatment of the Parties
hereto, then the payment in respect of which such VAT is owing shall be made
without deduction for or on account of such VAT to ensure that Auxilium receives
a sum equal to the sum which it would have received had such VAT not been due or
(ii) otherwise, such

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

68



--------------------------------------------------------------------------------

payment shall be made after deduction of such VAT. For the sake of clarity, any
increase in payments to Auxilium under this Section 8.6 shall reflect only the
incremental increase in VAT directly resulting from clause (i) above. In the
event that any VAT is owing in any jurisdiction in respect of any such payment,
Auxilium will provide to Pfizer tax invoices showing the correct amount of VAT
in respect of such payments hereunder.

(b) Withholding Tax Matters. If Pfizer is required to make a payment to Auxilium
subject to a deduction of tax or withholding tax, the sum payable by Pfizer (in
respect of which such deduction or withholding is required to be made) shall be
made to Auxilium after deduction of the amount required to be so deducted or
withheld, which deducted or withheld amount shall be remitted in accordance with
applicable Law. Any such withholding taxes required under applicable Law to be
paid or withheld shall be an expense of, and borne solely by Auxilium, subject
to Section 8.6(a) and the obligation of Pfizer to assume the responsibility of
such expense in the event that such expense arises as a result of any action by
Pfizer.

(c) Tax Cooperation. To the extent Pfizer is required to deduct and withhold
taxes on any payments to Auxilium, Pfizer shall pay the amounts of such taxes to
the proper Governmental Authority in a timely manner and promptly transmit to
Auxilium an official tax certificate or other evidence of such withholding
sufficient to enable Auxilium to claim such payments of taxes. Auxilium shall
provide to Pfizer any tax forms that may be reasonably necessary in order for
Pfizer not to withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty. Auxilium shall use reasonable efforts to
provide any such tax forms to Pfizer at least thirty (30) days prior to the due
date for any payments for which Auxilium desires that Pfizer apply a reduced
withholding rate. Each Party shall provide the other with reasonable assistance
to enable the recovery, as permitted by Law, of withholding taxes, VAT, or
similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such withholding tax or VAT.

8.7 Currency Conversion. All payments hereunder shall be made in U.S. Dollars.
For the purpose of calculating any sums due under, or otherwise reimbursable
pursuant to, this Agreement (including the calculation of Net Sales expressed in
currencies other than U.S. Dollars), any amount expressed in a foreign currency
shall be converted into U.S. Dollars in a manner consistent with such Party’s
normal practices used to prepare its audited financial statements for external
reporting purposes, provided that such practices use a widely accepted source of
published exchange rates.

8.8 General Payment Procedures. With the exception of the Upfront Payment
payable pursuant to Section 8.1, the milestone payments payable pursuant to
Section 8.2, Commercialization Payments payable pursuant to Section 8.4, the
Supply Delivery Price payable pursuant to Section 7.7.1, or other amounts
expressly payable in certain time frames set forth in this Agreement, the
receiving Party shall invoice the paying Party for all amounts due to such
receiving Party under this Agreement, and such payments shall be made within
thirty (30) days following the receipt by the paying Party of an invoice from
the receiving Party specifying the amount due.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

69



--------------------------------------------------------------------------------

8.9 Late Payments. Any amount required to be paid by a Party hereunder which is
not paid on the date due shall bear interest at a rate equal to the thirty
(30) day U.S. dollar LIBOR rate effective for the date that payment was first
due as reported by The Wall Street Journal plus two percent (2%). Such interest
shall be computed on the basis of a year of 360 days for the actual number of
days payment is delinquent.

8.10 Development Costs; Reimbursement Procedure.

8.10.1 Report of Development Costs. Within fifteen (15) days following the end
of each Pfizer Quarter beginning with the Effective Date, each Party shall
prepare and deliver to the other Party a quarterly report detailing its
Development Costs (including, for clarity, any relevant Regulatory Costs)
incurred during such period (and specifying whether such Development Costs were
attributable to Territory Exclusive Development Activities or General
Development Activities). Each Party shall submit any additional information
reasonably requested by the other Party related to the Development Costs
included in its report within ten (10) business days of its receipt of such
request.

8.10.2 Reconciliation Reports and Payments. Within ten (10) days after the
receipt of the report delivered by Pfizer pursuant to Section 8.10.1 for the
last month of any given Pfizer Quarter, Auxilium shall prepare and deliver to
Pfizer a composite report that (i) summarizes the Development Costs and/or
Regulatory Costs incurred by each Party for such Pfizer Quarter, (ii) applies
the percentage of such costs which each Party is responsible for with respect to
such Development Costs (i.e., Territory Exclusive Development Activities or
General Development Activities, as applicable) and/or Regulatory Costs
attributable to the Development Activities for such quarter pursuant to
Section 4.4, and (iii) computes the amount in Dollars due to Auxilium or Pfizer,
as applicable, for such Pfizer Quarter in order for the Parties to share the
total Development Costs for such Pfizer Quarter based on the principles set
forth in Section 4.4 (each, a “Reconciliation Development Payment”). The Party
to whom a Reconciliation Development Payment is due shall issue an invoice to
the other Party for the Reconciliation Development Payment, and such other Party
shall pay the Reconciliation Development Payment within ten (10) days after its
receipt of the invoice. Each Party shall have the right to audit the records of
the other Party with respect to any purported Development Costs and/or
Regulatory Costs included in such reports, in accordance with Section 8.11 of
this Agreement. To the extent Pfizer pays for any Territory Exclusive
Development Costs under Section 4.4.1(a), or Regulatory Costs under
Section 5.2.3, which can be credited against applicable First Commercial Sale
milestones in Section 8.2, cumulative amounts of such creditable costs will be
reported on the report accompanying any Reconciliation Development Payment.

8.11 Records; Audits. Pfizer and its Affiliates and its sublicensees and
subcontractors shall keep full, true and accurate records and books of account
containing all particulars that may be necessary for the purpose of confirming
the accuracy of, and calculating, as applicable, all

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

70



--------------------------------------------------------------------------------

Commercialization Payments and other amounts payable to Auxilium hereunder
(including records of Net Sales), and any other records reasonably required to
be maintained with respect to Pfizer’s obligations under this Agreement, and
each Party shall maintain complete and accurate records in sufficient detail to
permit the other Party to confirm the accuracy of all Development Costs,
Regulatory Costs and any other amounts payable or otherwise reimbursable
hereunder, in each case for a minimum period of two (2) years or such longer
period as required by applicable Law. Each Party shall have a right to request
an audit of the other Party in order to confirm the accuracy of any of the
foregoing (an “Audit”); provided, however, that each Party shall only have the
right to request such Audit of the other Party one time during any given
calendar year. Upon the written request by a Party (the “Auditing Party”) to
Audit the other Party (the “Audited Party”), the Auditing Party shall have the
right to engage an independent, internationally recognized accounting firm to
perform a review as is reasonably necessary to enable such accounting firm to
calculate or otherwise confirm the accuracy of any of the foregoing for the
calendar year(s) requested by the Auditing Party; provided that (i) such
accountants shall be given access to, and shall be permitted to examine and copy
such books and records of the Audited Party upon five (5) days’ prior written
notice to the Audited Party, and at all reasonable times on such business days,
(ii) prior to any such examination taking place, such accountants shall enter
into a confidentiality agreement with the Audited Party reasonably acceptable to
the Audited Party in order to keep all information and data contained in such
books and records strictly confidential and shall not disclose such information
or copies of such books and records to any third person including the Auditing
Party, but shall only use the same for the purpose of the reviews and/or
calculations which they need to perform in order to determine any amounts being
reviewed, and (iii) such accountants shall use reasonable efforts to minimize
any disruption to the Audited Party’s business. The Audited Party shall make
personnel reasonably available during regular business hours to answer queries
on all such books and records required for the purpose of the Audit. The
accountants shall deliver a copy of their findings to each of the Parties within
ten (10) business days of the completion of the review, and, in the absence of
fraud or manifest error, the findings of such accountant shall be final and
binding on each of the Parties. Any underpayments by a Party shall be paid to
the other Party within ten (10) business days of notification of the results of
such inspection. Any overpayments made by a Party shall be refunded by the other
Party within ten (10) business days of notification of the results of such
inspection. The cost of the accountants shall be the responsibility of the
Auditing Party unless the accountants’ calculation shows that the actual
royalties payable, Net Sales, Development Costs, Regulatory Costs, number of
details, and/or any such other amount Audited hereunder to be different, by more
than ten percent (10%), than the amounts as previously calculated by the Audited
Party.

8.12 FTE Costs. With respect to those costs under Articles 4 and 5 hereunder
which a Party is obligated to bear internally and then submit to the other Party
for sharing, or reimbursement, as the case may be, each Party shall calculate
its internal costs using an FTE rate of [***] Dollars ($[***]) per year (which
shall be amended once annually on the anniversary of the Effective Date to
reflect any change in the United States Department of Labor Producer Price Index
for pharmaceutical preparations over the preceding year).

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

71



--------------------------------------------------------------------------------

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

9.1 Ownership of Intellectual Property.

9.1.1 General. Subject to the provisions of this Section 9.1.1 and except as
expressly set forth otherwise in this Agreement, (i) Auxilium shall solely own,
and it alone shall have the right to apply for, Patents within and outside of
the Territory Covering any Auxilium Invention (“Auxilium Collaboration
Patents”), and (ii) Pfizer shall solely own, and it alone shall have the right
to apply for, Patents within and outside of the Territory Covering any Pfizer
Invention (“Pfizer Collaboration Patents”). With respect to any Joint Invention
and any Patents claiming such Joint Invention (“Joint Collaboration Patents”),
Pfizer shall assign (and shall cause its Affiliates and sublicensees and
subcontractors to assign), and hereby does assign, any and all of Pfizer’s (and
its Affiliates’ and sublicensees’ and subcontractors’) right, title and interest
in and to such Joint Inventions and Joint Collaboration Patents to Auxilium,
such that Auxilium shall solely own such Joint Inventions and Joint
Collaboration Patents and thereafter, any Confidential Information contained
therein shall be deemed “Confidential Information” of Auxilium. Each Party shall
promptly disclose to the other Party all Auxilium Inventions, Pfizer Inventions
and Joint Inventions, as applicable, made by it during the Term. The
determination of inventorship for such Inventions shall be made in accordance
with applicable Laws relating to inventorship set forth in the patent Laws of
the United States (Title 35, United States Code).

9.1.2 Employees. Each Party will require all of its and its Affiliates’
employees to assign all Inventions that are developed, made or conceived by such
employees according to the ownership principles described in Section 9.1.1 free
and clear of all liens, encumbrances, charges, security interests, mortgages or
other similar restrictions. Each Party will also use its Commercially Reasonable
Efforts to require any agents, independent contractors or sublicensees
performing an activity pursuant to this Agreement to assign all Inventions that
are developed, made or conceived by such agents, independent contractors or
sublicensees to Auxilium and/or Pfizer according to the ownership principles
described in Section 9.1.1 free and clear of all liens, encumbrances, charges,
security interests, mortgages or other similar restrictions.

9.2 Disclosures; Disputes Regarding Inventions. Each Party shall, before filing
a new Patent application (including provisionals and continuations-in-part)
claiming an Invention, promptly disclose such Invention to the other Party and
shall provide the other Party with a copy of the proposed patent application at
least ten (10) business days before filing such application or such shorter time
as may be required to preserve Patent rights, including the avoidance of a
statutory bar or prior publication. If the non-filing Party believes that the
filing Party’s proposed Patent application discloses Confidential Information of
the non-filing Party, the non-filing Party shall so notify the filing Party
within such ten (10) business days after receipt thereof, and the filing Party
shall amend its proposed application to comply with the confidentiality
provisions of this Agreement. If the Parties are in agreement as to the
designation of the Invention as an Auxilium Invention, Joint Invention or Pfizer
Invention, as applicable, they can continue as set

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

72



--------------------------------------------------------------------------------

forth in Section 9.3. If the Parties disagree as to whether an Invention is an
Auxilium Invention, Joint Invention or Pfizer Invention, and are unable to reach
agreement within thirty (30) days after commencing discussions, then the
provisions of Article 15 shall apply to such dispute.

9.3 Patent Filings, Prosecution and Maintenance.

9.3.1 Auxilium Patents. Subject to, and without limiting Pfizer’s rights under,
Section 9.4 of this Agreement, Auxilium shall have the first right to prepare,
file, prosecute and maintain (i) Auxilium Collaboration Patents and (ii) all
other Auxilium Patents, at its own cost and expense. Auxilium shall keep Pfizer
informed of the status of Auxilium Patents and will provide Pfizer with copies
of all substantive documentation submitted to, or received from, the patent
offices in connection therewith. With respect to any substantive submissions
that Auxilium is required to or otherwise intends to submit to a patent office
with respect to an Auxilium Patent, Auxilium shall provide a draft of such
submission to Pfizer at least sixty (60) days (or such time as is possible)
prior to the deadline for, or the intended filing date of, such submission,
whichever is earlier (or as soon as reasonably possible if Auxilium has less
than sixty (60) days notice of a deadline for submission). Pfizer shall have the
right to review and comment upon any such submission by Auxilium to a patent
office, and will provide such comments within twenty (20) days after receiving
such submission (provided, that if no comments are received within such twenty
(20) day period, then Auxilium may proceed with such submission). Auxilium shall
consider in good faith any suggestions or recommendations of Pfizer concerning
the preparation, filing, prosecution and maintenance thereof. The Parties shall
cooperate reasonably in the prosecution of all Auxilium Patents and shall share
all material information relating thereto promptly after receipt of such
information. If, during the Term, Auxilium (i) intends to allow any Auxilium
Patent to which Pfizer has a license under this Agreement to expire or intends
to otherwise abandon any such Auxilium Patent, or (ii) decides not to prepare or
file patent applications covering Auxilium Inventions in the Territory to which
Pfizer would otherwise have a license under this Agreement, Auxilium shall
notify Pfizer of such intention or decision at least thirty (30) days (or as
soon as possible if less than thirty (30) days) prior to any filing or payment
due date, or any other date that requires action, in connection with such
Auxilium Patent, and Pfizer shall thereupon have the right, but not the
obligation, to assume responsibility for the preparation, filing, prosecution or
maintenance thereof in the Territory at its sole cost and expense, in the name
of Auxilium (such patents and patent applications shall thereafter be referred
to as “Pfizer Funded Patent Rights,” and, at Pfizer’s election, such Pfizer
Funded Patent Rights shall not be considered part of the Auxilium Patents for
purposes of determining whether a claim constitutes a Valid Claim). Auxilium
agrees to use Commercially Reasonable Efforts with respect to any decision to
allow an Auxilium Patent to expire or to otherwise go abandoned, or with respect
to any decision not to prepare or file patent applications covering Auxilium
Inventions.

9.3.2 Joint Collaboration Patents. Subject to, and without limiting Pfizer’s
rights under, Section 9.4 of this Agreement, Auxilium shall have the first right
to prepare, file, prosecute and maintain Joint Collaboration Patents at its own
cost and expense. Auxilium shall keep Pfizer informed of the status of Joint
Collaboration Patents and will provide Pfizer with

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

73



--------------------------------------------------------------------------------

copies of all substantive documentation submitted to, or received from, the
patent offices in connection therewith. With respect to any substantive
submissions that Auxilium is required to or otherwise intends to submit to a
patent office with respect to a Joint Collaboration Patent, Auxilium shall
provide a draft of such submission to Pfizer at least sixty (60) days (or such
time as is possible) prior to the deadline for, or the intended filing date of,
such submission, whichever is earlier (or as soon as reasonably possible if
Auxilium has less than sixty (60) days notice of a deadline for submission).
Pfizer shall have the right to review and comment upon any such submission by
Auxilium to a patent office, and will provide such comments within twenty
(20) days after receiving such submission (provided, that if no comments are
received within such twenty (20) day period, then Auxilium may proceed with such
submission). Auxilium shall consider in good faith any suggestions or
recommendations of Pfizer concerning the preparation, filing, prosecution and
maintenance thereof. The Parties shall cooperate reasonably in the prosecution
of all Joint Collaboration Patents and shall share all material information
relating thereto promptly after receipt of such information. If, during the
Term, Auxilium (i) intends to allow any Joint Collaboration Patent to expire or
intends to otherwise abandon any such Joint Collaboration Patent (“Abandoned
Collaboration Patents”), or (ii) decides not to prepare or file patent
applications covering Joint Inventions (“Abandoned Joint Inventions”) Auxilium
shall notify Pfizer of such intention or decision at least thirty (30) days (or
as soon as possible if less than thirty (30) days) prior to any filing or
payment due date, or any other date that requires action, in connection with
such Abandoned Collaboration Patent or Abandoned Joint Invention, and Pfizer
shall thereupon have the right, but not the obligation, to assume responsibility
for the preparation, filing, prosecution or maintenance thereof at its sole cost
and expense, in the name of Auxilium.

9.3.3 Pfizer Collaboration Patents and Pfizer Applied Patents. Pfizer shall have
the first right to prepare, file, prosecute and maintain (i) Pfizer
Collaboration Patents and (ii) Pfizer Applied Patents, at its own cost and
expense. Pfizer shall keep Auxilium informed of the status of Pfizer Applied
Patents and will provide Auxilium with copies of all substantive documentation
submitted to, or received from, the patent offices in connection therewith. With
respect to any substantive submissions that Pfizer is required to or otherwise
intends to submit to a patent office with respect to a Pfizer Applied Patent,
Pfizer shall provide a draft of such submission to Auxilium at least sixty
(60) days (or such time as is possible) prior to the deadline for, or the
intended filing date of, such submission, whichever is earlier (or as soon as
reasonably possible if Pfizer has less than sixty (60) days notice of a deadline
for submission). Auxilium shall have the right to review and comment upon any
such submission by Pfizer to a patent office, and will provide such comments
within twenty (20) days after receiving such submission (provided, that if no
comments are received within such twenty (20) day period, then Pfizer may
proceed with such submission). Pfizer shall consider in good faith any
suggestions or recommendations of Auxilium concerning the preparation, filing,
prosecution and maintenance thereof. The Parties shall cooperate reasonably in
the prosecution of all Pfizer Applied Patents and shall share all material
information relating thereto promptly after receipt of such information. If,
during the Term, Pfizer (i) intends to allow any Pfizer Applied Patent to which
Auxilium has a license under this Agreement to expire or intends to otherwise
abandon any such Pfizer Applied Patent, or (ii) decides not to prepare or file
patent applications covering Pfizer

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

74



--------------------------------------------------------------------------------

Applied Know-How or Pfizer Inventions to which Auxilium would otherwise have a
license under this Agreement, Pfizer shall notify Auxilium of such intention or
decision at least thirty (30) days (or as soon as possible if less than thirty
(30) days) prior to any filing or payment due date, or any other date that
requires action, in connection with such Pfizer Applied Patent, and Auxilium
shall thereupon have the right, but not the obligation, to assume responsibility
for the preparation, filing, prosecution or maintenance thereof at its sole cost
and expense, in the name of Pfizer. Pfizer agrees to use Commercially Reasonable
Efforts with respect to any decision to allow a Pfizer Applied Patent to expire
or to otherwise go abandoned, or with respect to any decision not to prepare or
file patent applications covering Pfizer Inventions.

9.3.4 Cooperation. The Parties agree to cooperate in the preparation, filing,
prosecution and maintenance of all Patents under this Section 9.3, including
obtaining and executing necessary powers of attorney and assignments by the
named inventors, providing relevant technical reports to the filing Party
concerning the Invention disclosed in such Patent, obtaining execution of such
other documents which are needed in the filing and prosecution of such Patent,
and, as requested by a Party, updating each other regarding the status of such
Patent, and shall cooperate with the other Party so far as reasonably necessary
with respect to furnishing all information and data in its possession reasonably
necessary to obtain or maintain such Patents.

9.3.5 Patent Expenses. Any expenses incurred by a Party in connection with the
preparation, filing, prosecution and maintenance of any Auxilium Patents, Joint
Collaboration Patents or Pfizer Applied Patents, as applicable, shall be borne
by the Party incurring such expenses.

9.4 Defense and Enforcement of Patents.

9.4.1 Infringement of Third Party Patents. Each of the Parties shall promptly,
but in any event no later than ten (10) days after receipt of notice thereof,
notify the other Party in writing in the event of any claims by a Third Party of
alleged patent infringement by Pfizer or Auxilium or any of their respective
Affiliates or sublicensees with respect to the research, development,
manufacture, use, sale, offer for sale or importation of a Product (each, an
“Infringement Claim”). With respect to any Infringement Claim in the Field in
the Territory, the Parties shall attempt to negotiate in good faith a resolution
with respect thereto. If the Parties cannot settle such Infringement Claim with
the appropriate Third Parties within thirty (30) days after the receipt of the
notice pursuant to this Section 9.4.1, then the following shall apply:

(a) In the case of any such claim against Pfizer alone or against both Pfizer
and Auxilium, in each case, with respect to the Product in the Field in the
Territory, then Pfizer shall be deemed to be the “Controlling Party” for
purposes of such Infringement Claim. In the case of any claim against
(i) Auxilium alone, or (ii) with respect to the Product outside the Territory or
outside the Field, then Auxilium shall be deemed to be the “Controlling Party”
for purposes of such Infringement Claim. In the event of worldwide litigation
(such that related cases and/or claims are being pursued both inside and outside
of the Territory), each Party shall reasonably assist the other in its role as
the Controlling Party in its respective territory.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

75



--------------------------------------------------------------------------------

(b) The Controlling Party shall assume control of the defense of such
Infringement Claim. The non-Controlling Party, upon request of the Controlling
Party, agrees to join in any such litigation at the Controlling Party’s expense,
and in any event to reasonably cooperate with the Controlling Party at the
Controlling Party’s expense. The non-Controlling Party will have the right to
consult with the Controlling Party concerning such Infringement Claim and to
participate in and be represented by independent counsel in any litigation in
which such non-Controlling Party is a party at its own expense. The Controlling
Party shall have the exclusive right to settle any Infringement Claim without
the consent of the other Party, unless such settlement shall have a material
adverse impact on the other Party (in which case the consent of such other Party
shall be required). For purposes of this Section 9.4.1(b), any settlement that
would involve the waiver of rights (including the rights to receive payments) of
such other Party shall be deemed a material adverse impact and shall require the
consent of such other Party, such consent not to be unreasonably withheld.

(c) If a Party shall become engaged in or participate in any suit described in
this Section 9.4.1, the other Party shall cooperate, and shall cause its and its
Affiliates’ employees to cooperate, with such Party in all reasonable respects
in connection therewith, including giving testimony and producing documents
lawfully requested, and using its reasonable efforts to make available to the
other, at no cost to the other (other than reimbursement of actually incurred,
reasonable out-of-pocket travel and lodging expenses), such employees who may be
helpful with respect to such suit, investigation, claim or other proceeding.

9.4.2 Prosecution of Infringers.

(a) Notice. If either Party (i) receives notice of any patent nullity actions,
any declaratory judgment actions or any alleged or threatened infringement of
patents or patent applications or misappropriation of intellectual property in
the Territory comprising the (w) Joint Inventions, (x) Auxilium Patents,
Auxilium Inventions or Auxilium Know-How or (y) Pfizer Applied Patents, Pfizer
Inventions or Pfizer Applied Know-How, or (ii) learns that a Third Party is
infringing or allegedly infringing any Patent within the Auxilium Patents or
Pfizer Applied Patents in each case, in the Territory, or if any Third Party
claims that any such Patent is invalid or unenforceable, in each case, with
respect to the Field in the Territory, it will promptly notify the other Party
thereof, including providing evidence of infringement or the claim of invalidity
or unenforceability reasonably available to such Party.

(b) Enforcement of Patents.

(i) As between Auxilium and Pfizer, Pfizer will have the first right (but not
the obligation) to take the appropriate steps to enforce or defend any Patent
within the Auxilium Patents and Joint Collaboration Patents against infringement
by a Third Party that is conducting the manufacture, sale, use, offer for sale
or import of any pharmaceutical product

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

76



--------------------------------------------------------------------------------

in the Field in the Territory. Pfizer may take steps including the initiation,
prosecution and control of any suit, proceeding or other legal action by counsel
of its own choice. Pfizer shall bear the costs of such enforcement or defense,
as applicable. Notwithstanding the foregoing, Auxilium will have the right, at
its own expense, to be represented in any such action by counsel of its own
choice.

(ii) If, pursuant to Section 9.4.2(b)(i), Pfizer fails to institute such
litigation or otherwise take steps to remedy the infringement of an Auxilium
Patent or a Joint Collaboration Patent within one hundred eighty (180) days of
the date one Party has provided notice to the other Party pursuant to
Section 9.4.2(a) of such infringement or claim, then Auxilium will have the
right (but not the obligation), at its own expense, to bring any such suit,
action or proceeding by counsel of its own choice and Pfizer will have the
right, at its own expense, to be represented in any such action by counsel of
its own choice. Notwithstanding anything to the contrary contained herein, in no
event shall Pfizer have any right to bring any suit, action or proceeding with
respect to any matter involving infringement of an Auxilium Manufacturing
Patent, or a Patent outside the Territory or outside the Field.

(c) Cooperation; Damages.

(i) If one Party brings any suit, action or proceeding under Section 9.4.2(b),
the other Party agrees to be joined as party plaintiff if necessary to prosecute
the suit, action or proceeding and to give the first Party reasonable authority
to file and prosecute the suit, action or proceeding; provided, however, that
neither Party will be required to transfer any right, title or interest in or to
any property to the other Party or any other party to confer standing on a Party
hereunder.

(ii) The Party not pursuing the suit, action or proceeding hereunder will
provide reasonable assistance to the other Party, including by providing access
to relevant documents and other evidence and making its employees available,
subject to the other Party’s reimbursement of any Out of Pocket Costs incurred
by the non-enforcing or defending Party in providing such assistance.

(iii) Pfizer shall not, without the prior written consent of Auxilium (in its
sole discretion), enter into any compromise or settlement relating to any claim,
suit or action that it brought under Section 9.4.2 involving an Auxilium Patent
(including any Joint Collaboration Patent), that admits the invalidity or
unenforceability of any Auxilium Patent (including any Joint Collaboration
Patent), or requires Auxilium to pay any sum of money, or otherwise adversely
affects the rights of Auxilium with respect to such Patents, the Product or
Auxilium’s rights hereunder (including the rights to receive payments).

(iv) Any settlements, damages or other monetary awards (a “Recovery”) recovered
pursuant to a suit, action or proceeding brought pursuant to Section 9.4.2(b)
will be allocated first to the costs and expenses of the Party taking such
action, and second, to the costs and expenses (if any) of the other Party, with
any remaining amounts (if any) to be allocated as follows: (i) to the extent
that such Recovery is a payment for lost sales of the

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

77



--------------------------------------------------------------------------------

Product in the Field in the Territory, any such Recovery will be shared equally
by Auxilium and Pfizer and (ii) all remaining Recoveries shall be payable to
Party taking such action to the extent such remaining Recoveries relate solely
to the Product in the Field in the Territory (and, for purposes of clarity, all
remaining Recoveries related to the Product outside the Field or outside the
Territory shall be payable to Auxilium).

(d) Infringement and Defense of Auxilium Patents Outside of the Territory or
Outside the Field. For clarity, with respect to any and all infringement or
defense of any Auxilium Patent (including any Joint Collaboration Patent)
anywhere outside of the Territory or outside the Field, Auxilium (or its
designee) shall have the sole and exclusive right to bring an appropriate suit
or other action against any Person engaged in such infringement or defense of
any such Auxilium Patents (including any Joint Collaboration Patents), in its
sole discretion and Pfizer shall have no rights with respect thereto.

9.5 Patent Term Extensions. As between Pfizer and Auxilium, Pfizer shall have
the exclusive right, but not the obligation, to seek, in Auxilium’s name if so
required, Patent Term Extensions (including any supplemental protection
certificates and the like available under applicable Law) in any country in the
Territory in relation to the Auxilium Patents (including Joint Collaboration
Patents). Auxilium and Pfizer shall cooperate in connection with all such
activities. Pfizer, its agents and attorneys will give due consideration to all
suggestions and comments of Auxilium regarding any such activities, but in the
event of a disagreement between the Parties, Pfizer will have the final decision
making authority; provided, however, that Pfizer shall seek (or allow Auxilium
to seek) to extend any Auxilium Patent (including Joint Collaboration Patents)
at Auxilium’s request, including through the use of supplemental protection
certificates and the like, unless in Pfizer’s reasonable legal determination
such Auxilium Patent may not be extended under applicable Law without limiting
Pfizer’s right to extend any other Patent right; provided, further, that such
selection by Pfizer shall not adversely affect the ability of Auxilium to seek
Patent Term Extension with respect to such Auxilium Patent outside of the
Territory.

9.6 Patent Marking. Pfizer shall mark the Product marketed and sold by Pfizer
(or its Affiliate or distributor) hereunder with appropriate patent numbers or
indicia at Auxilium’s request.

9.7 Patent Challenge. Auxilium will be permitted to terminate this Agreement
upon written notice to Pfizer, effective upon receipt, if Pfizer or any of its
Affiliates, directly or indirectly, (i) initiate or request an interference or
opposition proceeding with respect to any Auxilium Patent identified on Schedule
1.7 as of the Effective Date, or (ii) (a) make, file or maintain any claim,
demand, lawsuit or cause of action to challenge the validity or enforceability
of any Auxilium Patent or Auxilium Manufacturing Patent, or (b) subject to and
without limiting Pfizer’s rights under Section 9.5, oppose any extension of, or
the grant of a supplementary protection certificate with respect to, any
Auxilium Patent or Auxilium Manufacturing Patent (each of clause (i) or (ii), a
“Patent Challenge”).

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

78



--------------------------------------------------------------------------------

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants (as applicable) to the other Party as follows, as of the Effective
Date:

10.1.1 Corporate Existence and Power. It is a company or corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including the right to grant the licenses granted by it hereunder.

10.1.2 Authority and Binding Agreement. (i) It has the corporate power and
authority and the legal right to enter into this Agreement and perform its
obligations hereunder, (ii) it has taken all necessary corporate action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder, and (iii) this Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
and binding obligation of such Party that is enforceable against it in
accordance with its terms, except as enforcement may be affected by bankruptcy,
insolvency or other similar laws and by general principles of equity.

10.1.3 No Conflicts. The execution, delivery and performance of this Agreement
by it does not (i) conflict with any agreement, instrument or understanding,
oral or written, to which it is a party and by which it may be bound, subject in
all cases to the rights of BTC under the BTC License Agreement or (ii) violate
any Laws of any Governmental Authority having jurisdiction over it.

10.1.4 All Consents and Approvals Obtained. Except with respect to Regulatory
Approvals for the Development, Manufacturing or Commercialization of the Product
or as otherwise described in this Agreement, (i) all necessary consents,
approvals and authorizations of, and (ii) all notices to, and filings by such
Party with, all Governmental Authorities and other Persons required to be
obtained or provided by such Party as of the Effective Date in connection with
the execution, delivery and performance of this Agreement have been obtained and
provided, except for those approvals, if any, not required at the time of
execution of this Agreement.

10.2 Additional Representations, Warranties and Covenants of Auxilium. Auxilium
hereby represents, warrants and covenants to Pfizer that, as of the Effective
Date, except as set forth on Schedule 10.2:

10.2.1 Auxilium has not filed any Marketing Authorization Applications with a
Governmental Authority in the Territory for the sale of the Product in the
Territory.

10.2.2 Neither Auxilium nor its Affiliates, nor, to Auxilium’s knowledge, its
subcontractors, has received any notice in writing or otherwise has knowledge of
any facts which have led Auxilium to believe that any of the Regulatory
Approvals relating to the Product are not currently in good standing with the
FDA, the EMEA or their foreign equivalents.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

79



--------------------------------------------------------------------------------

10.2.3 Neither Auxilium nor, to the knowledge of Auxilium, its subcontractors
has received written notice of any proceedings pending before or threatened by
any Regulatory Authority with respect to the Product or any Facility where the
Product is Manufactured.

10.2.4 To the knowledge of Auxilium, (i) the issued patents encompassed within
the Auxilium Patents are valid and enforceable patents, and (ii) there are no
facts which would render the patent applications encompassed within the Auxilium
Patents, if and when issued, invalid or unenforceable. To the knowledge of
Auxilium, no Third Party (a) is infringing any such Auxilium Patents or has
misappropriated any Auxilium Technology or (b) has challenged the ownership,
scope, duration, validity, enforceability, priority, or Auxilium’s right to use
or license any Auxilium Technology.

10.2.5 Schedule 1.7 contains a complete and correct list of the Auxilium Patents
that are Controlled by Auxilium (or its Affiliates) as of the Effective Date.

10.2.6 Auxilium (or its Affiliate) is the exclusive owner of the trademark
registrations for XIAFLEXTM in the EU, Norway and Switzerland displayed on
Schedule 10.2.6. It has no knowledge of any trademarks or other rights which
would prevent the use or registration of the XIAFLEXTM mark in any of the
countries of the Territory.

10.2.7 There are no claims, judgments or settlements against or owed by
Auxilium, nor any pending reissue, reexamination, interference, opposition or
similar proceedings with respect to Auxilium’s Trademark XIAFLEXTM or Auxilium
Technology, and Auxilium has not received notice as of the Effective Date of any
threatened claims or litigation or any reissue, reexamination, interference,
opposition or similar proceedings seeking to invalidate or otherwise challenge
the Auxilium Patent Rights, Auxilium’s Trademark XIAFLEXTM or Auxilium Know-How.

10.2.8 To the knowledge of Auxilium, the use, sale, offer for sale, or
importation by Auxilium or Pfizer (or their respective Affiliates), as
applicable, of the Product (as the Product exists on the Effective Date, and
excluding, for the avoidance of doubt, any additional technology that may be
combined or incorporated therewith, or any future improvements or enhancements
to the Product), (i) does not infringe any issued patent of any Third Party and
(ii) does not misappropriate any Know-How of any Third Party and (iii) will not
infringe any claim, if and when issued, within any patent application of any
Third Party published as of the Effective Date. The Manufacture by Auxilium (or
its Affiliates), as applicable, of the Product (as the Product exists on the
Effective Date, and excluding, for the avoidance of doubt, any additional
technology that may be combined or incorporated therewith, or any future
improvements or enhancements to the Product), (a) does not infringe any issued
patent of any Third Party, (b) does not misappropriate any Know-How of any Third
Party, and (c) will not infringe any claim, if and when issued, within any
patent application of any Third Party published as of the Effective Date.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

80



--------------------------------------------------------------------------------

10.2.9 All Bulk Product Manufactured and supplied hereunder by, or under
authority of, Auxilium shall be Manufactured and supplied such that:

(a) The Bulk Product furnished by Auxilium to Pfizer under this Agreement:

(i) shall be manufactured, handled, stored and shipped by Auxilium, in
accordance with, and shall conform to, the applicable Product Specifications;

(ii) shall be manufactured, handled, stored and shipped by Auxilium in
compliance with all applicable Laws including, GMPs; and

(iii) shall, at the time delivered by Auxilium, not contain any material that
would cause the Bulk Product to be adulterated or misbranded within the meaning
of applicable Laws.

(b) In the course of the Development of the Product, to its knowledge, Auxilium
has not used any employee that is debarred by the FDA under the Generic Drug
Enforcement Act of 1992 (or by any analogous agency or under any analogous Law
in the Territory).

10.2.10 Except with respect to the Auxilium Technology that is the subject of
the BTC License Agreement, Auxilium is the sole legal and beneficial owner of
all the Auxilium Technology, free of any lien, encumbrance, charge, security
interest, mortgage or other similar restriction, and no Person (including any
Affiliate of Auxilium) has any right, interest or claim in or to, and neither
Auxilium nor any of its Affiliates has entered into any agreement granting any
right, interest or claim in or to, any such Auxilium Patents to any Third Party
(including any academic organization or agency). With respect to the Auxilium
Technology that is the subject of the BTC License Agreement, Auxilium legally
and exclusively Controls all such Technology with respect to the Product in the
Field in the Territory, and neither Auxilium nor any of its Affiliates has
entered into any agreement (other than fee for services agreements, material
transfer agreements or clinical trial agreements entered into in the ordinary
course of business to develop the Product or any research agreements for
non-commercial purposes) granting any right, interest or claim in or to, any
such Technology to any Third Party (including any academic organization or
agency).

10.2.11 To its knowledge, Auxilium has complied with all applicable Laws in all
material respects, including any disclosure requirements, in connection with the
filing, prosecution and maintenance of the Auxilium Patents owned by Auxilium in
the Territory.

10.2.12 None of the rights of Auxilium or its Affiliates under the Auxilium
Patents owned by Auxilium were developed with federal funding from the United
States government or any other Governmental Authority.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

81



--------------------------------------------------------------------------------

10.2.13 Auxilium has obtained assignments from the inventors of all inventorship
rights relating to the Auxilium Patents which are owned by Auxilium, and all
such assignments of inventorship rights relating to such Auxilium Patents are
valid and enforceable. With respect to the Auxilium Patents that are the subject
of the BTC License Agreement, to the knowledge of Auxilium, BTC has obtained
assignments from the inventors of all inventorship rights relating to such
Patents, and to the knowledge of Auxilium, all such assignments are valid and
enforceable.

10.2.14 Auxilium has previously delivered or made available to Pfizer a true and
complete copy of the BTC License Agreement. The BTC License Agreement has not
been modified, supplemented or amended, other than by Amendment No. 1 dated
May 10, 2005, the Letter Agreement dated December 15, 2005 and that certain
amendment dated December 11, 2008, thereto. Except for the BTC License
Agreement, there are no written agreements with a Third Party to which Auxilium
or any of its Affiliates is a party pursuant to which Auxilium or any of its
Affiliates has a license, or an option to obtain a license, or holds an immunity
from suit, with respect to patents which (i) are pending, applied for, granted
or registered, and (ii) but for Auxilium’s rights granted by the counterparty
under such agreements, could be asserted by such counterparty to be infringed by
the distribution, use, or sale of Products in the Field in the Territory.
Auxilium has previously delivered or made available to Pfizer all written
agreements between Auxilium and any Third Parties regarding the manufacture of
the Product for sale in the Field in the Territory. The BTC License is in full
force and effect, all payments to date required to be made thereunder by
Auxilium have been made, and Auxilium is in compliance in all material respects
with its obligations thereunder.

10.2.15 To the knowledge of Auxilium, Auxilium has heretofore disclosed or made
available to Pfizer all material scientific and technical information which is
known to, and in the possession of, Auxilium that Auxilium reasonably believes
relates to the safety and efficacy of the Product for use in the Field in the
Territory.

10.2.16 To the knowledge of Auxilium, Auxilium has heretofore disclosed or
otherwise made available to Pfizer all material written correspondence between
Auxilium and any Governmental Authorities regarding the Product for use in the
Field in the Territory.

10.2.17 Auxilium hereby represents and warrants that it holds all necessary
authorizations, licenses, permissions, and registrations necessary under
Environmental Law to discharge its obligations to Pfizer under this Agreement
and covenants that it will discharge its obligations under this Agreement in
compliance in all material respects with Environmental Laws.

10.3 Additional Representations, Warranties and Covenants of Pfizer. Pfizer
hereby represents, warrants and covenants to Auxilium that, as of the Effective
Date,

10.3.1 Pfizer is solvent and has the ability to pay and perform all of its
obligations as and when such obligations become due, including payment
obligations and other obligations under this Agreement.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

82



--------------------------------------------------------------------------------

10.3.2 Pfizer’s compensation programs for its Sales Representatives do not, and
will not, provide financial incentives for the promotion, sales, and marketing
of the Product in violation of any applicable Law or any professional
requirements.

10.3.3 Pfizer’s medical, regulatory and legal teams will review all training
materials and programs prior to use by Pfizer to ensure that all training
materials and programs are in accordance with the Commercialization Plan, the
Regulatory Approvals and applicable Laws.

10.3.4 All Product Commercialized by, or under authority of, Pfizer:

(a) shall be packaged, labeled, handled, stored and shipped by Pfizer, in
accordance with, and shall conform to, the applicable Product Specifications;

(b) shall be packaged, labeled, handled, stored and shipped by Pfizer in
compliance with all applicable Laws including, GMPs; and

(c) shall, from and after the time delivered by Auxilium hereunder, not contain
any material that would cause the Product to be adulterated or misbranded within
the meaning of applicable Laws.

10.3.5 To the extent Product is Manufactured on behalf of Pfizer, all such
Product:

(a) shall be manufactured, handled, stored and shipped, in accordance with, and
shall conform to, the applicable Product Specifications;

(b) shall be manufactured, handled, stored and shipped in compliance with all
applicable Laws including, GMPs; and

(c) shall, at the time delivered, not contain any material that would cause the
Product to be adulterated or misbranded within the meaning of applicable Laws.

10.3.6 To the knowledge of Pfizer, no claim or demand of any Person has been
asserted in writing to Pfizer that challenges the rights of Pfizer to use or
license any of the Pfizer Applied Technology.

10.3.7 Pfizer Controls all the Pfizer Applied Patents, and to the knowledge of
Pfizer, neither Pfizer nor any of its Affiliates has entered into any agreement
granting any right, interest or claim in or to, any Pfizer Applied Patent to any
Third Party (including any academic organization or agency) which would conflict
with the rights granted to Auxilium hereunder.

10.3.8 To its knowledge, Pfizer has complied with all applicable Laws, in all
material respects, including any disclosure requirements, in connection with the
filing, prosecution and maintenance of the Pfizer Applied Patents owned by
Pfizer in the Territory.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

83



--------------------------------------------------------------------------------

10.3.9 To the knowledge of Pfizer, none of the rights of Pfizer or its
Affiliates under the Pfizer Applied Patents owned by Pfizer were developed with
federal funding from the United States government or any other Governmental
Authority.

10.3.10 Pfizer has obtained assignments from the inventors of all inventorship
rights relating to the Pfizer Applied Patents which are owned by Pfizer, and, to
the knowledge of Pfizer, all such assignments of inventorship rights relating to
such Pfizer Applied Patents are valid and enforceable.

10.4 Disclaimer. Pfizer understands that the Product is the subject of ongoing
clinical research and development and that Auxilium cannot ensure the safety or
usefulness of the Product or that the Product will receive Regulatory Approvals.
In addition, Auxilium makes no warranties except as set forth in this Article 10
concerning the Auxilium Technology.

10.5 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY. EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, ALL REPRESENTATIONS AND WARRANTIES, WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification by Auxilium. Auxilium hereby agrees to save, indemnify,
defend and hold Pfizer, its Affiliates, and their respective directors,
officers, agents and employees harmless from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”) arising in connection with any and all
charges, complaints, actions, suits, proceedings, hearings, investigations,
claims, demands, judgments, orders, decrees, stipulations or injunctions by a
Third Party (each a “Third Party Claim”) resulting or otherwise arising from
(i) any breach by Auxilium of any of its representations, warranties, covenants
or obligations pursuant to this Agreement, (ii) the negligence or willful
misconduct by Auxilium or its Affiliates or their respective officers,
directors, employees, agents, consultants or sublicensee in performing any
obligations under this Agreement or (iii) any matter related to the Development
or Manufacturing of the Product hereunder (including, for clarity, product
liability Losses resulting therefrom) by Auxilium or its Affiliates or their
respective officers, directors, employees, agents, consultants or sublicensee;
in each case except to the extent that such Losses are subject to
indemnification by Pfizer pursuant to Section 11.2.

11.2 Indemnification by Pfizer. Pfizer hereby agrees to save, indemnify, defend
and hold Auxilium, its Affiliates, and their respective directors, agents and
employees harmless from

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

84



--------------------------------------------------------------------------------

and against any and all Losses arising in connection with any and all Third
Party Claims resulting or otherwise arising from (i) any breach by Pfizer of any
of its representations, warranties, covenants or obligations pursuant to this
Agreement, (ii) the negligence or willful misconduct by Pfizer or its Affiliates
or their respective officers, directors, employees, agents, consultants or
sublicensees in performing any obligations under this Agreement, or (iii) any
matter related to the Development, Manufacturing (if applicable in accordance
with Sections 7.15.1 or 7.19), Packaging and Labeling or Commercialization of
the Product hereunder (including, for clarity, any product liability Losses
resulting therefrom) by Pfizer or its Affiliates or their respective officers,
directors, employees, agents, consultants or sublicensees; in each case except
to the extent that such Losses are subject to indemnification by Auxilium
pursuant to Section 11.1.

11.3 Indemnification Procedures.

11.3.1 Notice of Claim. All indemnification claims in respect of any indemnitee
seeking indemnity under Section 11.1 or 11.2, as applicable (collectively, the
“Indemnitees” and each an “Indemnitee”) will be made solely by the corresponding
Party (the “Indemnified Party”). The Indemnified Party will give the
indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses and any legal proceeding initiated
by a Third Party against the Indemnified Party as to which the Indemnified Party
intends to make a request for indemnification under Section 11.1 or 11.2, as
applicable, but in no event will the Indemnifying Party be liable for any Losses
that result from any delay in providing such notice which materially prejudices
the defense of such proceeding. Each Indemnification Claim Notice shall contain
a description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). Together with
the Indemnification Claim Notice, the Indemnified Party will furnish promptly to
the Indemnifying Party copies of all notices and documents (including court
papers) received by any Indemnitee in connection with the Third Party Claim.

11.3.2 Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Third Party Claim subject to indemnification as provided for in
Section 11.1 or 11.2, as applicable, by giving written notice to the Indemnified
Party within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. Upon assuming the defense of a Third Party Claim,
the Indemnifying Party may appoint as lead counsel in the defense of the Third
Party Claim any legal counsel it selects, and such Indemnifying Party shall
thereafter continue to defend such Third Party Claim in good faith. Should the
Indemnifying Party assume the defense of a Third Party Claim (and continue to
defend such Third Party Claim in good faith), the Indemnifying Party will not be
liable to the Indemnified Party or any other Indemnitee for any legal expenses
subsequently incurred by such Indemnified Party or other Indemnitee in
connection with the analysis, defense or settlement of the Third Party Claim,
unless the Indemnifying Party has failed to assume the defense and employ
counsel in accordance with this Section 11.3.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

85



--------------------------------------------------------------------------------

11.3.3 Right to Participate in Defense. Without limiting Section 11.3.2, any
Indemnitee will be entitled to participate in the defense of a Third Party Claim
for which it has sought indemnification hereunder and to employ counsel of its
choice for such purpose; provided, however, that such employment will be at the
Indemnitee’s own expense unless (i) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, or (ii) the Indemnifying Party
has failed to assume the defense (or continue to defend such Third Party Claim
in good faith) and employ counsel in accordance with this Section 11.3, in which
case the Indemnified Party will be allowed to control the defense.

11.3.4 Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnitee becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any manner, and as to which
the Indemnifying Party will have acknowledged in writing the obligation to
indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
reasonable discretion, will deem appropriate (provided, however, that such terms
shall include a complete and unconditional release of the Indemnified Party from
all liability with respect thereto), and will transfer to the Indemnified Party
all amounts which said Indemnified Party will be liable to pay prior to the time
of the entry of judgment. With respect to all other Losses in connection with
Third Party Claims, where the Indemnifying Party has assumed the defense of the
Third Party Claim in accordance with Section 11.3.2, the Indemnifying Party will
have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss, provided it obtains the prior
written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s reasonable discretion). The Indemnifying Party that has
assumed the defense of (and continues to defend) the Third Party Claim in
accordance with Section 11.3.2 will not be liable for any settlement or other
disposition of a Loss by an Indemnitee that is reached without the written
consent of such Indemnifying Party. Regardless of whether the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, no Indemnitee will admit
any liability with respect to, or settle, compromise or discharge, any Third
Party Claim without first offering to the Indemnifying Party the opportunity to
assume the defense of the Third Party Claim in accordance with Section 11.3.2.

11.3.5 Cooperation. If the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party will, and will cause each other
Indemnitee to, cooperate in the defense or prosecution thereof and will furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with such Third Party Claim. Such cooperation
will include access during normal business hours afforded to the Indemnifying
Party to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
Indemnitees and other employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder, and the Indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses incurred in connection with such
cooperation.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

86



--------------------------------------------------------------------------------

11.3.6 Expenses of the Indemnified Party. Except as provided above, the
reasonable and verifiable costs and expenses, including fees and disbursements
of counsel, incurred by the Indemnified Party in connection with any Third Party
Claim will be reimbursed on a calendar quarter basis by the Indemnifying Party,
without prejudice to the Indemnifying Party’s right to contest the Indemnified
Party’s right to indemnification and subject to refund in the event the
Indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.

11.4 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 11.4 IS INTENDED
TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY
PARTY UNDER SECTION 11.1 or 11.2, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 12. EXCEPT AS EXPRESSLY SET FORTH IN
ANY REPRESENTATION OR WARRANTY IN ARTICLE 10, PFIZER ACKNOWLEDGES AND AGREES
THAT AUXILIUM HAS MADE NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO, AND
PFIZER SHALL HAVE NO CLAIM OR RIGHT (INCLUDING WITH RESPECT TO INDEMNIFICATION
PURSUANT TO THIS ARTICLE 11 (OR OTHERWISE)) WITH RESPECT TO, ANY INFORMATION,
DOCUMENTS OR MATERIALS FURNISHED TO OR FOR PFIZER BY AUXILIUM, ANY OF ITS
AFFILIATES, OR ANY OF ITS OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
ADVISORS, INCLUDING THE CONFIDENTIAL INFORMATION PACKAGE REGARDING THE PRODUCT
PROVIDED TO PFIZER AND ANY INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE TO
PFIZER IN ANY “DATA ROOM”, MANAGEMENT PRESENTATION OR ANY OTHER FORM IN
EXPECTATION OF THE TRANSACTION AND COLLABORATION CONTEMPLATED HEREBY.

11.5 Insurance. Each Party shall (provided that Pfizer shall be allowed to self
insure) procure and maintain insurance, including clinical trials insurance and
product liability insurance, adequate to cover its obligations hereunder and
which is consistent with normal business practices of prudent companies
similarly situated at all times during which the Product is being clinically
tested in human subjects or commercially distributed or sold by such Party
pursuant to this Agreement, and the clinical trials insurance coverage shall,
prior to the First Commercial Sale of a Product in the Territory, in no event be
less than Ten Million Dollars ($10,000,000) per loss occurrence and Ten Million
Dollars ($10,000,000) in the aggregate, and product liability insurance coverage
shall, after such First Commercial Sale in the Territory, in no event be less
than Twenty-five Million Dollars ($25,000,000) per loss occurrence and
Twenty-five Million Dollars ($25,000,000) in the aggregate. It is understood
that such insurance

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

87



--------------------------------------------------------------------------------

shall not be construed to create a limit of either Party’s liability with
respect to its indemnification obligations under this Article 11. Each Party
shall provide the other Party with written evidence of such insurance prior to
commencement of this Agreement and upon expiration of any one coverage. Each
Party shall provide the other Party with written notice at least thirty
(30) days prior to the cancellation, nonrenewal or material change in such
insurance or self - insurance which materially adversely affects the rights of
the other Party hereunder.

ARTICLE 12

CONFIDENTIALITY

12.1 Confidential Information. As used in this Agreement, the term “Confidential
Information” means all information, whether it be written or oral, including all
production schedules, lines of products, volumes of business, processes, new
product developments, product designs, formulae, technical information,
laboratory data, clinical data, patent information, know-how, trade secrets,
financial and strategic information, marketing and promotional information and
data, and other material relating to any products, projects or processes of one
Party (the “Disclosing Party”) that is provided to, or otherwise obtained by,
the other Party (the “Receiving Party”) in connection with this Agreement
(including information exchanged prior to the date hereof in connection with the
transactions set forth in this Agreement, including any information disclosed by
either Party pursuant to the Mutual Disclosure Agreement between the Parties
dated March 16, 2008). Notwithstanding the foregoing sentence, Confidential
Information shall not include any information or materials that:

(a) were already known to the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party, to the
extent such Receiving Party has documentary evidence to that effect;

(b) were generally available to the public or otherwise part of the public
domain at the time of disclosure thereof to the Receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after disclosure or development thereof, as the case may be, and other
than through any act or omission of a Party in breach of such Party’s
confidentiality obligations under this Agreement;

(d) were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

(e) were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party, to the extent such Receiving Party has documentary evidence to that
effect.

12.2 Confidentiality Obligations. Each of Pfizer and Auxilium shall keep all
Confidential Information received from or on behalf of the other Party with the
same degree of

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

88



--------------------------------------------------------------------------------

care with which it maintains the confidentiality of its own Confidential
Information, but in all cases no less than a reasonable degree of care. Neither
Party shall use such Confidential Information for any purpose other than in
performance of this Agreement or disclose the same to any other Person other
than to such of its and its Affiliates’ directors, managers, employees,
independent contractors, agents, consultants or sublicensees who have a need to
know such Confidential Information to implement the terms of this Agreement or
enforce its rights under this Agreement; provided, however, that a Receiving
Party shall advise any of its and its Affiliates’ directors, managers,
employees, independent contractors, agents, consultants or sublicensees who
receives such Confidential Information of the confidential nature thereof and of
the obligations contained in this Agreement relating thereto, and the Receiving
Party shall ensure (including, in the case of a Third Party, by means of a
written agreement with such Third Party having terms at least as protective as
those contained in this Article 12) that all such directors, managers,
employees, independent contractors, agents, consultants or sublicensees comply
with such obligations. Upon termination of this Agreement, the Receiving Party
shall return or destroy all documents, tapes or other media containing
Confidential Information of the Disclosing Party that remain in the possession
of the Receiving Party or its directors, managers, employees, independent
contractors, agents, consultants or sublicensees, except that the Receiving
Party may keep one copy of the Confidential Information in the legal department
files of the Receiving Party, solely for archival purposes. Such archival copy
shall be deemed to be the property of the Disclosing Party, and shall continue
to be subject to the provisions of this Article 12. It is understood that
receipt of Confidential Information under this Agreement will not limit the
Receiving Party from assigning its employees to any particular job or task in
any way it may choose, subject to the terms and conditions of this Agreement.

12.3 Permitted Disclosure and Use. Notwithstanding Section 12.2, (i) either
Party may disclose Confidential Information belonging to the other Party only to
the extent such disclosure is reasonably necessary to: (a) comply with or
enforce any of the provisions of this Agreement; or (b) comply with applicable
Law; and (ii) Auxilium may disclose Confidential Information belonging to Pfizer
related to a Product only to the extent such disclosure is reasonably necessary
to obtain or maintain regulatory approval of a Product, as applicable, to the
extent such disclosure is made to a Governmental Authority. If a Party deems it
necessary to disclose Confidential Information of the other Party pursuant to
this Section 12.3, such Party shall give reasonable advance written notice of
such disclosure to the other Party to permit such other Party sufficient
opportunity to object to such disclosure or to take measures to ensure
confidential treatment of such information, including seeking a protective order
or other appropriate remedy. Notwithstanding Section 12.2, Auxilium may also
disclose Confidential Information belonging to Pfizer related to the Product
(i) to BTC pursuant to the BTC License Agreement and (ii) to Third Parties in
connection with the development or commercialization of the Product outside of
the Field or outside of the Territory (provided that such Third Parties are
bound by written agreements having terms at least as protective as those
contained in this Article 12 with respect to keeping such Confidential
Information confidential).

12.4 Notification. The Receiving Party shall notify the Disclosing Party
promptly upon discovery of any unauthorized use or disclosure of the Disclosing
Party’s Confidential

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

89



--------------------------------------------------------------------------------

Information, and will cooperate with the Disclosing Party in any reasonably
requested fashion to assist the Disclosing Party to regain possession of such
Confidential Information and to prevent its further unauthorized use or
disclosure.

12.5 Publicity; Filing of this Agreement.

12.5.1 Publicity. The press release to be issued in connection with the
transactions is set forth on Schedule 12.5.1. Except as otherwise provided in
this Section 12.5, each Party shall maintain the confidentiality of all
provisions of this Agreement, and without the prior written consent of the other
Party, which consent shall not be unreasonably withheld, neither Party nor its
respective Affiliates shall make any press release or other public announcement
of or otherwise disclose the provisions of this Agreement to any Third Party,
except for: (i) disclosure to those of its directors, officers, employees,
accountants, attorneys, underwriters, lenders and other financing sources,
potential strategic partners, advisors, agents and sublicensees whose duties
reasonably require them to have access to this Agreement, provided that such
directors, officers, employees, accountants, attorneys, underwriters, lenders
and other financing sources, advisors, agents or sublicensees are required to
maintain the confidentiality of this Agreement, (ii) disclosures required by
Nasdaq regulation or any listing agreement with a national securities exchange,
in which case the disclosing Party shall provide the nondisclosing Party with at
least forty eight (48) hours’ notice unless otherwise not practicable, but in
any event no later than the time the disclosure required by such Nasdaq
regulation or listing agreement is made, (iii) disclosures as may be required by
Law, in which case the disclosing Party shall provide the nondisclosing Party
with prompt advance notice of such disclosure and cooperate with the
nondisclosing Party to seek a protective order or other appropriate remedy,
including a request for confidential treatment in the case of a filing with the
Securities and Exchange Commission, (iv) the report on Form 8-K, which may be
filed by an Auxilium or an Affiliate of Auxilium setting forth the press release
referred to above, and/or this Agreement in redacted form as provided in
Section 12.5.2, (v) disclosures that are consistent with or complementary to
those described in clause (iv) but which do not contain any Confidential
Information of the other Party; and (vi) other disclosures for which consent has
previously been given. A Party may publicly disclose without regard to the
preceding requirements of this Section 12.5 any information that was previously
publicly disclosed pursuant to this Section 12.5.

12.5.2 Redacted Agreement. The Parties acknowledge that either or both Parties
may be obligated to file a copy of this Agreement with the SEC or other
Governmental Authorities. Each Party shall be entitled to make such a required
filing, provided that it initially file a redacted copy of this Agreement
approved by both Parties in the form attached hereto as Schedule 12.5.2
(“Redacted Agreement”) and requests confidential treatment of the terms redacted
from this Agreement for a reasonable period of time. In the event of any such
filing, each Party shall (i) permit the other party to review and comment upon
such request for confidential treatment and any subsequent correspondence with
respect thereto at least five (5) Business Days in advance of its submission to
the SEC or such other Governmental Authorities, (ii) reasonably consider and
incorporate the other Party’s comments thereon to the extent

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

90



--------------------------------------------------------------------------------

consistent with the then-current legal requirements governing redaction of
information from material agreements that must be publicly filed, (iii) promptly
deliver to the other Party any written correspondence received by it or its
representatives from such Governmental Authority, if any, with respect to such
confidential treatment request and promptly advise the other Party of any other
communications between it or its representatives with such Governmental
Authority with respect to such confidential treatment request, (iv) upon the
written request of the other Party, request an appropriate extension of the term
of the confidential treatment period, where available and (v) if such
Governmental Authority requests any changes to the redactions set forth in the
Redacted Agreement, use commercially reasonable efforts to support the
redactions in the Redacted Agreement as originally filed (to the extent
consistent with the then-current legal requirements governing redaction of
information from material agreements that must be publicly filed) and, to the
extent reasonably practicable, not agree to any changes to the Redacted
Agreement without first discussing such changes with the other Party and taking
the other Party’s comments into consideration when deciding whether to agree to
such changes. Each Party shall be responsible for its own legal and other
external costs in connection with any such filing, registration or notification.

12.6 Publication. Pfizer shall submit copies of each proposed academic,
scientific, medical and other publication or presentation that contains or
refers to the Auxilium Patents, Auxilium Know-How or otherwise relates to the
Product or any research or Development Activities under this Agreement to
Auxilium at least thirty (30) days in advance of submitting such proposed
publication or presentation to a publisher or other Third Party. Auxilium shall
have the right to review, comment on and consent to each such proposed
publication or presentation at its sole discretion. Auxilium shall have the
right to remove any of its Confidential Information prior to submission for
publication or presentation. Pfizer shall redact or otherwise modify the
proposed publication or presentation to remove any such Confidential Information
of Auxilium. In addition, in the event that the document includes data,
information or material generated by Auxilium’s scientists, and professional
standards for authorship would be consistent with including Auxilium’s
scientists as co-authors of the document, the names of such scientists will be
included as co-authors.

12.7 Use of Names. Except as otherwise set forth in this Agreement, neither
Party shall use the name of the other Party in relation to this transaction in
any public announcement, press release or other public document without the
written consent of such other Party, which consent shall not be unreasonably
withheld; provided, however, that subject to Section 12.5, either Party may use
the name of the other Party in any document filed with any Regulatory Authority
or Governmental Authority, including the FDA, EMEA and the Securities and
Exchange Commission.

12.8 Survival. The obligations and prohibitions contained in this Article 12 as
they apply to Confidential Information shall survive the expiration or
termination of this Agreement for a period of ten (10) years.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

91



--------------------------------------------------------------------------------

ARTICLE 13

TERM AND TERMINATION

13.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 13, shall remain in effect,
on a country-by-country basis, until the expiration of the Commercialization
Term in such country in the Territory (the “Term”).

13.2 Termination for Breach. Either Party may, without prejudice to any other
remedies available to it at law or in equity, terminate this Agreement upon
written notice to the other Party in the event that the other Party (the
“Breaching Party”) shall have materially breached or defaulted in the
performance of any of its obligations. The Breaching Party shall have sixty
(60) days (thirty (30) days in the event of non-payment) after written notice
thereof was provided to the Breaching Party by the non-breaching Party to remedy
such default. Unless the Breaching Party has cured any such breach or default
prior to the expiration of such sixty (60) day period (thirty (30) day period
for non-payment), such Termination shall become effective upon receipt of the
written notice of termination by the Breaching Party to be given within ten
(10) days of the end of the sixty (60) day period (thirty (30) day period for
non-payment). Notwithstanding the foregoing, Pfizer shall not have the right to
terminate this Agreement by reason of a material breach by Auxilium of the BTC
License Agreement and, in such event, regardless of whether Pfizer obtains a
direct license from BTC under the “Licensed Technology” (as such term is defined
in the BTC License Agreement) by reason of such material breach, the financial
provisions of this Agreement, including without limitation Article 8 of this
Agreement, shall remain in full force and effect; provided, however, that, in
the event that, as contemplated by Section 2.8 of this Agreement, Pfizer timely
remedies or cures such breach of the BTC License Agreement and Pfizer was not at
fault with respect thereto, then at Pfizer’s sole discretion, Pfizer shall have
the right to (i) receive a cash payment from Auxilium equal to the reasonable
Out-of-Pocket Costs borne by Pfizer to remedy or cure such breach of the BTC
License Agreement or (ii) set-off against any future payments under Article 8 of
this Agreement an amount equal to one hundred and ten percent (110%) of the
reasonable Out-of-Pocket Costs borne by Pfizer to remedy or cure such breach of
the BTC License Agreement; provided, further, that, in the event Pfizer is
entitled, in accordance with Section 11.3 of the BTC License Agreement, to
request a direct license from BTC under the Licensed Technology, and Pfizer does
so request such direct license, then the Commercialization Payments set forth in
Section 8.3.1 shall be reduced by the applicable royalty payments due by Pfizer
to BTC for the corresponding period under such direct license. For clarity, in
the event that Auxilium cures a material breach under the BTC License Agreement
for which Pfizer is at fault, Auxilium shall have the right to be reimbursed for
one hundred percent (100%) of the reasonable Out-of-Pocket Costs borne by
Auxilium to remedy or cure such breach of the BTC License Agreement.

13.3 Termination as a Result of Bankruptcy. Each Party shall have the right to
terminate this Agreement upon written notice as a result of the filing or
institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors by the other Party; provided that such termination
shall be effective only if such proceeding is not dismissed within ninety
(90) days after the filing thereof.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

92



--------------------------------------------------------------------------------

13.4 Termination by Pfizer at Will. Pfizer shall have the right to terminate
this Agreement in its entirety at will upon [***] ([***]) days prior written
notice to Auxilium and without any termination payments or other compensation
payable to Auxilium [***]

During such [***] ([***]) day notice period, Pfizer shall continue to perform
all of its obligations under this Agreement, including performing all
Development and Commercialization activities allocated to it pursuant to the
Development Plan and Commercialization Plan, respectively, then in effect in
accordance with the terms and conditions of this Agreement and bearing its share
of all Development Costs and Regulatory Costs (if any) and Commercialization
costs incurred during such [***] ([***]) day period.

13.5 Patent Challenge. Auxilium may terminate this Agreement pursuant to the
provisions of Section 9.7.

ARTICLE 14

EFFECTS OF TERMINATION

14.1 Termination By Auxilium and Certain Terminations by Pfizer. Without
limiting any other legal or equitable remedies that a Party may have, if this
Agreement is terminated by Auxilium in accordance with Section 13.3 or
Section 13.5, or if this Agreement is terminated in accordance with Section 13.2
and Pfizer is the Breaching Party, or if this Agreement is terminated by Pfizer
in accordance with Section 13.4, then the following provisions shall apply:

14.1.1 Termination of Licenses. All rights and licenses granted to Pfizer
hereunder shall immediately terminate and be of no further force and effect and
Pfizer shall cease Developing and Commercializing the Product (except as
otherwise set forth in Section 14.1.4).

14.1.2 Assignments. Pfizer will promptly, in each case within sixty (60) days
after receipt of Auxilium’s request, and at no cost to Auxilium:

(a) assign to Auxilium all of Pfizer’s right, title and interest in and to any
agreements (or portions thereof) between Pfizer and Third Parties that relate to
the Development or Commercialization of the Product;

(b) assign to Auxilium all of Pfizer’s right, title and interest in and to any
(i) Promotional Materials and (ii) copyrights and trademarks (including the
Product Trademarks), including any goodwill associated therewith, and any
registrations and design patents for the foregoing, and (iii) any Internet
domain name registrations for such trademarks

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

93



--------------------------------------------------------------------------------

and slogans, all to the extent solely related to the Product; provided, however,
in the event Auxilium exercises such right to have assigned such Promotional
Materials, Pfizer shall grant, and hereby does grant, a royalty-free right and
license to any housemarks, trademarks, names and logos of Pfizer contained
therein for a period of twelve (12) months in order to use such Promotional
Materials in connection with the Commercialization of the Product;

(c) assign to Auxilium, the management and continued performance of any clinical
trials for the Product ongoing hereunder as of the effective date of such
termination in respect of which Auxilium shall assume full financial
responsibility from and after the effective date of such termination;

(d) transfer to Auxilium all of, if any, Pfizer’s right, title and interest in
and to any and all regulatory filings, Regulatory Approvals and other Regulatory
Materials for the Product in respect of which Auxilium shall assume full
financial responsibility;

(e) transfer to Auxilium all of Pfizer’s right, title and interest in and to any
and all Development Data and Promotional Commercialization Data Controlled by
Pfizer for the Product; and

(f) provide a copy of (i) the material tangible embodiments of the foregoing and
(ii) any other material books, records, files and documents Controlled by Pfizer
solely to the extent related to the Product and which may be redacted to exclude
Confidential Information of Pfizer;

provided, however, that to the extent that any agreement or other asset
described in this Section 14.1.2 is not assignable by Pfizer, then such
agreement or other asset will not be assigned, and upon the request of Auxilium,
Pfizer will take such steps as may be reasonably necessary to allow Auxilium to
obtain and to enjoy the benefits of such agreement or other asset. For purposes
of clarity, (1) Auxilium shall have the right to request that Pfizer take any or
all of the foregoing actions in whole or in part, or with respect to all or any
portion of the assets set forth in the foregoing provisions and (2) to the
extent Auxilium requests Pfizer to transfer its right, title and interest in the
items set forth in this Section 14.1.2 to Auxilium, Pfizer shall also cause its
Affiliates and sublicensees to transfer and assign to Auxilium all of such
Affiliates’ and sublicensees’ right, title and interest in and to the foregoing
items set forth in this Section 14.1.2.

14.1.3 Disclosure and Delivery. Pfizer will promptly transfer to Auxilium copies
of any physical embodiment of any Pfizer Applied Know-How, to the extent then
used in connection with the Development or Commercialization of the Product;
such transfer shall be effected by the delivery of material documents, to the
extent such Pfizer Applied Know-How is embodied in such documents, and to the
extent that Pfizer Applied Know-How is not fully embodied in such documents,
Pfizer shall make its employees and agents who have knowledge of such Pfizer
Applied Know-How in addition to that embodied in documents available to Auxilium
for interviews, demonstrations and training to effect such transfer in a manner
sufficient to enable Auxilium to practice such Pfizer Applied Know-How but only
in a manner as

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

94



--------------------------------------------------------------------------------

set out as follows in this Section. The appropriate technical teams at Auxilium
and Pfizer will meet to plan transfer for the Pfizer Applied Know-How as
follows: (a) Pfizer’s designated representative(s) for the Product will meet
with representatives from Auxilium for not more than five (5) days to answer
questions with respect to the Pfizer Applied Know-How and establish a plan for
the transfer for such Pfizer Applied Know-How; (b) Pfizer will allocate two
(2) appropriately qualified FTEs to work with Auxilium to review the Pfizer
Applied Know-How over a total period not to exceed five (5) working days;
(c) Auxilium must pay a fee of $1200 per day for each Pfizer FTE that performs
any such transfer; and (d) the transfer must be completed within thirty
(30) days of the completion of the initial transfer planning meetings to the
extent reasonable, but in any event no longer than sixty (60) days thereafter.

14.1.4 Disposition of Inventory. Pfizer and its Affiliates will be entitled,
during the period ending on the last day of the sixth (6th) full month following
the effective date of such termination, to sell any inventory of Product
affected by such termination that remains on hand as of the effective date of
the termination, so long as Pfizer pays to Auxilium the Commercialization
Payments and other amounts payable hereunder (including milestones) applicable
to said subsequent sales, with respect to sales in the Territory, as applicable,
in accordance with the terms and conditions set forth in this Agreement and
otherwise complies with the terms set forth in this Agreement.

14.1.5 Disposition of Commercialization Related Materials. Pfizer will promptly
deliver to Auxilium in electronic, sortable form (a) a list identifying all
wholesalers and other distributors involved in the Commercialization of the
Product in the Territory as well as any customer lists (e.g., purchasers)
related to the Commercialization of the Product in the Territory, and (b) all
Promotional Materials as well as any items bearing the Product Trademark and/or
any trademarks or housemarks otherwise associated with the Product or Auxilium.

14.2 Termination by Pfizer. Without limiting any other legal or equitable
remedies that Pfizer may have, if this Agreement is terminated by Pfizer in
accordance with Section 13.3 or if this Agreement is terminated in accordance
with Section 13.2 and Auxilium is the breaching Party, then Pfizer shall have
the option, in its sole discretion, to terminate this Agreement, in which case
the provisions of Section 14.1 shall apply; provided, however, that such
termination must be exercised within one hundred twenty (120) days after written
notice of such breach by Pfizer to Auxilium pursuant to Section 13.2 or 13.3, as
applicable.

14.3 Expiration of this Agreement. Upon expiration of this Agreement pursuant to
Section 13.1 with respect to a given country, all rights and licenses granted to
Pfizer shall terminate with respect to such country and the provisions of
Section 14.1 (exclusive of Section 14.1.2(f)) shall apply to such country;
provided, however, that from and after the date of such expiration, Auxilium
shall grant, and hereby does grant, to Pfizer a fully paid, non-exclusive,
perpetual license under the Auxilium Know-How solely to Commercialize the
Product in such country for sale in the Field in such country; provided,
further, that Pfizer undertakes that, following such expiration of this
Agreement, it will refrain from all further use of the Product Trademarks and
Product Trade Dress and that it will not use any marks, trade dress or logos
which are confusingly similar to the Product Trademarks or Product Trade Dress
in connection with the Commercialization of the Product or otherwise.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

95



--------------------------------------------------------------------------------

14.4 Accrued Rights. Termination or expiration of this Agreement for any reason
will be without prejudice to any rights that will have accrued to the benefit of
a Party prior to the effective date of such termination. Such termination will
not relieve a Party from obligations that are expressly indicated to survive the
termination or expiration of this Agreement.

14.5 Survival. Notwithstanding anything to the contrary contained herein, the
following provisions shall survive any expiration or termination of this
Agreement: Articles: 1, 11, 12, 14 and 16 and Sections: 4.5.1, 4.5.3, 4.6,
5.6.1, 5.6.2(e), 5.7.2, 6.7, 6.9.2, 6.9.5, 6.10, 7.16, 8.6(c), 8.11, and 9.1.1.
Except as set forth in this Article 14 or otherwise expressly set forth herein,
upon termination or expiration of this Agreement all other rights and
obligations of the Parties shall cease.

14.6 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Auxilium and Pfizer are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that each Party, as licensee of certain rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a Party (such
Party, the “Bankrupt Party”) under the U.S. Bankruptcy Code, (a) the other Party
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any intellectual property licensed to such other Party and all
embodiments of such intellectual property, which, if not already in such other
Party’s possession, shall be promptly delivered to it (x) upon any such
commencement of a bankruptcy proceeding upon such other Party’s written request
therefore, unless the Bankrupt Party elects to continue to perform all of its
obligations under this Agreement or (y) if not delivered under clause (x),
following the rejection of this Agreement by the Bankrupt Party upon written
request therefore by the other Party and (b) the Bankrupt Party shall not
unreasonably interfere with the other Party’s rights to intellectual property
and all embodiments of intellectual property, and shall assist and not
unreasonably interfere with the other Party in obtaining intellectual property
and all embodiments of intellectual property from another entity. The
“embodiments” of intellectual property includes all tangible, intangible,
electronic or other embodiments of rights and licenses hereunder, including all
compounds and products embodying intellectual property, Products, filings with
Regulatory Authorities and related rights and Auxilium Know-How in the case that
Auxilium is the Bankrupt Party and Pfizer Applied Know-How in the case Pfizer is
the Bankrupt Party.

ARTICLE 15

DISPUTE RESOLUTION

15.1 Disputes. The Parties recognize that, from time to time during the Term,
disputes may arise as to certain matters which relate to either Party’s rights
and/or obligations hereunder.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

96



--------------------------------------------------------------------------------

It is the objective of the Parties to establish procedures to facilitate the
resolution of disputes arising under this Agreement in an expedient manner by
mutual cooperation and without resort to litigation. To accomplish this
objective, the Parties agree to follow the procedures set forth in this Article
15 to resolve any controversy or claim arising out of, relating to or in
connection with any provision of this Agreement (other than a dispute addressed
in Section 3.4).

15.2 Arising Between the Parties. With respect to all disputes arising between
the Parties and not from the JSC, including any alleged failure to perform, or
breach, of this Agreement, or any issue relating to the interpretation or
application of this Agreement, if the Parties are unable to resolve such dispute
within thirty (30) days after such dispute is first identified by either Party
in writing to the other, the Parties shall refer such dispute to the Chief
Executive Officers of each of the Parties, or a designee from senior management
with decision-making authority (the Chief Executive Officer or such designee,
the “Executive Officer”) for attempted resolution by good-faith negotiations
within thirty (30) days after such notice is received.

15.3 Dispute Resolutions. If the Executive Officers are not able to resolve such
dispute referred to them under Section 15.2 within such thirty (30) day period,
then either Party shall have right to pursue any legal or equitable remedy
available to it under Law; provided that any litigation arising under this
Agreement shall be brought in a state or federal court located in the State of
New York. Each Party hereby agrees to the exclusive jurisdiction of such courts
and waives any objections as to the personal jurisdiction or venue of such
courts.

15.4 Patent and Trademark Dispute Resolution. Any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any patent
rights covering the manufacture, use or sale of any Product or of any trademark
rights relating to any Product shall be submitted to a court of competent
jurisdiction in the Territory in which such patent or trademark rights were
granted or arose.

15.5 Expert Matters.

15.5.1 Expert Matters Generally. As used herein, “Expert Matter” means all
matters that are referenced in Section 3.6.2 as being, or otherwise mutually
agreed by the Parties to be, determinable by an Expert. For clarity, no Party
shall have final decision making authority with respect to an Expert Matter.

15.5.2 Expert Resolution of Certain Disputes. Any Expert Matter shall be
resolved by expedited arbitration by an Expert as follows:

(a) Upon written request by either Party to the other Party, the Parties shall
promptly negotiate in good faith to appoint an appropriate Expert. If the
Parties are not able to agree by mutual written agreement within fourteen
(14) days after the receipt by a Party of the written request in the immediately
preceding sentence, the CPR Institute for Dispute Resolution, or such other
similar entity as the Parties may agree by mutual written agreement, shall be
responsible for selecting an Expert within twenty (20) days of being approached
by a Party. The fees and costs of the Expert and the CPR Institute for Dispute
Resolution (or such other entity) shall be shared equally (50%/50%) by the
Parties.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

97



--------------------------------------------------------------------------------

(b) Within fifteen (15) days after the designation of the Expert, the Parties
shall each simultaneously submit to the Expert and one another a written
statement of its last position on such disagreement as last presented to, and
discussed by, the JSC prior to the reference of such disagreement to the Expert.
Each Party shall have fifteen (15) days from receipt of the other Party’s
submission to submit a written response thereto, which shall include any
scientific, financial, technical or other relevant information in support
thereof. The Expert shall have the right to meet with the Parties, either alone
or together, as necessary to make a determination.

(c) No later than thirty (30) days after the designation of the Expert, the
Expert shall make a determination by selecting the resolution proposed by one of
the Parties that as a whole is the most nearly consistent with this Agreement
and the most fair and reasonable to the Parties in light of the totality of the
circumstances and the terms of this Agreement. The Expert shall provide the
Parties with a written statement setting forth the basis of the determination in
connection therewith. The decision of the Expert shall be final and conclusive
and binding on the Parties and their Affiliates, absent manifest error.

15.5.3 Related Matters. Any dispute as to whether a particular dispute is an
Expert Matter shall be resolved by litigation pursuant to Section 15.3.

15.6 Injunctive Relief. Nothing herein may prevent either Party from seeking a
preliminary injunction or temporary restraining order, in any court of competent
jurisdiction, so as to prevent any Confidential Information from being disclosed
in violation of this Agreement.

ARTICLE 16

MISCELLANEOUS

16.1 Entire Agreement; Amendment. This Agreement, including the Exhibits and
Schedules hereto, sets forth the complete, final and exclusive agreement and all
the covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior agreements and
understandings between the Parties with respect to the subject matter hereof,
including the Confidential Disclosure Agreement between the Parties dated
March 16, 2008 (which shall remain effective prior to the Effective Date). There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the Parties other than as are
set forth herein and therein. No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized representative of each Party.

16.2 Force Majeure. A Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

98



--------------------------------------------------------------------------------

shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party makes reasonable efforts to remove the condition.
For purposes of this Agreement, force majeure shall include conditions beyond
the control of the Parties, including an act of God, war, civil commotion,
terrorist act, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe. Notwithstanding the foregoing, a
Party shall not be excused from making payments owed hereunder because of force
majeure affecting such Party.

16.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 16.3, and shall be deemed to have been given for all purposes (i) when
delivered, if hand-delivered or sent by facsimile on a business day, (ii) on the
next business day if sent by a reputable international overnight courier
service, or (iii) five (5) business days after mailing, if mailed by first-class
certified or registered airmail, postage prepaid, return receipt requested.
Unless otherwise specified in writing, the mailing addresses of the Parties
shall be as described below:

 

If to Auxilium:    Auxilium Pharmaceuticals, Inc.    40 Valley Stream Parkway   
Malvern, Pennsylvania 19355    Attention: General Counsel    Fax: 1-484-321-5996
With a copy to:    Morgan, Lewis & Bockius LLP    502 Carnegie Center   
Princeton, New Jersey 08540    Attn: Randall B. Sunberg    Fax: 1-609-919-6701
If to Pfizer:    Pfizer Inc.    235 East 42nd Street    New York, New York
10017-5755    Attention: Senior Vice President and Associate General Counsel,   
Business Transaction    Fax: 1-212-573-0768 With a copy to:    Pfizer Inc.   
235 East 42nd Street    New York, New York 10017-5755    Attention: General
Counsel    Fax: 1-212-808-8924

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

99



--------------------------------------------------------------------------------

16.4 No Strict Construction; Interpretation. This Agreement has been prepared
jointly and shall not be strictly construed against either Party. Ambiguities,
if any, in this Agreement shall not be construed against any Party, irrespective
of which Party may be deemed to have authored the ambiguous provision. The
headings of each Article and Section in this Agreement have been inserted for
convenience of reference only and are not intended to limit or expand on the
meaning of the language contained in the particular Article or Section.

16.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that (i) Auxilium may make such an assignment without Pfizer’s consent to
(a) Affiliates (provided, however that Auxilium will remain jointly and
severally liable with, and will guarantee the performance of, the relevant
Affiliate under this Agreement, and the relevant Affiliate assignee, will assume
in writing all of Auxilium’s obligations under this Agreement) and (b) a
successor to substantially all of the business of Auxilium to which this
Agreement relates, whether in a merger, sale of stock, sale of assets or other
transaction and (ii) Pfizer may make such an assignment without Auxilium’s
consent to (a) Affiliates (provided, however that the Pfizer will remain jointly
and severally liable with, and will guarantee the performance of, the relevant
Affiliate under this Agreement, and the relevant Affiliate assignee, will assume
in writing all of Pfizer’s obligations under this Agreement) and (b) a successor
to the business of Pfizer, whether in a merger, sale of stock, sale of assets or
other transaction. Any permitted assignment shall be binding on the successors
of the assigning Party. Any assignment or attempted assignment by either Party
in violation of the terms of this Section 16.5 shall be null, void and of no
legal effect.

16.6 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to perform all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

16.7 Severability. If any one or more of the provisions of this Agreement are
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, such provision or provisions shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good-faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

16.8 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

16.9 Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

100



--------------------------------------------------------------------------------

16.10 English Language; Governing Law. This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement. This Agreement and all disputes
arising out of or related to this Agreement or any breach hereof shall be
governed by and construed under the laws of the State of New York, without
giving effect to any choice of law principles that would require the application
of the laws of a different state.

16.11 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[No Further Text on This Page]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the date first written above.

 

PFIZER INC.     AUXILIUM PHARMACEUTICALS, INC. By:  

/s/ Frank D’Amelio

    By:  

/s/ Armando Anido

Name:  

Frank D’Amelio

    Name:  

Armando Anido

Title:  

Chief Financial Officer

    Title:  

Chief Executive Officer and President

      AUXILIUM INTERNATIONAL HOLDINGS, INC.       By:  

/s/ James Englund

      Name:  

James Englund

      Title:  

President

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULE 1.7

AUXILIUM PATENTS

[***]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULE 2.8

BTC LICENSE AGREEMENT

 

 

AMENDED AND RESTATED

DEVELOPMENT AND LICENSE AGREEMENT

dated as of December 11, 2008

by and between

BIOSPECIFICS TECHNOLOGIES CORP.

(a Delaware corporation)

and

AUXILIUM PHARMACEUTICALS, INC.

(a Delaware corporation)

 

 

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.8    BTC Patents Schedule 1.17    Cost of Goods Schedule 1.22   
Enzyme Schedule 1.46    Partner Territory Schedule 3.2    Clinical Trials

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED DEVELOPMENT AND LICENSE AGREEMENT

This AMENDED AND RESTATED DEVELOPMENT AND LICENSE AGREEMENT (this “Agreement”)
dated the 11th day of December, 2008 is by and between BioSpecifics Technologies
Corp., a corporation organized and existing under the laws of Delaware and
having its principal office at 35 Wilbur Street, Lynbrook, New York 11563, and
its Affiliates (“BTC”), and Auxilium Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware and having its
principal office 40 Valley Stream Parkway, Malvern, PA 19355 (“Auxilium”). BTC
and Auxilium shall sometimes be referred to herein individually as a “Party” and
collectively as “Parties.”

INTRODUCTION

WHEREAS, BTC controls certain BTC Patents and BTC Know-How (each as defined
below) related to the Enzyme and the Product (each as defined below), and has
the right to grant certain rights and licenses thereunder as set forth herein,
and

WHEREAS, Auxilium has certain expertise in the development and commercialization
of pharmaceutical products, and Auxilium wishes to obtain certain licenses and
options to develop and commercialize the Product for certain therapeutic uses in
humans, and

WHEREAS, BTC wishes to convey such licenses to Auxilium, and

WHEREAS, BTC and Auxilium previously entered into that certain Development and
License Agreement dated June 3, 2004, as amended by that certain Amendment No. 1
to Development and License Agreement dated May 10, 2005 and that certain letter
agreement dated December 15, 2005 (the “Original Agreement”) involving the
licensing of intellectual property by BTC to Auxilium, and

WHEREAS, BTC and Auxilium now desire to amend and restate the Original Agreement
in its entirety and replace the Original Agreement with this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the sufficiency of which is hereby
acknowledged, the Parties to this Agreement mutually agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following initially capitalized terms in
this Agreement, whether used in the singular or plural, shall have the following
meanings:

1.1 “Additional Indication” shall mean any Indication for a Product outside of
the Field.

1.2 “Additional Indication Option” has the meaning set forth in Section 2.2(b).

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

1.3 “Adverse Drug Experience” shall mean any of the following as such terms are
defined at either 21 C.F.R. § 312.32 or 21 C.F.R. § 314.80: an “adverse drug
experience,” a “life-threatening adverse drug experience,” a “serious adverse
drug experience,” or an “unexpected adverse drug experience” and the foreign
counterparts thereof.

1.4 “Affiliate” shall mean any corporation, company, partnership, joint venture
or firm which controls, is controlled by, or is under common control with a
specified person or entity. For purposes of this Section 1.4, “control” shall be
presumed to exist if one of the following conditions is met: (a) in the case of
corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the stock or shares having the right to vote for the election of
directors, and (b) in the case of non-corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the equity interest with the power
to direct the management and policies of such non-corporate entities. The
Parties acknowledge that in the case of certain entities organized under the
laws of certain countries outside of the United States, the maximum percentage
ownership permitted by law for a foreign investor may be less than fifty percent
(50%), and that in such cases such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management and policies of such entity. For purposes of clarity, Advance
BioFactures Corporation of New York is an Affiliate of BTC and each of Auxilium
International Holdings, LLC and Auxilium US Holdings, Inc. is an Affiliate of
Auxilium and such Affiliates are parties to this Agreement. Advance BioFactures
of Curacao, NV was an Affiliate of BTC on June 3, 2004 and May 10, 2005 and was
a party to the Original Agreement.

1.5 “Amendment Effective Date” has the meaning set forth in Section 13.1.

1.6 “Auxilium Remaining Indication” shall mean an Additional Indication for a
Product that Auxilium believes has a reasonable probability of obtaining
Regulatory Approval and achieving commercial success, but for which BTC does not
wish to undertake Stage I Development.

1.7 “Auxilium Territory” shall mean the Territory excluding the Partner
Territory.

1.8 “BTC Know-How” shall mean any proprietary information or materials related
to the Manufacture, preparation, formulation, use or development of the Enzyme
or the Product Controlled by BTC during the Term and shall include formulations,
processes, techniques, formulas, biological, chemical, assay control and
manufacturing, technical, pre-clinical, clinical or other data, methods,
know-how, and trade secrets.

1.9 “BTC Patents” shall mean those Patents Controlled by BTC with at least one
claim directed to the Enzyme or the Product (or processes, improvements, uses
and intermediates for the foregoing) including those listed on Schedule 1.9
attached hereto as it may be amended from time to time.

1.10 “BTC Product” shall mean any pharmaceutical product that includes Enzyme as
an active ingredient and is under development for an Indication (or is indicated
for use) outside the Field.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

2



--------------------------------------------------------------------------------

1.11 “Business Day” shall mean any day on which banking institutions in New
York, New York are open for business.

1.12 “Clinical Trials” shall mean tests and studies in human subjects or
patients that are required to obtain, maintain, or sustain Regulatory Approval
in a country in the Territory.

1.13 “Commercialization” or “Commercialize” shall mean activities directed to
marketing, promoting, co-promoting, distributing, importing, exporting, offering
for sale and selling the Product. When used as a verb, “Commercialize” means to
engage in Commercialization.

1.14 “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources which would be used by that Party relating to a certain
activity or activities, consistent with its normal business practices, which are
consistent with the general level of effort and resources in the pharmaceutical
industry for a company similar in size and scope.

1.15 “Competing Product” shall mean a product that contains Enzyme and is sold
in a country by a Person (other than Auxilium, its Affiliate or Sublicensee) in
an Indication for which Auxilium, its Affiliate or Sublicensee is marketing a
Product in such country.

1.16 “Confidential Information” has the meaning set forth in Section 10.1

1.17 “Controlled” or “Controls”, when used in reference to intellectual
property, shall mean the legal authority or right of a Party hereto (or any of
its Affiliates) to grant a license or sublicense of intellectual property rights
to another Party, or to otherwise disclose proprietary or trade secret
information to such other Party, without breaching the terms of any agreement
with a Third Party, infringing upon the intellectual property rights of a Third
Party, or misappropriating the proprietary or trade secret information of a
Third Party.

1.18 “Cost of Goods” shall mean the total cost of Product in Final Packaging,
including, but not limited to, the sum of the following actual costs:
(i) manufacturing, shipping and storage of Enzyme; (ii) manufacturing, shipping
and storage of Product, prior to sale to a Third Party; (iii) commercial
packaging and labeling; (iv) routine quality compliance and quality assurance
programs; and (v) customs or excise taxes, import duties, sales taxes and other
taxes or duties (other than those taxes resulting from sales to a Third Party of
Product in finished packaged and labeled form). In the event that BTC
manufactures Enzyme or Products, Cost of Goods shall be calculated in accordance
with Schedule 1.18.

1.19 “Develop” or “Development” shall mean Stage I Development and Stage II
Development. When used as a verb, “Developing” means to engage in Development.
For purposes of clarity, in no event shall Development include Manufacture.

1.20 “Development Costs” shall mean costs associated with Development
activities.

1.21 “Effective Date” shall mean June 3, 2004.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

3



--------------------------------------------------------------------------------

1.22 “EMEA” shall mean the European Medicines Evaluation Agency or any successor
agency thereto.

1.23 “Enzyme” shall mean the purified form of the enzyme currently identified by
BTC as Collagenase ABC, more particularly described on Schedule 1.23, and any
variants or derivatives thereof.

1.24 “European Union” shall mean the countries of the European Union, as it is
constituted as of the Effective Date and as it may be expanded from time to
time.

1.25 “Exercised Indication” has the meaning set forth in Section 2.2(c).

1.26 “Exercised Indication Date” has the meaning set forth in Section 2.2(c).

1.27 “Exercise Period” has the meaning set forth in Section 2.2(c).

1.28 “FDA” shall mean the U.S. Food and Drug Administration or its successor
agency.

1.29 “Field” shall mean, subject to expansion pursuant to Section 2.2, the
prevention or treatment of Dupuytren’s Disease, Peyronie’s Disease and Adhesive
Capsulitis (otherwise known as “Frozen Shoulder”).

1.30 “Final Packaging” means the labeling and packaging to be used in connection
with the Product labeled for use in the Field in the Territory, including the
packaging of package inserts and components reasonably necessary for sale of the
finished Product to the ultimate consumer.

1.31 “Indemnified Party” has the meaning set forth in Section12.3.

1.32 “Indemnifying Party” has the meaning set forth in Section 12.3.

1.33 “Indication” shall mean a pharmaceutical application for the Product.

1.34 “Infringement Claim” has the meaning set forth in Section 8.2(a).

1.35 “Law” shall mean any applicable statute, law, ordinance, regulation, order,
or rule of any federal, state, local, foreign, or other governmental agency or
body or of any other type of regulatory body (including common law) or
securities exchange, including those covering pharmaceutical sales,
environmental, pollution, energy, safety, health, transportation, bribery,
record-keeping, zoning, antidiscrimination, antitrust, wage and hour, and price
and wage control matters.

1.36 “Licensed Technology” shall mean the BTC Patents and the BTC Know-How.

1.37 “Loss” has the meaning set forth in Section 12.1.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

4



--------------------------------------------------------------------------------

1.38 “Major Market Country” shall mean [**].

1.39 “MAA” shall mean an application seeking Regulatory Approval of the
Regulatory Authority in the European Union to market and sell a Product in the
Field in the European Union.

1.40 “MAA Acceptance” shall mean the written notification by the applicable
Regulatory Authority that the MAA has met all the criteria for filing
acceptance.

1.41 “Manufacture” or “Manufacturing” shall mean manufacturing, filling,
processing, testing, engineering, designing, redesigning, packaging, storing,
quality control, quality assurance, releasing, disposing, handling, shipping,
and all other activities undertaken or required to be undertaken in order to
manufacture and supply the Product in its Final Packaging and related devices
and apparatus for administration thereof, in the case of commercial supplies, or
packaged in accordance with Laws, in the case of clinical supplies.

1.42 “NDA” or “New Drug Application” shall mean a new drug application filed
with the FDA pursuant to 21 C.F.R. §314, seeking permission to market the
Product for a particular Indication in the Field in interstate commerce in the
United States.

1.43 “NDA Filing Acceptance” shall mean the written notification by the FDA that
the NDA has met all the criteria for filing acceptance.

1.44 “Net Sales” shall mean the gross amount invoiced by Auxilium and its
Affiliates or Sublicensees on account of sales of the Product in Final Packaging
to Third Parties in the Territory, less the total of: (a) trade, cash or
quantity discounts not already reflected in the amount invoiced; (b) excise,
sales and other consumption taxes and customs duties to the extent included in
the invoice price; (c) freight, insurance and other transportation charges to
the extent specifically included in the invoice price; (d) returns or
retroactive price reductions; and (e) compulsory payments and rebates directly
related to the sale of the Product accrued, paid or deducted pursuant to
governmental regulations.

1.45 “Orphan Drug Designation” shall mean the special designation of Product by
FDA’s Orphan Product Division which provides the Product with the opportunity to
obtain additional market exclusivity from the date the drug receives FDA
approval and also possible tax and regulatory approval benefits. The term
“Orphan Drug Designation” shall include any foreign counterparts of the
foregoing.

1.46 “Partner” shall mean Pfizer, Inc., a Delaware corporation, and its
Affiliates.

1.47 “Partner Territory” shall mean those countries in the Territory to which
Auxilium has granted Partner rights hereunder and which are set forth on
Schedule 1.47 as the same may be amended by mutual agreement of BTC and
Auxilium.

1.48 “Patents” shall mean any patents or patent applications and any
continuations, continuations-in-part, divisions, provisionals, substitutions,
patents of addition, reissues,

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

5



--------------------------------------------------------------------------------

reexamination, renewals or extensions thereof (including any supplemental patent
certificates) and any confirmation patent or registration patent and all foreign
counterparts of any of the foregoing.

1.49 “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

1.50 “Phase II Clinical Trials” shall mean a Clinical Trial for the Product on a
number of patients, no fewer than the number required to allow for the detection
of statistical differences between the control and treated patients, for the
purposes of determining dose and evaluating safety and efficacy in the proposed
therapeutic indication, conducted in accordance with current good clinical
practices and in accordance with a protocol that has been reviewed by the FDA
and reflects any comments or concerns raised by the same.

1.51 “Phase III Clinical Trials” shall mean a Clinical Trial for the Product on
sufficient numbers of patients to generate safety and efficacy data to support
Regulatory Approval in the proposed therapeutic indication, conducted in
accordance with current good clinical practices and in accordance with a
protocol that has been reviewed by the FDA and reflects any comments or concerns
raised by the same.

1.52 “Product” shall mean pharmaceutical product containing Enzyme as an active
ingredient and any reformulation, improvement, enhancement, combination,
refinement, or modification thereof; provided however, Product shall
specifically exclude dermal formulations labeled for topical administration.

1.53 “Product Data” shall mean the physical embodiment, to the extent available
of: (a) the know-how, including relevant laboratory notebook information,
screening data and synthesis schemes, including descriptions in any form, data
and other information, and (b) all other data including Regulatory Data and any
other pre-clinical and clinical data and information, technical, chemical,
safety and scientific data, information and know-how, obtained or generated in
connection with Development of the Product in the Field.

1.54 “Product Details” shall mean a face-to-face meeting, in an individual or
group practice setting, between a healthcare professional with prescribing
authority who is a target prescriber of a Product in the Field and a
professional representative of the applicable Party during which the key
attributes of a Product are verbally presented to such healthcare professional.
When used as a verb, “detail” or “detailing” shall mean to engage in a Detail.

1.55 “Regulatory Approval” shall mean, with respect to a country or group of
countries in the Territory, all authorizations by the appropriate governmental
entity or entities necessary for commercial sale of the Product in the Field for
a particular Indication in that country or group of countries including, where
applicable, approval of labeling, price, reimbursement and manufacturing.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

6



--------------------------------------------------------------------------------

1.56 “Regulatory Authority” shall mean the FDA or any foreign counterpart or
additional governmental or regulatory agencies in the Territory responsible for
applicable Regulatory Approvals.

1.57 “Regulatory Data” shall mean any and all research data, pharmacology data,
chemistry, manufacturing, and control data, preclinical data, clinical data or
all other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with regulatory filings for the Product in the Field
(including any Drug Master Files (DMFs), Chemistry, Manufacturing and Control
(“CMC”) data, or similar documentation).

1.58 “Remaining Indication” shall mean an Additional Indication for which
Auxilium has not exercised an Additional Indication Option within the Exercise
Period.

1.59 “Stage I Development” shall mean pre-clinical and clinical drug development
activities reasonably necessary to completing all development activities up to
and including the completion of Phase II Clinical Trials for the Product in the
Field, including pre-clinical studies, test method development, statistical
analysis, Clinical Trials, regulatory affairs, and activities directed to
seeking Regulatory Approvals.

1.60 “Stage I Development Costs” shall mean costs associated with Stage I
Development activities.

1.61 “Stage II Development” shall mean non-clinical and clinical drug
development activities reasonably necessary to the development and submission of
Regulatory Data to a Regulatory Authority for the purpose of achieving
Regulatory Approval, including non-clinical studies, test method development,
statistical analysis, Clinical Trials, regulatory affairs, and activities
directed to seeking Regulatory Approvals.

1.62 “Stage II Development Costs” shall mean costs associated with Stage II
Development activities.

1.63 “Standard Terms” has the meaning set forth in Section 6.4(d).

1.64 “Sublicense Income” shall mean (a) the upfront payment, if any, actually
received from a Sublicensee by Auxilium upon execution of an agreement with such
Sublicensee, and (b) any milestone payments actually received from a Sublicensee
by Auxilium in consideration for the grant of a sublicense to such Sublicensee
under the Licensed Technology in the Field; provided, however, that Sublicense
Income shall not include any such consideration received by Auxilium from any
such Sublicensee in return for, as payment for or otherwise in respect of:
(i) equity or debt of Auxilium (provided, however, that the exclusion contained
in this sub-clause (i) shall not apply to transactions between Auxilium and its
Affiliates), (ii) the manufacture or supply of ingredients or products,
(iii) the performance of services (including research and development services
other than screening services performed on behalf of a Sublicensee) or other
similar payments, (iv) reimbursement of Auxilium’s out of pocket costs and
expenses, including patent expenses, or (v) the sale of Auxilium in whole or in
part. For the sake of clarity, Sublicense Income will not be reduced by, and
Auxilium will be deemed to have actually

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

7



--------------------------------------------------------------------------------

received, any amount(s) for which a Sublicensee is entitled to a deduction or
setoff under the agreement between Auxilium and the Sublicensee and for which
BTC is not responsible under the terms of this Agreement.

1.65 “Sublicensee” shall mean a Person to whom Auxilium grants any right or
license to use the Licensed Technology to make, use or sell the Product in the
Field in the Territory, including the Partner.

1.66 “Supply Agreement” has the meaning set forth in Section 6.4.

1.67 “Term” has the meaning set forth in Section 11.1(a).

1.68 “Territory” shall mean all the countries and territories of the world.

1.69 “Third Party” shall mean any Person or other entity other than Auxilium,
BTC or their respective Affiliates.

1.70 “Vial” shall mean a single dose unit of Product.

ARTICLE 2

LICENSE AND OPTION

2.1 License Grant to Auxilium.

(a) Subject to the terms and conditions of this Agreement, on the Effective
Date, BTC hereby grants to Auxilium an exclusive license under the Licensed
Technology to research, Develop, use, Commercialize, market, sell and distribute
the Product for the Field in the Territory.

(b) Subject to the terms and condition of this Agreement, BTC hereby grants to
Auxilium a non-exclusive right and license under the Licensed Technology to
Manufacture or have Manufactured the Product for the Field in the Territory.
Notwithstanding the foregoing provisions of this Section 2.1(b), Auxilium shall
not exercise its license pursuant to this Section 2.1(b) to Manufacture the
Product except as permitted by, and solely for the purposes set forth in,
Article 6.

(c) The licenses granted under Sections 2.1(a) and 2.2(b) shall include the
right to grant sublicenses (and in the case of Section 2.1(a), distribution
rights); provided, however, that all such sublicenses shall contain terms and
conditions which are consistent with the terms and conditions contained in this
Agreement.

2.2 Option to License Additional Indications.

(a) Development of Additional Indications for Products. The Parties shall
cooperate in good faith in generating ideas and concepts for Additional
Indications for Products.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

8



--------------------------------------------------------------------------------

(b) Option Grant. Subject to the terms and conditions of this Agreement, BTC
hereby grants to Auxilium an exclusive option to an exclusive license to
Products in the Territory for each Additional Indication on the same terms and
conditions as provided for Indications in the Field (each, an “Additional
Indication Option”).

(c) Exercise Period; Exercise of Option. The period during which Auxilium may
exercise an Additional Indication Option (the “Exercise Period”) shall commence
on the date on which BTC submits a Phase II Clinical Trial report to Auxilium
for the Product for such Additional Indication and ends one hundred and twenty
(120) days thereafter. BTC shall provide Auxilium with a copy of a Phase II
Clinical Trial report and, any additional data or results in its control.
Auxilium may exercise the Additional Indication Option at any time during the
Exercise Period by delivering to BTC a written notice of exercise with regard to
such Additional Indication (each, an “Exercised Indication”) that sets forth the
effective date of the exercise (the “Exercised Indication Date”). Upon receipt,
BTC shall counter-sign the exercise notice which shall then be appended to and
incorporated by reference into this Agreement effective the Exercised Indication
Date.

(d) License Grant Upon Exercise of Option. Effective on the Exercised Indication
Date, the Field definition shall be amended and expanded to include the relevant
Exercised Indication.

(e) Auxilium Remaining Indications. Auxilium shall have the right to Develop and
Commercialize Auxilium Remaining Indications at its sole cost and expense. Upon
notification to BTC of Auxilium’s intent to Develop and Commercialize an
Auxilium Remaining Indication, the Field definition shall be amended and
expanded to include such Auxilium Remaining Indication.

2.3 Remaining Indications. BTC may offer Third Parties the right under the
Licensed Technology to research, Develop, use, Commercialize, market, sell and
distribute the Product for any Remaining Indication in the Auxilium Territory
(the “Remaining Indication Rights”), provided that, prior to executing a
definitive agreement with a Third Party for one or more Remaining Indications,
BTC must (a) provide Auxilium with a written summary of the material terms of
the proposed agreement (the “Offer Terms”), and (b) grant Auxilium an option,
exercisable for seventy-five (75) days after Auxilium’s receipt of the written
summary, to agree to equivalent terms, in which case the Parties shall negotiate
in good faith an exclusive license agreement on such terms as promptly as
possible thereafter. In the event that Auxilium does not exercise an option to
license a Remaining Indication within such seventy-five (75) day period, the
Remaining Indication Rights may be licensed to such Third Party on terms and
conditions no less favorable to BTC than the Offer Terms; provided, that [**].

2.4 Transfer of BTC Know-How. Within forty-five (45) days of the Effective Date,
BTC shall, or shall cause its Affiliates to, transfer to Auxilium all material
Product Data relating to Dupuytren’s Disease and Peyronie’s Diseases, including
but not limited to preclinical, clinical data, clinical trial protocols, study
data tabulations, reports, the right of cross-reference and permission to use in
Auxilium Regulatory Data and regulatory filings, investigator-generated data
granted by the owners of such data, etc., in reasonably satisfactory form.
Promptly, but in no

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

9



--------------------------------------------------------------------------------

event more than thirty (30) days, after the Exercised Indications Date, BTC
shall, or shall cause its Affiliates to, transfer to Auxilium all Product Data
relating to such Exercised Indication, in reasonably satisfactory form.

2.5 Exclusivity. During the Term and any extension thereof, and for two years
thereafter, neither BTC nor any of its Affiliates shall, except as otherwise set
forth and provided in this Agreement, (a) directly or indirectly develop,
manufacture, market, sell, detail or promote any Competing Product or
(b) encourage off-label use of a Competing Product that could affect labeled
usage of the Product in the Field. In addition, in the event that BTC markets a
BTC Product outside the Field within a country in the Territory where Auxilium
is promoting the Product within the Field, BTC shall promote the BTC Product
under a trademark different from the Auxilium Trademark, and will not knowingly
market, ship, distribute, promote, sell or otherwise put into circulation the
BTC Products within the Field in such country or in any other country within the
Territory. In the event that BTC enters into any agreements with its
distributors or wholesalers for the BTC Products in a country in the Territory,
it shall include in any and all said agreements appropriate provisions
providing, to the extent not prohibited by Law, that the BTC Products must be
distributed and sold solely outside the Field within such country in the
Territory. In the event that Auxilium enters into any agreements with its
distributors or wholesalers for the Product in the Field, it shall include in
any and all said agreements appropriate provisions providing, to the extent not
prohibited by Law, that the Product must be distributed and sold solely within
the Field within such country in the Territory.

ARTICLE 3

PRODUCT DEVELOPMENT

3.1 Joint Development Committee.

(a) Formation. As soon as practicable after the execution of this Agreement, BTC
and Auxilium will establish a Joint Development Committee (the “JDC”) made up of
two (2) representatives designated by each Party hereto to assist in
coordinating scientific interactions and resolving potential disagreements
between BTC and Auxilium during the course of the Development of Product. The
JDC Chair will be appointed by Auxilium from among the members of the committee
designated by Auxilium. Each of BTC and Auxilium shall have one vote on the JDC
and, in the event of a deadlock with respect to any action, the vote of
Auxilium, rendered after reasonable and open discussion among the members of the
JDC, shall be final and controlling. BTC shall not take any action with respect
to Remaining Indications that would be detrimental to the Product or damaging to
Auxilium. Notwithstanding the foregoing, BTC will advise the JDC of all
Development and Commercialization of Remaining Indications. The JDC shall have
the right to discuss and comment on such activities but shall not have the final
vote with respect to such activities as they relate to Remaining Indications.

(b) Quarterly Meetings. While a Product is under Development, the JDC shall meet
formally at least quarterly, or with such other frequency, and at such time and
location, as may be established by the JDC, for the following purposes, among
others: (i) to oversee and coordinate Development activities of the Parties for
Products; (ii) to receive and review reports by the Parties as may be submitted
to the JDC on a quarterly basis; and (iii) to

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

10



--------------------------------------------------------------------------------

discuss matters relating to Patents related to the Product, including but not
limited to issues of inventorship and decisions relating to the filing,
prosecution and maintenance of such Patents, provided however, when the JCC is
established, the JCC and the JDC will coordinate responsibility on such matters.
Meetings of the JDC may be held in person or by teleconference, as may be
determined by the JDC.

3.2 Auxilium’s Stage II Development Activities.

(a) Dupuytren’s Disease, Peyronie’s Disease and Frozen Shoulder. Auxilium has
assumed all responsibility for (including financial responsibility), and has
sole discretion over, all continuing Development of the Product for Dupuytren’s
Disease, Peyronie’s Disease and Frozen Shoulder, including all Clinical Trials
listed on Schedule 3.2 and underway as of June 3, 2004 in regards to Dupuytren’s
Disease and Peyronie’s Disease, and as of December 15, 2005 in regards to Frozen
Shoulder. Auxilium shall not have financial responsibility for Development Costs
or any other costs incurred in connection with Development related to
Dupuytren’s Disease, Peyronie’s Disease and Frozen Shoulder prior to June 3,
2004 in regards to Dupuytren’s Disease and Peyronie’s Disease, and prior to
December 15, 2005 in regards to Frozen Shoulder.

(b) Exercised Indications. On each Exercised Indication Date, Auxilium shall be
entitled to assume responsibility for, and have sole discretion over, all
continuing Development activities for the Product for each such Exercised
Indication. Auxilium shall have one (1) year after the relevant Exercised
Indication Date to initiate Stage II Development for such Exercised Indication,
provided, however, that such obligations shall not be binding upon Auxilium to
the extent that BTC fails to (i) deliver material Product Data to Auxilium in
accordance with Section 2.4, or (ii) supply Auxilium with material amounts of
clinical supplies of the Product for use in the Field in accordance with the
delivery scheduled specified by Auxilium under the terms of Section 6.3.

(c) Cooperation. The Parties agree to cooperate with respect to the transfer of
Development activities from BTC to Auxilium including transferring Clinical
Trials and making introductions of Auxilium to clinical investigators and
opinion leaders.

(d) Stage II Development Costs.

(i) Dupuytren’s Disease, Peyronie’s Disease and Frozen Shoulder. Auxilium shall
be responsible for all the Development Costs related to the Product for
Dupuytren’s Disease, Peyronie’s Disease and Frozen Shoulder incurred by Auxilium
after June 3, 2004 in regards to Dupuytren’s Disease and Peyronie’s Disease, and
after December 15, 2005 in regards to Frozen Shoulder; provided, however, that
BTC shall continue to be responsible for all Development Costs which are
incurred prior to June 3, 2004 in regards to Dupuytren’s Disease and Peyronie’s
Disease, and prior to December 15, 2005 in regards to Frozen Shoulder.

(ii) Exercised Indications. In the event Auxilium assumes responsibility for
Stage II Development of the Product for an Exercised Indication,

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

11



--------------------------------------------------------------------------------

Auxilium shall be responsible for all Development Costs related to the Product
for such Exercised Indication and incurred by Auxilium after the Exercised
Indication Date; provided, however, that BTC shall continue to be responsible
for all Development Costs which are incurred prior to the Exercised Indication
Date.

(iii) Right of Set-Off. To the extent that Auxilium pays any Stage I Development
Costs resulting from additional Stage I Development that is requested or
required by a Regulatory Authority after assuming responsibility for Development
of the Product for any Indication, Auxilium shall be entitled to set-off the
amount of such Stage I Development Costs against any amounts due to BTC pursuant
to Section 7.1.

3.3 Data and Records.

(a) Ownership of Data. Auxilium shall retain ownership of all Product Data,
information and results related to Development activities for the Product,
provided, however, that Auxilium hereby grants to BTC a right of reference with
respect to Remaining Indications to the Regulatory Data contained in Regulatory
Approvals Controlled by Auxilium for the Product in the Field. Notwithstanding
the foregoing, (a) if Auxilium’s license rights to the Product terminate with
respect to an Indication within the Field, Auxilium shall assign BTC its right,
title and interest in and to the Product and Regulatory Data for that
Indication, and (b) if Auxilium’s license rights to a Product hereunder
terminate entirely, Auxilium shall, assign BTC its right, title and interest in
and to all such Product and Regulatory Data; provided, however, that Auxilium
may maintain a copy of such Regulatory Data for legal and archival purposes.

(b) Development Records. Each Party shall each maintain records in sufficient
detail and in good scientific manner appropriate for patent purposes and as will
properly reflect all work done and results achieved in the performance of
Development activities hereunder (including all Regulatory Data in the form
required to be maintained under any applicable governmental regulations). Such
records shall include books, records, reports, research notes, charts, graphs,
comments, computations, analyses, recordings, photographs, computer programs and
documentation thereof, computer information storage means, samples of materials
and other graphic or written data generated in connection with the Development
activities. Subject to the terms and conditions of Article 10 below, each Party
shall provide the other the right to inspect (no more than once a year) such
records, to the extent Controlled by such Party, upon reasonable request and
during normal business hours, and shall provide copies of all requested records,
to the extent Controlled by such Party and reasonably required for the
performance of the requesting Party’s obligations under this Agreement. For the
avoidance of doubt, BTC shall have the right to inspect and receive copies of
records of any Sublicensee described in this Section 3.3(b) to the extent
Controlled by Auxilium. The Parties agree that Auxilium will be the single point
of contact with respect to records and audit rights provided that BTC shall have
the right to cause Auxilium to conduct an audit or request records on its behalf
to the extent that Auxilium has not already requested such records or conducted
such audit subject to Auxilium’s right to conduct such audit once per calendar
year.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

12



--------------------------------------------------------------------------------

ARTICLE 4

REGULATORY MATTERS

4.1 Efforts. Within twelve (12) months of filing for Regulatory Approval in any
Major Market Country, Auxilium will file for Regulatory Approval in all the
Major Market Countries; provided, that such obligation shall not apply with
respect to Frozen Shoulder or any other Exercised Indication in any country(ies)
in the Partner Territory. Notwithstanding the foregoing, if a different dossier
is required for any such other Major Market Country(ies), Auxilium will exercise
Commercially Reasonable Efforts to seek Regulatory Approval with respect to such
country(ies). Auxilium may develop additional formulations, dosage forms or
delivery systems for the Product in the Field as may be commercially practicable
at its own expense. For purposes of clarity, Remaining Indications shall not be
subject to this Article 4; provided, however, that BTC shall not conduct
Development or Commercialization of Product in such Remaining Indications in a
manner that jeopardizes Auxilium’s Development or Commercialization of Product
in the Field.

4.2 Regulatory Matters in the Territory. As between the Parties, Auxilium shall
be responsible in the Territory for ensuring compliance with all regulatory
requirements relating to the Product labeled for use in the Field (i.e.,
obtaining, maintaining, and updating all required any Regulatory Approvals).
Without limiting the foregoing, Auxilium shall (i) file all regulatory filings
and supporting documentation; (ii) serve as the designated regulatory official
for purposes of receiving communications from the Regulatory Authority; and
(iii) report any Adverse Drug Experience to Regulatory Authorities.

4.3 Ownership. All Regulatory Approvals relating to the Products labeled for use
in the Field shall be the property of Auxilium, and held in the name of
Auxilium, or its designee. BTC shall promptly take whatever steps necessary to
transition any existing regulatory filings to Auxilium. In accordance with this
provision, BTC has transferred to Auxilium the Investigational New Drug (“IND”)
relating to each of Dupuytren’s Disease, Peyronie’s Disease and Frozen Shoulder.

4.4 Regulatory Interactions for Product.

(a) Communications with Regulatory Authority; Advice of Counsel. BTC shall not
communicate with Regulatory Authorities, or take any action regarding an
investigation or a request by a Regulatory Authority with respect to a Product
in the Field, except (i) with the prior written consent of Auxilium, or
(ii) upon the advice of legal counsel that such communication is required by
Law. BTC shall cooperate with Auxilium and provide all reasonable assistance and
take all actions reasonably requested by Auxilium that are necessary to comply
with any Law applicable to a Product in the Field. If BTC is advised by its
legal counsel that it must communicate with any Regulatory Authority, then BTC
shall promptly, but in no event more than two (2) Business Days, advise Auxilium
of the same and provide Auxilium in advance with a copy of any proposed written
communication with such Regulatory Authority and comply with any and all
reasonable requests of Auxilium concerning any such communication with such
Regulatory Authority.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

13



--------------------------------------------------------------------------------

(b) Receipt of Correspondence; Inspections. Each Party shall promptly, but in
any event within three (3) Business Days, (i) provide to the other copies of any
material documents or correspondence received from any Regulatory Authority
related to Development activities for a Product and (ii) inform the other Party
of any inspections, proposed regulatory actions, investigations or requests for
information or a meeting by any Regulatory Authority with respect to a Product.
In the event BTC does not have advance notice of an inspection by a Regulatory
Authority, it shall immediately notify Auxilium of such inspection and it shall
cooperate with such Regulatory Authority.

(c) Recalls and Withdrawals. Subject to the terms and conditions of the Supply
Agreement, Auxilium shall have sole responsibility for and shall make all
decisions with respect to any recall, market withdrawals or any other corrective
action related to the Products labeled for use in the Field in the Territory;
provided however, (i) Auxilium shall immediately notify BTC of any decision to
initiate a recall or withdrawal of such Product; (ii) all costs and expenses
with respect to a recall, market withdrawal or other corrective action for such
Product shall be borne by Auxilium unless such recall, market withdrawal or
other corrective action was due to the negligence, willful misconduct or
material breach of this Agreement or the Supply Agreement by BTC; and (iii) BTC
shall immediately notify Auxilium of any decision to initiate a recall or
withdrawal of a Product outside of the Field. Each Party shall provide the other
Party with recall information received by it in sufficient detail to allow the
Parties to comply with Law.

(d) Notice. Each Party shall provide the other Party with notice, in a
sufficiently timely basis to enable the other Party to comply in all material
respects with Laws, of notification or other information which it receives
(directly or indirectly) from, any Regulatory Authority (and providing, as soon
as reasonably possible, copies of any associated written requests) that
(i) raises any material concerns regarding the safety or efficacy of a Product;
(ii) indicates or suggests a claim of a Third Party arising in connection with a
Product, or (iii) is reasonably likely to lead to a recall or market withdrawal
of a Product, provided that neither Party shall be obliged to disclose
information in breach of any contractual restriction which it could not
reasonably have avoided or which disclosure would waive any legal privilege.

4.5 Inquiries, Adverse Events, etc. As between the Parties, Auxilium shall be
responsible for the surveillance, receipt and evaluation of product complaints
for Product labeled for use in the Field in the Territory and reporting to
Regulatory Authorities Adverse Drug Experiences for the Products in the Field.
As between the Parties, BTC shall be responsible for the surveillance, receipt
and evaluation of product complaints for Product labeled for use outside the
Field and reporting to Regulatory Authorities Adverse Drug Experiences for the
Products outside the Field. Each Party shall ensure that, in the Development or
Commercialization of the Product, it will record, investigate, summarize,
notify, report and review all Adverse Drug Experiences in accordance with Law.
Each Party shall (i) adhere to all requirements of Laws which relate to the
reporting and investigation of Adverse Drug Experiences, and (ii) keep the
Parties informed of such events.

(a) Each Party shall submit reports of all Adverse Drug Experiences associated
with the use of the Product and other required safety information (e.g., PSUR’s
or annual safety reports) to the Regulatory Authorities in accordance with Law.
Each Party shall submit a copy of each such report to the other Party in advance
of such submission to permit the other Party to comply with legal requirements
applicable to it and comment on such reports.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

14



--------------------------------------------------------------------------------

(b) Each Party shall submit reports of all Adverse Drug Experiences associated
with the use of Product for which Regulatory Approval has not been achieved and
other required safety information to the Regulatory Authorities in accordance
with Law. Each Party shall submit a copy of each such report to the other Party
in advance of such submission to permit the other Party to comply with legal
requirements applicable to it and comment on such reports.

4.6 Approval of Labeling and Promotional Materials. Auxilium shall be
responsible to seek or obtain any necessary Regulatory Authority approvals of
any label, labeling, package inserts or outserts, monographs and packaging, and
promotional materials for use in connection with the Products labeled for use in
the Field and for determining whether the same requires approval from Regulatory
Authority. The Parties shall cooperate in such efforts to seek and obtain such
approvals.

4.7 Cooperation. The Parties shall cooperate to provide each other all
reasonable assistance and take all actions reasonably requested that are
necessary to comply with Laws, including safety updates, amendments, annual
reports, pharmacovigilance filings, investigator notifications, facility
inspections, and certifications and maintenance and updates for regulatory
filings and Regulatory Approvals. Unless otherwise provided under the terms of
this Agreement, the Parties will cooperate, communicate and provide reasonable
assistance to each other with regard to all CMC matters related to the Product.

ARTICLE 5

COMMERCIALIZATION

5.1 Joint Commercialization Committee.

(a) Formation. Not later than the commencement of Phase III Clinical Trials for
any Product, BTC and Auxilium will establish a Joint Commercialization Committee
(the “JCC”) made up of two (2) representatives designated by each Party hereto
to assist in coordinating interactions and resolving potential disagreements
between BTC and Auxilium during the course of the Commercialization of Product.
The JCC shall meet each and every calendar quarter. The JCC Chair will be
appointed by Auxilium from among the members of the committee designated by
Auxilium. Auxilium and BTC shall each have one vote on the JCC. The objective of
the JCC shall be to reach agreement by consensus on all matters falling within
its authority hereunder. In the event of a deadlock with respect to any action,
the vote of Auxilium, after reasonable opportunity for open discussion among the
members of the JCC, shall control. Notwithstanding the foregoing, the JCC shall
not have authority to commit the financial resources of either party.

(b) Patent Position. The JCC will coordinate with the JDC in discussing matters
relating to Patents related to the Product, including but not limited to issues
of inventorship and decisions relating to the filing, prosecution and
maintenance of such Patents.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

15



--------------------------------------------------------------------------------

(c) Coordinated Strategy. The JCC shall meet at least quarterly or with such
frequency and at such time and location as may be established by the JCC and
will monitor the overall strategy and oversee the global marketing of all
Products. The JCC will have the opportunity to review market research plans and
research results, clinical development results and similar items for each
Product, including Products Developed for Remaining Indications, for the purpose
of advising and assisting in communicating a unified global marketing strategy;
provided, however that with respect to Remaining Indications, the JCC shall not
have the final vote.

5.2 Commercialization. Auxilium shall use Commercially Reasonable Efforts to
Commercialize the Product in the Field in each country in the Territory;
provided, that [**]. Subject to Section 5.4 below, Auxilium shall be responsible
for and have sole discretion over all aspects of Commercialization of the
Product for use in the Field in the Territory.

5.3 Orders, Booking Sales. Auxilium shall have the sole right and responsibility
for Product in the Field in each country in the Territory to (a) receive,
accept, and fill orders for such Product, (b) control invoicing, order
processing, and collection of accounts receivable for such Product sales, and
(c) record such Product sales in its books of account. If, for any reason, BTC
receives orders for such Product, BTC shall forward such orders to Auxilium (or,
if directed by Auxilium, to Auxilium’ wholesalers) as soon as practicable. If
any quantities of such Product are returned to BTC, BTC shall immediately notify
Auxilium and ship them to the facility designated by Auxilium.

5.4 BTC Co-Promotion Rights. In the event that BTC provides written notice of
its intent within ninety (90) days after an NDA Acceptance for a Product in the
Field in the Territory indicated for use for any Exercised Indication, BTC will
be allowed to provide up to ten percent (10%) of the Product Details for such
Indication in the Auxilium Territory. In addition, in the event that BTC
provides written notice of its intent within ninety (90) days after an NDA
Acceptance for Frozen Shoulder, BTC will be allowed to provide up to ten percent
(10%) of the Product Details for Dupuytren’s Disease in the Auxilium Territory.
Notwithstanding Section 13.11, BTC’s co-promotion rights granted pursuant to
this Section shall not be assignable or transferable to any other Person.

ARTICLE 6

MANUFACTURE AND SUPPLY

6.1 Joint Manufacturing Committee.

(a) BTC and Auxilium will establish a Joint Manufacturing Committee (the “JMC”)
made up of two (2) representatives designated by each Party hereto which shall
oversee the scale-up and manufacturing of Product on a worldwide basis,
including the planning, manufacturing and supply (including supply chain
management). Each of BTC and Auxilium shall have one vote on the JMC. The
objective of the JMC shall be to reach agreement by consensus on all matters
falling within its authority hereunder. In the event of a deadlock with respect
to any action involving or related to the manufacture of clinical supplies of
Product, the vote of Auxilium, after reasonable opportunity for open discussion
among the members of the

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

16



--------------------------------------------------------------------------------

JMC, shall control. In the event of a deadlock with respect to any action
involving or related to the manufacture of commercial supplies of Product in the
Auxilium Territory, the vote of Auxilium after reasonable opportunity for open
discussion among the members of the JMC shall control until such time as BTC is
providing Auxilium with fifty percent (50%) of its commercial supplies in the
Auxilium Territory pursuant to the terms of this Agreement. At that point, in
the event of a deadlock with respect to any action involving or related to the
manufacture of commercial supplies of Product for the Auxilium Territory, the
vote of BTC after reasonable opportunity for open discussion among the members
of the JMC shall control.

(b) Specific Responsibilities of the JMC. In support of its responsibility for
overseeing the Manufacturing of Product on a worldwide basis the JMC shall meet
at least quarterly or with such higher frequency, and at such time and location
as may be established by the JMC, and the JMC shall perform the following
activities:

(i) delineate requirements and responsibilities for development and licensure of
manufacturing processes and facilities for Product and for supply of Product in
the Auxilium Territory;

(ii) together with the Joint Development Committee, develop a manufacturing
strategy to enable development and licensure of manufacturing processes and
facilities for Product in the Auxilium Territory that includes all aspects of
manufacture and release, including but not limited to formulations,
intermediate, dosage form, devices, product characterization studies, stability
studies and manufacturing plans and forecasts;

(iii) review quality assurance efforts, including but not limited to those
efforts with respect to the establishment of specifications and quality
standards for Product in the Auxilium Territory;

(iv) together with the Joint Development Committee review and comment on the
process for Product Development and the drafting and contents of the CMC section
of a Drug Approval Application for Product in the Auxilium Territory;

(v) review technology transfer plans for any changes in manufacturing sites,
testing sites, and responsibilities in the supply chain for Product for the
Auxilium Territory, it being understood that decisions regarding the selection
of which of a Party’s own manufacturing and testing sites shall be used to
manufacture any component of a Product, if a Party manufactures any component of
a Product pursuant to this Agreement or any related supply agreement, shall
remain in the sole control of such Party;

(vi) prepare for regulatory inspections and ensure adherence to compliance
standards with respect to Product; and

(vii) review quality compliance and manufacturing related regulatory issues
concerning the Product in the Auxilium Territory or any component thereof as
important issues arise through meetings and review of relevant written material
produced by Auxilium, BTC or any Regulatory Authority.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

17



--------------------------------------------------------------------------------

6.2 Development and Scale-Up. Auxilium shall, at its own cost and expense,
utilizing the Back-Up Supplier (defined below), develop the formulation and the
finished dosage form and scale up the Manufacture for clinical supply of the
Enzyme and the Product for each Indication for use in the Field, including the
[**], to be registered with Regulatory Authorities in accordance with Law and in
sufficient time prior to anticipated commercial launch of a Product to provide
for sufficient Supply of Product for use in the Field. Auxilium will have the
sole right and responsibility for selecting the finished dosage form and
presentation for the Product in the Field. The costs paid to third parties to
develop the lyophilization of the injection formulation shall be shared equally
by the Parties. [**].

6.3 Clinical Supply.

(a) Back-Up Suppliers. Auxilium shall qualify one or more back-up suppliers for
the Manufacture of clinical and commercial supplies of Product in the Field
promptly after the Effective Date (the “Back-Up Suppliers”). For purposes of
clarity, the term Back-Up Suppliers shall include one or more entities in the
supply chain, as may be necessary to Manufacture Product for clinical and/or, if
applicable, commercial use. Auxilium’s agreement(s) with the proposed Back-Up
Suppliers shall be consistent with the respective rights and obligations of
Auxilium and BTC hereunder and a copy of which, redacted with respect to
financial terms, shall be provided to BTC upon the execution of this Agreement
and promptly after the execution thereof, as to any such agreements executed
after the date hereof. BTC will use Commercially Reasonable Efforts to provide
such Back-Up Suppliers with sufficient know-how to Manufacture Product,
including (i) providing all protocols, registration applications and other
substantive regulatory documents, including, but not limited to, all data,
scientific dossiers and governmental authorizations; (ii) providing access and
reference to all regulatory dossiers and filings produced by BTC, its Affiliates
and sublicensees relating to the Product; (iii) providing access to BTC Know-How
in reasonably satisfactory form, and (iv) providing all technical assistance
reasonably requested by the Back-Up Suppliers related to the Manufacture of the
Product. Auxilium will require that the Back-Up Suppliers execute a written
confidentiality agreement with Auxilium and a written materials transfer
agreement with BTC, in a form reasonably acceptable to BTC and consistent with
industry standards, which includes, among other things, an undertaking by the
Back-Up Suppliers to keep confidential the Manufacturing and Product information
and know-how disclosed to the Back-Up Suppliers by BTC. In addition, Auxilium
will require and the Back-Up Suppliers shall be obligated promptly to provide
BTC and Auxilium with such information and know-how whether patentable or not
concerning the Manufacture of the Product that Back-Up Suppliers may develop or
acquire from time to time in connection with such Manufacture and the Product,
except for information and know-how unrelated to the Manufacture of the Product
that is proprietary to the Back-Up Suppliers (“Back-Up Suppliers’ Proprietary
Information”). Such information may be utilized by BTC and Auxilium, without
cost or other obligation to the Back-Up Supplier, consistent with the terms of
this Agreement.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

18



--------------------------------------------------------------------------------

(b) Supply Obligations. During the Term Auxilium is entitled to and shall be
responsible for arranging, including, but not limited to, through the Back-Up
Suppliers, for the supply of all Product for use by Auxilium in Clinical Trials.
After the Effective Date, Auxilium shall purchase or Manufacture, at its own
cost and expense, sufficient quantities of the Product to conduct all of its
requisite Clinical Trials from the Back-Up Suppliers.

(c) BTC shall have the right to purchase and Auxilium shall sell to BTC, at
Auxilium’s cost therefore, such supplies of Product as BTC may require for
pre-clinical and clinical trials approved by JDC and such other non-preclinical
and non-clinical purposes (i.e. process development, manufacturing and related
activities) as are consistent with BTC’s rights under this Agreement. Auxilium
will invoice BTC for the costs associated with such supplies which will be
payable by BTC within sixty (60) days of receipt.

6.4 Commercial Supply; Supply Agreement. BTC shall have the option (the “Supply
Option”) exercisable no later than six (6) months after FDA approval of the
first NDA or BLA with respect to a Product (the “Approval Date”) to assume the
right and obligation to supply or arrange for the supply, from a third party
other than the Back-Up Suppliers, of that portion of commercial quantities of
the Product in the Auxilium Territory described below (the “BTC Supply
Portion”). Auxilium and BTC shall each keep the other reasonably informed of
their respective progress in securing FDA approval of the appropriate BLA or NDA
and the timing thereof and other relevant matters affecting the contemplated
supply by BTC of commercial quantities of the Product. Upon the Approval Date,
Auxilium shall withhold $[**] of Milestone No 4 (the “Retention Amount”) until
BTC notifies Auxilium of its decision regarding the exercise of the Supply
Option. If BTC exercises the Supply Option, Auxilium will retain the Retention
Amount until the sooner of (1) date on which an agreement between BTC and a
third party contractor is executed for the commercial manufacture of the Product
for the benefit of Auxilium which contains milestones requiring such contractor
to successfully complete validation batches for the Product on or before the
Supply Date, a copy of which, with financial information redacted, will be
provided to Auxilium; or (2) the date on which BTC commences construction by
breaking ground for a cGMP facility for the commercial manufacture of Product
for the benefit of Auxilium, provided, however that construction plans and
timelines for such facility shall be promptly provided to Auxilium prior to
commencement of such construction. If BTC does not exercise the Supply Option,
the Retained Amount will be released to BTC within thirty (30) days after BTC
notifies Auxilium in writing of its decision not to exercise the Supply Option.
If BTC exercises the Supply Option, commencing on the date 3.75 years from the
Approval Date (the “Supply Date”) BTC shall be responsible for supplying
Auxilium either itself or through a third party other than the Back-up Supplier
and Auxilium shall purchase from BTC the BTC Supply Portion of Auxilium’s
requirements of commercial supplies of Product for the Auxilium Territory during
the Term. If BTC does not exercise the Supply Option, Auxilium shall be
responsible for arranging for all commercial supplies of Product during the
Term. Except as specifically provided otherwise in the Agreement, in no event
shall BTC Manufacture or supply the Enzyme or Product to any third party. In the
event BTC exercises the Supply Option, the Parties shall use Commercially
Reasonable Efforts to enter into a commercial supply agreement on customary and
reasonable terms and conditions which are not worse than those with the Back-Up
Suppliers, within six (6) months after the Supply Option is exercised (the

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

19



--------------------------------------------------------------------------------

“Supply Agreement”). For the purposes of this Agreement “BTC Supply Portion”
shall mean the following amounts for each of years 1 through 4 commencing on the
Supply Date (“Year 1” through “Year 4” respectively):

 

  •  

Year 1— an amount less than or equal to [**] percent ([**]%) of Auxilium’s
commercial requirements for Product in the Auxilium Territory

 

  •  

Year 2— an amount less than or equal to [**] percent ([**]%) of Auxilium’s
commercial requirements for Product in the Auxilium Territory

 

  •  

Year 3— an amount less than or equal to [**] percent ([**]%) of Auxilium’s
commercial requirements for Product in the Auxilium Territory

 

  •  

Year 4— an amount less than or equal to [**] percent ([**]%) of Auxilium’s
commercial requirements for Product in the Auxilium Territory

If BTC exercises the Supply Option, Auxilium will cooperate with BTC in the
latter’s efforts to secure FDA approval of BTC, or its designee, as an FDA
approved supplier of commercial supplies of the Product, including, without
limitation, by providing timely access to relevant manufacturing and regulatory
data from the Back-Up Suppliers, permission to cross file to Auxilium’s NDA, as
appropriate.

(a) Royalty. Auxilium will pay BTC on a country-by-country and Product by
Product basis a royalty payment of [**] percent ([**]%) of Net Sales of Products
in the Field for the Term in respect of any sale of Product Manufactured by or
on behalf of BTC. In the event BTC elects not to exercise the Supply Option,
Auxilium will pay BTC on a country-by-country and Product by Product basis a
royalty payment equal to [**] percent ([**]%) of Net Sales of Products in the
Field for the Term, provided, however, that in the event BTC exercises the
Supply Option and Auxilium thereafter exercises its Stand-By Rights pursuant to
Section 6.4 (d) of this Agreement, the [**] percent ([**]%) royalty payable
hereunder shall not apply for so long as and to the extent BTC fails to supply
ordered commercial quantities of the Product, i.e., the [**] percent ([**]%)
royalty shall not be payable on that portion of Product ordered from and
supplied by the Back-Up Suppliers up to the quantity of Product ordered from but
not supplied by BTC. Any royalty payable hereunder may be reduced as follows:

(i) Competing Product Sales. If during a period that BTC is not supplying
commercial quantities of the Product a Competing Product is sold in a country in
the Territory with a unit based market share of [**]% or greater, then the
royalty due for sales in that country in the Territory shall be reduced to [**]
percent ([**]%) of Net Sales of Products in that country in the Territory.

(ii) Third Party Royalties. If the Manufacturing, Development or
Commercialization of the Product by the Parties in accordance with this
Agreement would, but for a license from such Third Party, infringe on such Third
Party Patents, any royalties or other payments due to Third Parties pursuant to
a license acquired by Auxilium then the royalty may be reduced by up to [**]% of
such royalty to compensate for payments to such Third Parties but in no event
shall royalties payable to BTC be reduced by more than [**] percent ([**]%) in
any case.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

20



--------------------------------------------------------------------------------

(iii) Payment of Royalties. Royalties under this Agreement shall be paid within
thirty (30) days in the case of no sublicense and sixty (60) days in case of
royalties received from a Sublicensee, following the last day of the calendar
quarter in which the royalties and other amounts are received by Auxilium.

(iv) Reporting on Royalties. With respect to Auxilium Territory, Auxilium shall
report to BTC Net Sales of Products on a country-by-country basis and where such
information is available, on an Indication-by-Indication basis. With respect to
Partner Territory, Auxilium shall use commercially reasonable efforts to obtain
Net Sales of Products on a country-by-country basis and where such information
is available, on an Indication-by-Indication basis.

(b) Supply Price.

(i) Supply Price. In event BTC exercises the Supply Option, the Supply Agreement
shall afford Auxilium supply terms for Year 1 that are not less favorable than
the average price afforded to Auxilium by the Back-Up Suppliers for the year
immediately preceding the Supply Date and supply terms for each successive year
that are not less favorable than the average price afforded to Auxilium by the
Back-Up Suppliers for each preceding year as applicable.

(ii) Adjustments to Supply Price.

(A) Most Favored Customer. Notwithstanding anything in this Agreement to the
contrary, if at any time during the Term BTC sells or provides products
including Enzyme as an active ingredient to any customer for commercial use at
rates more favorable than those accorded to Auxilium, BTC shall promptly offer
Auxilium the benefit of such more favorable terms and conditions or rates,
which, upon acceptance, shall be retroactive to the date that such more
favorable terms and conditions were first effective for such other customer. In
order for Auxilium to receive more favorable cost rates, Auxilum must accept the
same basic business deal conditions as those provided to a party receiving the
more favorable rates. Upon Auxilium’s reasonable request, BTC shall provide
written confirmation that it is in compliance with the requirements of this
Section.

(B) Reduction In Cost of Goods. If BTC is successful in reducing the Cost of
Goods, the Supply Price to Auxilium will be reduced by [**] percent ([**]%) of
such dollar reduction.

(C) Supply of Samples. Product samples shall be provided at no charge to
Auxilium for use in post-market clinical trials and for selected use as
commercial samples for dispensing to patients by an appropriate health care

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

21



--------------------------------------------------------------------------------

provider, but in no event for direct distribution to patients. The number of
Product samples to be provided to Auxilium shall be set forth in the Supply
Agreement.

(D) Delay in Delivery. If, for any reason other than a force majeure, the BTC
delivers any shipment of Product in accordance with this Article later than the
date of delivery set out in the purchase order as agreed by the Parties pursuant
to the Supply Agreement then:

(1) a 5% reduction in the Supply Price of Product if the shipment is delivered
more than thirty (30) days but less than sixty (60) days late;

(2) a 10% reduction in the Supply Price of Product if the shipment is delivered
more than sixty (60) days but less than ninety (90) days late; and

(3) a 15% reduction in the Supply Price of Product if the shipment is delivered
more than ninety (90) days late.

(4) Once the price has been reduced in accordance with this Section, it will not
revert to the original price unless and until the deliveries are no longer
delayed.

(c) Additional Payment. In addition to the royalty payments to be made to BTC
under Section 6.4(a), Auxilium shall pay to BTC an amount equal to a [**]
percent ([**]%) mark-up of the Cost of Goods in respect of any sale by Auxilium
or Partner of Product that is not Manufactured by or on behalf of BTC provided,
however, that in the event BTC exercises the Supply Option and Auxilium
thereafter exercises its Stand-By Rights pursuant to Section 6.4 (d) of this
Agreement, the [**] percent ([**]%) mark-up payable hereunder shall not apply
for so long as and to the extent BTC fails to supply ordered commercial
quantities of the Product as provided in Section 6.4 hereof. For the sake of
clarity, in the case where (i) Product is Manufactured by or on behalf of
Auxilium and sold by Partner in Partner Territory, the aforementioned [**]
percent ([**]%) mark-up shall be paid only once and shall be based on Auxilium’s
Cost of Goods for sales in the Auxilium Territory, and (ii) where Product is
Manufactured by Partner, the aforementioned [**] percent ([**]%) mark-up shall
be paid only once and shall be based on Partner’s Cost of Goods for sales in the
Partner Territory. The foregoing payment shall be due thirty (30) days following
the sale by Auxilium in the Auxilium Territory or, in the case of a sale by
Auxilium to the Partner, thirty (30) days following the receipt by Auxilium of
the payment from the Partner. Together with each such payment, Auxilium will
provide to BTC a report showing the basis for the calculation of the payment.

(d) Stand-By Rights; Back Up Supplier.

(i) Standby Rights. Auxilium will be entitled to seek from the Back-Up Supplier
the greater of (a) 25% its requirements and (b) that quantity of Product that
BTC is unable to provide, for a period of one (1) year following the occurrence
of any of the events set forth in (A), (B) or (C) below (the “Standby Rights”).
In the event that

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

22



--------------------------------------------------------------------------------

Auxilium exercises its Standby Rights, the amount of Product that Auxilium is
obligated to source from BTC pursuant to the Supply Agreement shall be reduced
by such quantity for such one (1) year period.

(A) Failure to Meet Firm Order. If, for any reason, including, without
limitation, as a result of a force majeure, BTC is unable to supply at least 75%
of the amount of Product specified under a Firm Order, then Auxilium may
exercise its Standby Rights by providing written notice; provided, however, that
in the event that BTC is unable to supply the full amount specified in
Auxilium’s Firm Order for two consecutive quarters (regardless of the amount of
such material shortfall), Auxilium may exercise its Standby Rights by providing
written notice to BTC. In addition, Auxilium shall be permitted to seek supply
of any shortfall (regardless of amount of such shortfall or the number of times
BTC has fulfill some or all of an Auxilium Firm Order) from the Back-Up Supplier
on a per event basis without specifically invoking its Stand-By Rights.

(B) Egregious Delivery Delay. If, for any reason, other than a force majeure,
BTC delivers any quantity of any Product more than ninety (90) days after the
date such delivery was due, then Auxilium may exercise its Standby Rights by
providing written notice.

(C) Nonconforming Product. If any three (3) consecutive shipments contain
nonconforming Product and BTC (1) fails to replace any nonconforming Product
with conforming Product in a timely manner or (2) fails to replace nonconforming
Product within fifteen (15) Business Days after a dispute regarding whether any
rejected quantity of any Product constitutes nonconforming Product is decided in
Auxilium’s favor, then Auxilium may exercise its Standby Rights by providing
written notice.

(ii) Offset. Auxilium will be entitled to offset any royalties owed to BTC by
the amount represented by the difference between the Back Up Supplier’s supply
price and BTC’s supply price.

(iii) BTC’s Use of the Back Up Supplier. If BTC opts to use the Back Up Supplier
to provide Product to Auxilium, then BTC will either reimburse Auxilium for [**]
of the documented costs and expenses Auxilium incurred in qualifying, sourcing
and maintaining such Back Up Supplier or [**].

(iv) Inability to Manufacture. In the event that BTC after exercising the Supply
Option, becomes unable to Manufacture the Product or to furnish Product to
Auxilium that is Manufactured on BTC’s behalf for any reason including, without
limitation, as a result of a force majeure, Auxilium will be entitled, upon
written notification to BTC, to seek all of its requirements of Product from the
Back-Up Suppliers until such time, if any, as BTC, or another party on BTC’s
behalf, shall re-commence Manufacture of the Product; provided, however, that in
the event BTC either itself or through a third party re-commences the
Manufacture of Product, Auxilium’s

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

23



--------------------------------------------------------------------------------

obligation to purchase some or all of the Product from or through BTC shall be
subject to Auxilium’s contractual obligations to the Back-Up Suppliers. BTC
shall notify Auxilium as soon as practical in advance of its intent to
recommence the manufacture of the Product. After BTC has given the notice, the
Parties shall negotiate in good faith the specifics of the transfer process such
as timing of transfer and gradual increases of quantities manufactured by BTC
over time. The transfer shall afford Auxilium supply terms that are not less
favorable than those afforded to Auxilium by the Back-Up Suppliers and
sufficient time to scale down the manufacture of Product by the Back-Up
Suppliers.

(e) Maintenance of Inventory. The Supply Agreement will require that by the time
of Commercialization of the Product, BTC will maintain at least a six (6) month
supply of API Enzyme and such reserve supply of Product as may be set forth in
the Supply Agreement.

(f) Allocation of Supply. In the event of a shortage of raw materials necessary
to Manufacture the Product, BTC shall allocate ninety percent (90%) of the total
available supply of raw materials and Product to Auxilium.

(g) Continuous Improvement and Reduction of Cost of Goods. BTC shall use
reasonable efforts to continuously improve its performance, and any Product
suppliers’ performance in the supply of the Product, including but not limited
to, reducing Cost of Goods, increasing yield, and optimizing delivery timing.

(h) Standard Terms of Supply. With respect to the supply of the Product, BTC
shall make the following representations, warranties, and covenants (the
“Standard Terms”):

(i) The Product shall be Manufactured in accordance with all Laws and, at the
time of delivery of the Product, such the Product will comply with the
specifications, shall be free from defects in materials and workmanship, shall
be fit for the purpose for which it is intended, and shall not be adulterated or
misbranded within the meaning of the Act, and shall not constitute an article
which may not, under the Act, be introduced into interstate commerce. BTC
provides no other warranties, express or implied, regarding the Product and
disclaims all other express or implied warranties, including the implied
warranties of merchantability and fitness for a particular purpose.

(ii) The Product sold and shipped shall be Manufactured in accordance with all
Laws in effect at the time and place of Manufacture of the Product, and all
waste, including all hazardous waste, generated at the time of Manufacture of
the Product shall be disposed of in accordance with all Laws;

(iii) All records as are necessary and appropriate to demonstrate compliance
with Laws shall be maintained by BTC and such Manufacture of the Product shall
be performed in a facility maintaining a current drug establishment registration
with the FDA as set forth in 21 C.F.R. § 207;

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

24



--------------------------------------------------------------------------------

(iv) BTC shall ensure that it, its Affiliates, and its subcontractors maintain
all Governmental Permits that may be necessary to Manufacture and ship the
Product;

(v) BTC shall advise Auxilium of any information which arises out of BTC’s, its
Affiliates, and its subcontractors, as applicable, Manufacturing, relating to
the Product, which have adverse regulatory compliance or reporting consequences
concerning such the Product;

(vi) BTC shall provide to Auxilium any information reasonably requested by
Auxilium and shall consult Auxilium before providing any information to any
Regulatory Authority in connection with Manufacture of the Product. BTC shall as
promptly as possible, but in no event later than within ten (10) days, advise
Auxilium of any requests by any Regulatory Authority for inspections at the
premises of BTC or any of its Affiliates or subcontractors with respect to the
Product;

(vii) In the event BTC, its Affiliates, or its subcontractors are inspected by
the FDA or any similar or related Regulatory Authority relating to the Product,
BTC agrees to notify Auxilium of any such inspection and will use Commercially
Reasonable Efforts to ensure that Auxilium shall have the right to be present
during such inspection. BTC shall promptly notify Auxilium of any alleged
violations or deficiencies relating to a Manufacturing facility at which the
Product are Manufactured, packaged, or stored, and shall promptly disclose to
Auxilium all relevant portions of any notice of observations or potential
violations as well as a copy of its response thereto;

(viii) Neither BTC, its Affiliates nor subcontractors shall use, in the
Manufacture of any the Product, in any capacity the services of any person,
including any firm or individual, debarred or subject to debarment under the
Generic Drug Enforcement Act of 1992, amending the Act at 21 U.S.C. § 335a. BTC
agrees to notify Auxilium immediately in the event any person providing services
to BTC, its Affiliates, or subcontractors relating to this Agreement is debarred
or becomes subject to debarment; and

(ix) For the purpose of permitting a quality and compliance audit, BTC, its
Affiliates, and subcontractors shall grant to authorized representatives of (or
a Third Party hired on behalf of Auxilium who is reasonably acceptable to BTC),
in general not more than once per month, upon reasonable notice, access to areas
of each of its plants to the extent permitted by Law. Auxilium shall have the
right, subject to any Third Party confidentiality obligations and at its sole
expense, to examine those technical records made by BTC, its Affiliates or
subcontractors that relate to the Manufacture of the Product.

(i) Customary Terms. The Supply Agreement shall also include provisions for:
forecasting and ordering, inventory maintenance requirements; packaging
obligations; back-up suppliers, compliance with applicable regulatory
requirements, Auxilium guidelines, and specifications, and all Laws.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

25



--------------------------------------------------------------------------------

ARTICLE 7

PAYMENTS

7.1 Milestone Payments by Auxilium.

(a) Amount of Milestone Payments.

 

#

  

Milestone

  

United States Dollars

1

   The Effective Date    $[**]

2

   The delivery to Auxilium of the Product Data relating to Dupuytren’s Disease
and Peyronie’s Disease in accordance with Section 2.4 of this Agreement.   
$[**]

3

   The one (1) year anniversary of the Effective Date    $[**]

4

   Upon first of either NDA Acceptance or MAA Acceptance for the following
Indications on an Indication by Indication basis:    Dupuytren’s Disease   
$[**]      

Peyronie’s

Disease

   $[**]

5

   Receipt by Auxilium, its Affiliate or Sublicensee of first Regulatory
Approval in the United States or three or more of the United Kingdom, Spain,
Germany, France or Italy with labeling approved for the following Indications on
an Indication by Indication basis:    Dupuytren’s Disease    $[**]      

Peyronie’s

Disease

   $[**]

(b) Timing of Milestone Payments. The Parties hereby acknowledge and agree that
as of the date of this Agreement, Auxilium has satisfied its payment obligations
to BTC for Milestones 1, 2 and 3. For milestones 4 and 5, payment shall be made
within thirty (30) days after the occurrence of the event giving rise to a
payment obligation hereunder. All payments shall be made by wire transfer in
United States Dollars to the credit of such bank account as may be designated,
from time to time, by BTC in writing.

7.2 [Reserved]

7.3 Payments for Exercised Indications.

(a) Upon Exercise of Option. Within ten (10) Business Days of the inclusion on
Exercised Indications in the Field, Auxilium shall make the following one-time
license fee payments to BTC on a per Indication basis:

 

Amount

  

Indication

$ 1,000,000    Cellulite reduction $ 500,000    Each Additional Indication

(b) Upon Approval. Within ten (10) Business days of receipt by Auxilium, its
Affiliate or Sublicensee of the first Regulatory Approval from the FDA for an
Exercised Indication, Auxilium shall make the following milestone payments to
BTC on a per Indication basis:

 

Amount

  

Labeling Approved for the following Indication

$[**]    [**] $[**]    [**] $[**]    [**] $[**]    [**] $[**]    [**]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

26



--------------------------------------------------------------------------------

(c) The Parties hereby acknowledge and agree that as of the date of this
Agreement, Auxilium has satisfied its payment obligations to BTC for the
exercise of its option for Frozen Shoulder under Section 7.3(a) above.

7.4 Payments Related to Sublicense Income. Within thirty (30) Business Days of
receiving Sublicense Income, Auxilium shall make a payment to BTC in the
following amount and shall provide to BTC a report showing the basis for the
calculation of such amount:

(a) If Auxilium has not conducted a Clinical Trial for Product in the relevant
Indication prior to the effective date of the relevant sublicense, then Auxilium
will remit [**] percent ([**]%) of the Sublicense Income actually received.

(b) If Auxilium has conducted Clinical Trials for a Product in the relevant
Indication prior to the date of the relevant sublicense, then Auxilium will
remit [**] percent ([**]%) of Sublicense Income actually received.

(c) If Auxilium has obtained Regulatory Approval for a Product in the relevant
Indication prior to the date of the relevant sublicense, then Auxilium will
remit [**] percent ([**]%) of Sublicense Income actually received.

(d) If the field of use of the sublicense to the Product is non-human use, then
Auxilium will remit [**] percent ([**]%) of the Sublicense Income actually
received for that field of use.

(e) Notwithstanding the foregoing in this Section 7.4, in the case of Sublicense
Income received from Partner, the Parties agree that Auxilium will remit eight
and one half percent (8.5%) of the Sublicense Income actually received from
Partner, [**].

7.5 Currency. All payments shall be payable in United States Dollars.

7.6 Books and Records. Auxilium agrees to maintain and retain, in accordance
with generally accepted accounting practices, complete and accurate records
showing all transactions and information relating to this Agreement for a period
of three (3) years from the date of entry to which they pertain.

7.7 Audit Rights. Upon the written request of BTC and not more than once in each
calendar year, Auxilium shall permit an independent certified public accounting
firm (other than

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

27



--------------------------------------------------------------------------------

on a contingency fee basis) selected by BTC and acceptable to Auxilium (which
acceptance by Auxilium shall not be unreasonably withheld) to have access during
normal business hours to such records of Auxilium as may be reasonably necessary
to verify Auxilium’s compliance with the payment terms of this Articles 6 or 7
or any other payment required by Auxilium under this Agreement. The accounting
firm shall enter into an acceptable and customary confidentiality agreement with
Auxilium obligating the accounting firm to retain in confidence all information
of Auxilium which it obtains in performing such audits hereunder, and such audit
shall be subject to Auxilium’s Third Party confidentiality obligations. Any
audit under this Section 7.7 shall be at the expense of BTC, unless a particular
audit reveals an underpayment of five percent (5%) or more of the amount that
should have been paid to BTC for the period audited, in which case, Auxilium
shall bear the expense of such audit. The Parties agree that Auxilium will be
the single point of contact with respect to the audit rights provided in this
Section 7.7 and that BTC shall have the right to cause Auxilium to conduct an
audit on its behalf to the extent that Auxilium has not already conducted such
audit subject to Auxilium’s right to conduct such audit once per calendar year.

7.8 Taxes. Auxilium shall be entitled to deduct from its payments to BTC the
amount of any withholding taxes required to be withheld by Auxilium or its
Affiliates or Sublicensees to the extent BTC or Sublicensees pay to the
appropriate governmental authority on behalf of BTC such taxes. Auxilium shall
deliver to BTC, upon BTC’s request, proof of payment of all such taxes together
with copies of all relevant documents evidencing such payment. Each Party shall
provide assistance to the other Party in seeking any benefits available to such
Party with respect to government tax withholdings by any relevant law or double
tax treaty.

7.9 Interest. Any payments payable by either Party which are not paid on or
before the date such payments are due under this Agreement (other than such
payments which are the subject of a good faith dispute between the Parties)
shall bear interest at the prime rate of interest plus 1%, calculated on the
number of days that payment is delinquent.

7.10 Blocked Payments. In the event that, by reason of Laws or regulations in
any country, it becomes impossible or illegal for Auxilium or an Affiliate or
Sublicensee of Auxilium, to transfer, or have transferred on its behalf,
distribution fees or other payments to BTC, Auxilium shall promptly notify BTC
of the conditions preventing such transfer and such distribution fees or other
payments shall be deposited in local currency in the relevant country to the
credit of BTC in a recognized banking institution designated by BTC or, if none
is designated by BTC within a period of thirty (30) days, in a recognized
banking institution selected by Auxilium or its Affiliate or Sublicensee, as the
case may be, and identified in a notice given to BTC.

ARTICLE 8

INTELLECTUAL PROPERTY

8.1 BTC Patentable Inventions and Know-How.

(a) Patent Prosecution.

(i) During the term of the Agreement, Auxilium shall, on behalf of BTC and in
the reasonable exercise of its commercial discretion, prepare, file, prosecute,
maintain, renew and defend BTC Patents in the countries where such BTC Patents
are filed as of the Effective Date and any new patents directly relating to the
Enzyme or Product.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

28



--------------------------------------------------------------------------------

(ii) If Auxilium does not intend to file for patent protection or does not wish
to continue preparation, prosecution, or maintenance of a BTC Patent, then it
shall give at least thirty (30) days advance notice, and in no event less than a
reasonable period of time for BTC to act.

(A) In such case, BTC may elect at its sole discretion to continue preparation,
filing and prosecution or maintenance of the discontinued BTC Patent at its sole
expense.

(B) Discontinuance may be elected on a country-by-country basis or for a patent
application or patent series in total.

(b) Cooperation. BTC will cooperate with Auxilium and provide Auxilium with all
necessary assistance and documentation in connection with the filing prosecution
and maintenance of BTC Patents. Auxilium will consult with BTC and will keep BTC
informed of all matters relating such filing, prosecution and maintenance of BTC
Patents. Auxilium will provide BTC with copies of intended filings in advance
and will consider BTC’s comments in good faith.

(c) Fees and Expenses.

(i) Fees and Expenses which Auxilium is incurs while filing prosecuting and/ or
maintaining BTC Patents as provided in section 8.1.(a) shall be handled as
follows:

(A) Auxilium shall pay one hundred percent (100%) of fees and expenses in
connection with patents for the Product in the Field and/or in connection with
Additional Indications for which Auxilium has exercised the Additional
Indication Option pursuant to Section 2.2; provided, however, that fifty percent
(50%) of such fess and expenses will be credited against future royalties
payable by Auxilium on Net Sales of the Product.

(B) In the event Auxilium declines to exercise the Additional Indication Option
with respect to any Additional Indication and BTC either by itself or pursuant
to an Agreement with a Third Party (a “Partner Agreement”) pursues such
Additional Indication, BTC shall reimburse Auxilium for one hundred percent
(100%) of fees and expenses in connection with the filing, prosecution and/or
maintenance of all patents pertaining to each such Additional Indication as
follows:

(1) In the event BTC pursues any such Additional Indication pursuant to a
Partner Agreement, BTC shall reimburse Auxilium in full upon execution of such
Partner Agreement.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

29



--------------------------------------------------------------------------------

(2) In the event BTC pursues any such Additional Indication itself, BTC shall
reimburse Auxilium in full on the date BTC first initiates further development
activity with respect to any such Additional Indication.

8.2 Infringement Claims by Third Parties.

(a) Notice. If the manufacture, use or sale of the Product under the BTC Patents
results in a claim or a threatened claim by a Third Party against a Party hereto
for patent infringement or for inducing or contributing to patent infringement
(“Infringement Claim”), the Party first having notice of an Infringement Claim
shall promptly notify the other in writing. The notice shall set forth the facts
of the Infringement Claim in reasonable detail.

(b) Third Party Licenses. In the event that practicing under the BTC Patents in
connection with manufacture, use or sale of the Product in a country would
infringe a Third Party Patent and a license to such Third Party Patent is
available and Auxilium in its sole discretion seeks such a license, the Parties
agree:

(i) Auxilium will be responsible for all costs associated with acquiring any
Third Party license to the extent required for Auxilium to continue to make, use
and sell the Product and the Enzyme, provided however, Auxilium may offset such
costs against the Royalty, with a minimum floor of [**] percent ([**]%) in
accordance with Section 6.4 or, prior to commercial launch, offset such costs
against any milestones due to BTC pursuant to Article 7; and

(ii) Auxilium will use Commercially Reasonable Efforts to obtain any such
required licenses under the Third Party’s Patents with a right to sublicense to
BTC and if requested by BTC will grant such sublicense, under reasonable
sublicense terms mutually acceptable to both BTC and Auxilium.

(c) Litigation. In the event of the institution of any suit by a Third Party
against Auxilium as a result of Auxilium’s Development or Commercialization of
the Product or the Enzyme, Auxilium, shall have the right but, not the
obligation, to defend such suit at its expense; BTC shall cooperate and assist
Auxilium in any such litigation at Auxilium’ expense. In the event of the
institution of any suit by a Third Party against BTC as a result of BTC’s
Manufacture of the Product or the Enzyme, BTC shall have the right but, not the
obligation, to defend such suit at its expense. Auxilium shall cooperate and
assist BTC in any such litigation at BTC’s expense. For purposes of clarity,
notwithstanding anything to the contrary in Article 12, to the extent
applicable, Auxilium will be entitled to seek indemnification from BTC for
Losses arising in connection with such suit.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

30



--------------------------------------------------------------------------------

8.3 Infringement Claims Against Third Parties.

(a) Cooperation. BTC and Auxilium each agree to take reasonable actions to
protect BTC Patents from infringement. If one Party brings any such action or
proceeding, the second Party may be joined as a Party plaintiff if necessary for
the action or proceeding to proceed and, in case of joining, the second Party
agrees to give the first Party reasonable assistance and authority to file and
to prosecute such suit.

(b) Notice. If any BTC Patents are infringed by a Third Party, the Party to this
Agreement first having knowledge of such infringement, or knowledge of a
reasonable probability of such infringement, shall promptly notify the other in
writing. The notice shall set forth the facts of such infringement in reasonable
detail.

(c) Institution of Proceedings. Auxilium shall have the primary right, but not
the obligation, to institute, prosecute, and control with its own counsel at its
own expense any action or proceeding with respect to infringement of the claims
of such BTC Patents and BTC shall have the right, but not the obligation at its
own expense, to be represented in such action by its own counsel.

(d) Failure to Institute Proceedings. If Auxilium fails to institute, prosecute,
and control such action or prosecution and fails to do so within a period of one
hundred twenty (120) days after receiving notice of the infringement, BTC shall
have the right to bring and control any such action by counsel of its own
choice, and Auxilium shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice.

(e) Division of Damages Award. Any recovery made in connection with such
infringement claim shall be divided as follows:

(i) the Party that initiated and prosecuted such action shall recoup all of its
costs and expenses (including reasonable attorney’s fees) incurred in connection
with such action, whether the recovery is by settlement or otherwise;

(ii) the other Party then shall, to the extent possible, recover its costs and
expenses (including reasonable attorney’s fees) incurred in connection with such
action;

(iii) if BTC initiated and prosecuted the action, the amount of any recovery
remaining shall be retained by BTC; and

(iv) if Auxilium initiated and prosecuted the action, the amount of any recovery
remaining shall be retained by Auxilium, except that BTC shall receive a portion
equivalent to the amount it would have received in accordance with the terms of
Section 6.4 as if such amount were Net Sales of Auxilium.

(f) Settlement. The Parties shall keep each other informed of the status of and
of their respective activities regarding any litigation or settlement thereof
concerning Product;

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

31



--------------------------------------------------------------------------------

provided, however, that no settlement or consent judgment or other voluntary
final disposition of a suit under this Section may be undertaken without the
consent of the other Party if such settlement would require the other Party to
be subject to an injunction or to make a monetary payment or would otherwise
adversely affect the other Party’s rights under this Agreement or the validity
of BTC Patents.

8.4 Notice of Certification. BTC and Auxilium each shall immediately give notice
to the other of any certification filed under the “U.S. Drug Price Competition
and Patent Term Restoration Act of 1984” (or its foreign equivalent) claiming
that a BTC Patent is invalid or that infringement will not arise from the
manufacture, use or sale of any Product by a Third Party.

(a) If Auxilium decides not to bring infringement proceedings against the entity
making such a certification Auxilium shall give notice to BTC of its decision
not to bring suit within twenty one (21) days after receipt of notice of such
certification. For clarity, if Auxilium does bring such infringement proceedings
against the entity making such a certification the costs incurred by Auxilium in
connection with such suit shall be creditable against milestone payments payable
by Auxilium in accordance with Article 7.

(b) BTC may then, but is not required to, bring suit against the Party that
filed the certification.

(c) Any suit by Auxilium or BTC shall either be in the name of Auxilium or in
the name of BTC, or jointly in the name of Auxilium and BTC, as may be required
by law.

(d) For this purpose, the Party not bringing suit shall execute such legal
papers necessary for the prosecution of such suit as may be reasonably requested
by the Party bringing suit.

8.5 Patent Term Extensions. As between Auxilium and BTC, Auxilium shall control
the right to file for patent term extension wherever applicable to BTC Patents
covering Enzyme or Product.

8.6 Trademarks.

(a) Each Party and its Affiliates shall retain all right, title and interest in
and to its and their respective corporate names and logos.

(b) Auxilium shall be solely responsible for selecting a trademark (the
“Auxilium Trademark”) to use for each country in the Territory. The Product
shall be promoted and sold, in accordance with the provisions of this Agreement,
in the Territory under the Auxilium Trademark. Auxilium (or its local
Affiliates, as appropriate) shall own and retain all rights to Auxilium
Trademark, and all goodwill associated therewith throughout the Territory.
Auxilium shall also own rights to any internet domain names incorporating the
Auxilium Trademark or any variation or part of Auxilium Trademark as its URL
address or any part of such address.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

32



--------------------------------------------------------------------------------

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

9.1 BTC Represents and Warrants. BTC hereby represents and warrants to Auxilium
that:

(a) This Agreement has been duly executed and delivered by BTC and constitutes
the valid and binding obligation of BTC, enforceable against BTC in accordance
with its terms except as enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and by general equitable principles. The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary action on the part of BTC, its officers and directors;

(b) As of the Effective Date, BTC is the owner or licensee of BTC Patents and
BTC Know How and all other rights necessary to make, use and sell all technology
covered by the BTC Patents. BTC has the full right power and authority to grant
the licenses and other rights granted to Auxilium and the granting of the
licenses and other rights to Auxilium hereunder does not violate any right known
to BTC of any Third Party;

(c) BTC represents that to the best of its knowledge, as of the Effective Date
it is not aware that the development, manufacture, use or sale of the Enzyme or
the Product pursuant to this Agreement may infringe or conflict with any Third
Party right or Patent, and BTC is not aware of any pending patent application
that, if issued, would be infringed by the development, manufacture, use or sale
of the Enzyme or the Product pursuant to this Agreement;

(d) The execution, delivery and performance of this Agreement by BTC does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a Party or by which it may be bound, and, to the best of its
knowledge, does not violate any material law or regulation of any court,
governmental body or administrative or other agency having authority over it;

(e) BTC has disclosed to Auxilium all material information in its control
pertaining to the suitability of Enzyme as a pharmaceutical candidate;

(f) The Product has valid and effective Orphan Drug Designation under the
applicable FDA statutes, rules or regulations, effective, May 23, 1996, and
March 12, 1996. As of June 3, 2004, BTC had no reason to believe such Orphan
Drug Designation would be terminated prior to such date.

(g) BTC is not currently a Party to, and during the Term will not enter into,
any agreements, oral or written, that are inconsistent with its obligations
under this Agreement;

(h) BioSpecifics Technologies Corp. is duly organized and validly existing under
the laws of the state of Delaware and its Affiliates are validly existing under
the laws of the jurisdiction of their respective incorporation and have full
legal power and authority to enter into this Agreement; and

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

33



--------------------------------------------------------------------------------

(i) BTC is not subject to any order, decree or injunction by a court of
competent jurisdiction which prevents or materially delays the consummation of
the transactions contemplated by this Agreement.

9.2 Auxilium Represents and Warrants. Auxilium hereby represents and warrants to
BTC that:

(a) The execution, delivery and performance of this Agreement by Auxilium does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a Party or by which it may be bound, and, to the best of its
knowledge, does not violate any material law or regulation of any court,
governmental body or administrative or other agency having authority over it;

(b) Auxilium is not currently a Party to, and during the Term will not enter
into, any agreements, oral or written, that are inconsistent with its
obligations under this Agreement;

(c) Auxilium is duly organized and validly existing under the laws of the state
of Delaware and has full legal power and authority to enter into this Agreement;
and

(d) Auxilium is not subject to any order, decree or injunction by a court of
competent jurisdiction which prevents or materially delays the consummation of
the transactions contemplated by this Agreement.

9.3 Disclaimer of Warranties. THE LIMITED WARRANTIES CONTAINED IN THIS ARTICLE
ARE THE SOLE WARRANTIES GIVEN BY THE PARTIES AND ARE MADE EXPRESSLY IN LIEU OF
AND EXCLUDE ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, INFRINGEMENT OR OTHERWISE, AND ALL OTHER EXPRESS OR IMPLIED
REPRESENTATIONS AND WARRANTIES PROVIDED BY COMMON LAW, STATUTE OR OTHERWISE ARE
HEREBY DISCLAIMED BY BOTH PARTIES.

ARTICLE 10

CONFIDENTIALITY

10.1 Confidentiality. During the Term, and for a period of five (5) years
thereafter, each Party hereto will maintain in confidence all information
disclosed, and reasonably believed by the other party to be confidential whether
orally or in writing, by the other Party hereto (“Confidential Information”).
Neither Party shall use, disclose or grant use of such Confidential Information
except as required under this Agreement. Each Party shall use at least the same
standard of care as it uses to protect its own Confidential Information to
ensure that its and its Affiliates’ employees, agents, consultants, and clinical
investigators only make use of Confidential Information for the purpose of this
Agreement and do not disclose or make any

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

34



--------------------------------------------------------------------------------

unauthorized use of such Confidential Information. Each Party shall promptly
notify the other upon discovery of any unauthorized use or disclosure of
Confidential Information. Confidential Information shall not include any
information which and to the extent:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the other Party;

(c) becomes generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the other Party not
to disclose such information; or

(e) was independently developed by the receiving Party without reference to the
disclosure by the other Party, as documented by written records.

10.2 Terms of Agreement. The Parties agree that the material financial terms of
the Agreement shall be considered the Confidential Information of both Parties.

10.3 Permitted Disclosure. Each Party may disclose the Confidential Information
to the extent such disclosure is reasonably necessary in filing or prosecuting
patent applications, prosecuting or defending litigation, or complying with any
applicable statute or governmental regulation provided such Party has given the
disclosing Party prompt written notice allowing it to limit such disclosure. In
addition, either Party may disclose Confidential Information to its Affiliates
and to its Sublicensees; provided, however, in connection with any such
disclosure the disclosing Party shall secure confidential treatment of such
Confidential Information.

10.4 Employee Obligations . The Parties shall undertake to ensure that all their
employees who have access to Confidential Information of the other Party are
under obligations of confidentiality fully consistent with those provided in
this Article.

10.5 Publication. No Party may publish confidential or proprietary information
of the other Party, without the consent of the other Party. The reviewing Party
shall have thirty (30) days from receipt of the proposed oral disclosure or
written publication to provide comments or proposed changes to the disclosing
Party. The review period may be extended for an additional two (2) months to
permit the reviewing Party to file one or more patent applications as it deems
appropriate. This Section 10.5 shall be inapplicable to the publication of
information presented in substantially the same form in which was previously
published or disclosed to the public, and to any other disclosures which, on the
advice of counsel, are required by law to be disclosed.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

35



--------------------------------------------------------------------------------

10.6 Prior Agreements. The obligations of Confidentiality and Nondisclosure set
forth in this Section 10 supersede any and all prior and contemporaneous
communications, representations, agreements or understandings, whether oral or
written concerning the subject matter of this Section 10.

ARTICLE 11

TERM AND TERMINATION

11.1 Term.

(a) Term. Unless earlier terminated as provided herein, the Term shall commence
as of the Effective Date and shall remain in full force and effect on a Product
by Product and country by country basis until the later of (i) the last to
expire valid claim of a patent covering such Product, (ii) the expiration of the
regulatory exclusivity period conveyed by Orphan Drug Designation with respect
to such Product, and (iii) twelve (12) years from the Effective Date or June 3,
2016 (the “Term”). For the avoidance of doubt, with respect to (i), “patent”
shall include any Patents owned or Controlled by Auxilium or BTC.

(b) Accrued Obligations. Except where explicitly provided elsewhere herein,
termination of this Agreement for any reason, or expiration of this Agreement,
will not affect: (i) obligations, including the payment of any royalties or
other sums which have accrued as of the date of termination or expiration, and
(ii) rights and obligations which, from the context thereof, are intended to
survive termination or expiration of this Agreement.

11.2 Termination for Insolvency. Either Party may terminate this Agreement
immediately upon delivery of written notice to the other Party (a) upon the
institution by or against the other Party of insolvency, receivership or
bankruptcy proceedings or any other proceedings for the settlement of the other
Party’s debts; provided, however with respect to involuntary proceedings, that
such proceedings are not dismissed within one hundred and twenty (120) days;
(b) upon the other Party’s making an assignment for the benefit of creditors; or
(c) upon the other Party’s dissolution or ceasing to do business.

11.3 Material Breach. Either Party may terminate this Agreement upon ninety
(90) days prior written notice to the other Party upon the material breach by
the other Party of any of its obligations under this Agreement; provided,
however, that in the case of a material breach by Auxilium, BTC shall only have
the right to terminate this Agreement on a territory-by-territory basis, such
that BTC may only terminate this Agreement for (a) the Auxilium Territory as a
result of a material breach by Auxilium with respect to the Auxilium Territory
and/or (b) the Partner Territory as a result of a material breach by Auxilium
with respect to the Partner Territory; provided, further, that such termination
shall become effective only if the other Party shall fail to remedy or cure the
breach within such ninety (90) day period. Notwithstanding the foregoing, (i) in
the event of a material breach by Auxilium with respect to the Partner
Territory, BTC shall simultaneously provide the aforementioned written notice to
Partner pursuant to Section 11.3 hereof and, (ii) in the further event that
Auxilium has not cured such breach in such ninety (90) day period, such Partner
shall have the right to step-in and, within the ninety (90) day period, remedy
or cure such breach for purposes of this Section 11.3. In the event that (x)

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

36



--------------------------------------------------------------------------------

Partner is the entity remedying or curing such breach, (y) Partner is not at
fault with respect to such material breach, and (z) Partner so requests of BTC
in writing in connection with such remedy or cure, BTC shall promptly grant to
Partner a license under the Licensed Technology and otherwise on the same
economic and other terms as are contained in this Agreement covering the Partner
Territory in substitution for Auxilium. For clarity, in the case of a material
breach with respect to the Auxilium Territory, any termination of this Agreement
shall related solely to the Auxilium Territory and this Agreement shall remain
in full force and effect with respect to the Partner Territory. The Parties
agree that the step-in rights granted to Partner under this Section 11.3 shall
not serve as a precedent with respect to any future sublicense agreement.

11.4 Termination by Auxilium. Auxilium may terminate this Agreement in its
entirety or on a country-by-country basis or on an Indication by Indication
basis or on a Product by Product basis at any time upon ninety (90) days prior
written notice to BTC.

11.5 Effect Of Termination.

(a) Effect On License. Upon the expiration or earlier termination of this
Agreement, the rights licensed under this Agreement shall be treated as follows:

(i) Upon the expiration of the Term or the termination of this Agreement by
Auxilium pursuant to Section 11.2 or Section 11.3, Auxilium shall have a fully
paid-up, perpetual, irrevocable, royalty-free, transferable, worldwide,
non-exclusive right and license under the Licensed Technology existing as of the
date of such expiration to make, have made, use, offer to sell, and sell the
Product in the Territory.

(ii) Upon termination of this Agreement by BTC pursuant to Section 11.2 or 11.3,
or by Auxilium pursuant to Section 11.4 all rights to Product shall revert to
BTC.

(b) Ongoing Obligations.

(i) Upon expiration or termination of this Agreement for any reason, each Party
shall no later than thirty (30) days after such termination return to the other
Party or destroy any Confidential Information disclosed by the other Party,
except for one copy which may be retained in its confidential files.

(ii) Upon termination of this Agreement by BTC pursuant to Sections 11.2 or 11.3
or by Auxilium pursuant to Section 11.4, Auxilium shall assign and deliver to
BTC all Regulatory Data and information (including registration dossiers)
obtained for or in pursuing Regulatory Approvals, and all Regulatory Approvals
(e.g., to BTC; designee in the Territory as permitted under the Law) for Product
in the Territory received as of such termination date.

11.6 Inventory. Notwithstanding the foregoing, upon early termination of this
Agreement pursuant to Section 11.2, 11.3 or 11.4, Auxilium shall have the right
to sell all remaining Product in its inventory within six (6) months after the
date of termination, but shall be bound to the royalty payments provided by
Section 6.4 herein. Thereafter, Auxilium agrees to destroy any remaining supply
of Product or return it to BTC at BTC’s request and direction.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

37



--------------------------------------------------------------------------------

ARTICLE 12

INDEMNIFICATION

12.1 Auxilium. Auxilium shall defend BTC at Auxilium’s cost and expense, and
will indemnify and hold BTC and their respective directors, officers, employees,
consultants, contractors, representatives, and agents harmless from and against
any and all losses, costs, damages, fees, or expenses (including reasonable
attorney’s fees and expenses) (“Losses”) incurred in connection with or arising
out of any Third Party claim (a “Third Party Claim”) directly relating to
(i) any material breach by Auxilium of its representations or warranties or
obligations pursuant to this Agreement, (ii) any gross negligence or willful
misconduct of Auxilium, its Affiliates, or their respective directors, officers,
employees, contractors, consultants, agents, representatives, or Sublicensees in
the exercise of any of Auxilium’ rights or the performance of any of Auxilium’
obligations under this Agreement, and (iii) the handling, packaging, storage, or
Commercialization by Auxilium or any of its Affiliates or Sublicensees of any
Product in the Territory (excluding all intellectual property infringement or
related claims, which are covered in Section 12.2); provided that
notwithstanding the foregoing, in all cases referred to in this Section 12.1,
Auxilium shall have no liability to BTC for any Losses to the extent that such
Losses were caused by any item for which BTC is required to indemnify Auxilium
pursuant to Section 12.2.

12.2 BTC. BTC shall defend Auxilium and its Affiliates at BTC’s cost and
expense, and will indemnify and hold Auxilium and its Affiliates and their
respective directors, officers, employees, consultants, contractors,
representatives, and agents harmless from and against any and all Losses
incurred in connection with or arising out of any Third Party Claim directly
relating to (i) material breach by BTC of any of its representations, warranties
or obligations pursuant to this Agreement, (ii) gross negligence or willful
misconduct of BTC in the exercise of any of its rights or the performance of any
of its obligations under this Agreement, (iii) personal injury and other product
liability resulting from BTC’s Development, Manufacture, or Commercialization of
any Product, (iv) intellectual property infringement or related claims,
including any Third Party Claim and trade secret misappropriation liability
relating to the Development, Manufacture, or Commercialization of any Product,
(v) any liability or other claims from the Manufacture, handling, packaging,
storage, sale, or other disposition of any Product by BTC or any of its
Affiliates or sublicensees, and (vi) any liability or claims arising from
Product supplied by or on behalf of BTC to Auxilium that was not Manufactured in
accordance with current Good Manufacturing Practices, Good Clinical Practice and
Good Laboratory Practices, the specifications or all Laws and regulations except
for such Losses that are indemnified pursuant to the Supply Agreement; provided
that notwithstanding the foregoing, in all cases referred to in this
Section 12.2, BTC shall have no liability to Auxilium for any Losses to the
extent (and only to the extent) that such Losses were caused by any item for
which Auxilium is required to indemnify BTC pursuant to Section 12.1.

12.3 Claims Procedures. Each Party entitled to be indemnified by the other Party
(an “Indemnified Party”) pursuant to Section 12.1 or 12.2 hereof shall give
notice to the other Party

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

38



--------------------------------------------------------------------------------

(an “Indemnifying Party”) promptly after such Indemnified Party has actual
knowledge of any threatened or asserted claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom; provided:

(a) That counsel for the Indemnifying Party, who shall conduct the defense of
such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such Party’s expense
(unless (i) the employment of counsel by such Indemnified Party has been
authorized by the Indemnifying Party; or (ii) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in the defense of such action, in
each of which cases the Indemnifying Party shall pay the reasonable fees and
expenses of one law firm serving as counsel for the Indemnified Party, which law
firm shall be subject to approval, not to be unreasonably withheld, by the
Indemnifying Party).

(b) The failure of any Indemnified Party to give notice as provided herein shall
not relieve the Indemnifying Party of its obligations under this Agreement to
the extent that the failure to give notice did not result in harm to the
Indemnifying Party.

(c) No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the approval of each Indemnified Party which approval shall
not be unreasonably withheld, consent to entry of any judgment or enter into any
settlement which (i) would result in injunctive or other relief being imposed
against the Indemnified Party; or (ii) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation.

(d) Each Indemnified Party shall furnish such information regarding itself or
the claim in question as an Indemnifying Party may reasonably request in writing
and shall be reasonably required in connection with the defense of such claim
and litigation resulting therefrom.

12.4 Escrow. In the event of any Third Party Claim against Auxilium for which
BTC is obligated to indemnify Auxilium in accordance with Section 12.2, Auxilium
shall be entitled, until a final un-appealable decision has been rendered or a
settlement has been reached (a “Final Decision”), to pay an amount equal to
fifty percent (50%) of all amounts due to BTC on Net Sales of Products (such
aggregate amount, the “Escrowed Amount”) into an escrow account maintained by a
Third Party reasonably acceptable to BTC. To the extent that Auxilium incurs any
Losses in connection with such Third Party Claim, an amount equal to the amount
of any such Losses shall be distributed to Auxilium out of such escrow account,
with the remainder (if any) to be paid to BTC. In the event that the Escrow
Amount is less than the amount of such Losses, BTC shall pay the difference to
Auxilium within thirty (30) days of such Final Decision.

12.5 Insurance. During the Term, each of Auxilium and BTC shall maintain general
liability and product liability insurance in the following amounts: (i) at all
times prior to approval of a NDA for a Product, $3,000,000 per occurrence, and
(ii) at all times after approval of a NDA for a Product, $5,000,000.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

39



--------------------------------------------------------------------------------

12.6 Compliance. The Parties shall comply fully with all Laws and regulations in
connection with their respective activities under this Agreement.

ARTICLE 13

MISCELLANEOUS PROVISIONS

13.1 Amendment Effective Date. This Agreement shall only become effective upon
the execution and effectiveness of the agreement between Auxilium and Partner
(“Amendment Effective Date”) and Auxilium shall notify BTC in writing of the
Amendment Effective Date by delivery of the notice in the form attached hereto
as Schedule 13.1. In the event that the Amendment Effective Date does not occur
by [**], then this Agreement shall not become effective and the Original
Agreement shall remain in full force and effect unless otherwise agreed by the
Parties in writing.

13.2 Dispute Resolution. In the event of any controversy or claim arising out of
relating to or in connection with any provision of this Agreement, or the rights
or obligations hereunder, the Parties shall try to settle their differences
amicably between themselves through good faith negotiations. If they are unable
to resolve the dispute within thirty (30) days of initiating such negotiations,
the Parties agree first to submit the dispute to non-binding mediation before
resorting to litigation or other mutually agreed dispute resolution mechanism.
The dispute resolution procedures set forth herein shall not limit a court from
granting a temporary restraining order or a preliminary injunction in order to
preserve the status quo of the Parties pending arbitration or to protect a
Party’s trademark or confidential or proprietary information.

13.3 Construction. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “or” has the inclusive meaning frequently identified with the phrase
“and/or,” (d) “including” has the inclusive meaning frequently identified with
the phrase “including but not limited to” or “including”, and (e) references to
“hereunder” or “herein” relate to this Agreement. The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of this Agreement or the interpretation
thereof in any respect. Section, subsection, and Schedule references are to this
Agreement unless otherwise specified. Each accounting term used herein that is
not specifically defined herein shall have the meaning given to it under GAAP.

13.4 Governing Law; Jurisdiction. This Agreement shall be construed and the
respective rights of the Parties determined according to the substantive laws of
the State of New York notwithstanding the provisions governing conflict of laws
under such New York law to the contrary, except matters of intellectual property
law which shall be determined in accordance with the intellectual property laws
relevant to the intellectual property in question.

13.5 Post-Closing Access to Information. BTC shall afford to representatives of
Auxilium reasonable access to offices, plants, properties, books and records of
BTC relating to

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

40



--------------------------------------------------------------------------------

the Product, during normal business hours, in order that Auxilium may have an
opportunity to make such reasonable investigations as it desires with respect to
Product. At all times after the Effective Date, each Party will permit the other
Party and its representatives (including its counsel and auditors) during normal
business hours, for a proper purpose to have reasonable access to and examine
and make copies of, at the expense of the copying Party, all books, records,
files and documents in its possession which relate to the Product.

13.6 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The Parties shall retain and may fully exercise all of their
respective rights and elections under section 365(n) of the Bankruptcy Code.

13.7 Waiver. The failure on the part of Auxilium or BTC to exercise or enforce
any rights conferred upon it hereunder shall not be deemed to be a waiver of any
such rights nor operate to bar the exercise or enforcement thereof at any time
or times thereafter. The observance of any Term may be waived (either generally
or in a particular instance and either retroactively or prospectively) by the
Party entitled to enforce such term, but any such waiver shall be effective only
if in writing signed by the Party against whom such waiver is to be asserted.

13.8 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any Term, other than an obligation
to make a payment, when such failure or delay is caused by or results from fire,
floods, embargoes, government regulations, prohibitions or interventions, war,
acts of war (whether war be declared or not), insurrections, riots, civil
commotions, strikes, lockouts, acts of God, or any other cause beyond the
reasonable control of the affected Party.

13.9 Severability. It is the intention of the Parties to comply with all Laws
domestic or foreign in connection with the performance of its obligations
hereunder. In the event that any provision of this Agreement, or any part
hereof, is found invalid or unenforceable, the remainder of this Agreement will
be binding on the Parties hereto, and will be construed as if the invalid or
unenforceable provision or part thereof had been deleted, and the Agreement
shall be deemed modified to the extent necessary to render the surviving
provisions enforceable to the fullest extent permitted by law.

13.10 Government Acts. In the event that any act, regulation, directive, or law
of a government, including its departments, agencies or courts, should make
impossible or prohibit, restrain, modify or limit any material act or obligation
of Auxilium or BTC under this Agreement, the Party, if any, not so affected
shall have the right, at its option, to suspend or terminate this Agreement as
to such country, if good faith negotiations between the Parties to make such
modifications to this Agreement as may be necessary to fairly address the impact
thereof, after a reasonable period of time are not successful in producing
mutually acceptable modifications to this Agreement.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

41



--------------------------------------------------------------------------------

13.11 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party; provided,
however, that either Party may assign this Agreement, without the consent of the
other Party, in connection with the transfer or sale of all or substantially all
of its assets or business or in the event of its merger or consolidation with
another company. In all cases the assigning Party shall provide the other Party
with prompt notice of any such assignment. Any purported assignment in
contravention of this Section shall, at the option of the nonassigning Party, be
null and void and of no effect. No assignment shall release either Party from
responsibility for the performance of any accrued obligation of such Party
hereunder.

13.12 Counterparts. This Agreement may be executed in duplicate, both of which
shall be deemed to be originals, and both of which shall constitute one and the
same Agreement.

13.13 No Agency. Nothing herein contained shall be deemed to create an agency,
joint venture, amalgamation, partnership or similar relationship between BTC and
Auxilium. Notwithstanding any of the provisions of this Agreement, neither Party
shall at any time enter into, incur, or hold itself out to third Parties as
having authority to enter into or incur, on behalf of the other Party, any
commitment, expense, or liability whatsoever, and all contracts, expenses and
liabilities undertaken or incurred by one Party in connection with or relating
to the development, manufacture or sale of Enzymes or Product shall be
undertaken, incurred or paid exclusively by that Party, and not as an agent or
representative of the other Party.

13.14 Notice. All communications between the Parties with respect to any of the
provisions of this Agreement will be sent to the addresses set out below, or to
other addresses as designated by one Party to the other by notice pursuant
hereto, by internationally recognized courier or by prepaid certified, air mail
(which shall be deemed received by the other Party on the seventh business day
following deposit in the mails), or by facsimile transmission or other
electronic means of communication (which shall be deemed received when
transmitted), with confirmation by letter given by the close of business on or
before the next following business day:

If to BTC, at:

Biospecifics Technologies Corp.

35 Wilbur Street

Lynbrook, New York 11563

Attn: Thomas Wegman, President

with a copy to:

Bingham McCutchen LLP

2020 K Street NW

Washington, DC 20006

Attn.: Carl A. Valenstein, Esq.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

42



--------------------------------------------------------------------------------

If to Auxilium at:

Auxilium Pharmaceuticals Inc.

40 Valley Stream Parkway

Malvern, PA 19355

Attn: Armando Anido, Chief Executive Officer and President

with a copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Michael N. Peterson

If to Partner at:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017-5755

Attention: Senior Vice President and Associate General Counsel, Business
Transaction

Fax: 1-212-573-0768

with a copy to:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017-5755

Attention: General Counsel

Fax: 1-212-808-8924

13.15 Headings. The paragraph headings are for convenience only and will not be
deemed to affect in any way the language of the provisions to which they refer.

13.16 Assurances. Neither Party will take any action, or fail to act in a
manner, which would prejudice the rights intended to be granted to the other
Party pursuant to this Agreement.

13.17 Entire Agreement. This Agreement contains the entire understanding of the
Parties relating to the matters referred to herein, and may only be amended by a
written document, duly executed on behalf of the respective Parties.

[Signature Page Follows]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

AUXILIUM PHARMACEUTICALS, INC. By:  

/s/ Armando Anido

Name:   Armando Anido Title:   Chief Executive Officer and President
BIOSPECIFICS TECHNOLOGIES CORP. By:  

/s/ Thomas Wegman

Name:   Thomas Wegman Title:   President

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

Schedule 1.9

BTC Patents

 

Title/Owner

  

Country

  

Status

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

  

Expiration Date

Methods For Treating Adhesive Capsulitis

SUNY At Stonybrook

                        [**]    [**]    [**]    [**]             [**]    [**]   
[**]    [**]             [**]    [**]    [**]    [**]             [**]    [**]
   [**]    [**]             [**]    [**]    [**]    [**]             [**]   
[**]    [**]    [**]             [**]    [**]    [**]    [**]             [**]
   [**]    [**]    [**]             [**]    [**]    [**]    [**]            
[**]    [**]    [**]    [**]             [**]    [**]    [**]    [**]         
   [**]    [**]    [**]    [**]             [**]    [**]    [**]    [**]      
      [**]    [**]    [**]    [**]             [**]    [**]    [**]    [**]   
      [**]    [**]    [**]    [**]    [**]          [**]    [**]    [**]    [**]
   [**]          [**]    [**]    [**]    [**]    [**]             [**]    [**]
   [**]    [**]         

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

Amelioration Of Dupuytren’s Disease

Advance BioFactures Corp.

                        Australia    Granted    199859661    26-Mar-1998   
733208    10-May-2001    26-Mar-2018    [**]    [**]    [**]    [**]            
France    Granted    98/03320    18-Mar-1998    2772273    18-Jun-1999   
18-Mar-2018    [**]    [**]    [**]    [**]          [**]    [**]    [**]   
[**]    [**]             [**]    [**]    [**]    [**]       [**]    [**]   
Sweden    Granted    9800806-3    12-Mar-1998    522723    02-Mar-2004   
12-Mar-2018    United Kingdom    Granted    9805050.3    11-Mar-1998    2323530
   10-Oct-2001    11-Mar-2018    United States of America    Granted   
08/826,015    27-Mar-1997    6086872    11-Jul-2000    22-Aug-2014    United
States of America    Granted    11/094,753    30-Mar-2005    RE39,941   
18-Dec-2007   

Methods For Treating Cellulite

SUNY At Stonybrook

                        [**]    [**]    [**]    [**]             [**]    [**]   
[**]    [**]             [**]    [**]    [**]    [**]             [**]    [**]
   [**]    [**]             [**]    [**]    [**]    [**]             [**]   
[**]    [**]    [**]             [**]    [**]    [**]    [**]             [**]
   [**]    [**]    [**]             [**]    [**]    [**]    [**]            
[**]    [**]    [**]    [**]             [**]    [**]    [**]    [**]         
   [**]    [**]    [**]    [**]             [**]    [**]    [**]    [**]      
      [**]    [**]    [**]    [**]             [**]    [**]    [**]    [**]   
      [**]    [**]    [**]    [**]    [**]          [**]    [**]    [**]    [**]
   [**]         

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 



--------------------------------------------------------------------------------

Reduction of Adipose Tissue                     

Advance BioFactures Corp.

                        [**]    [**]    [**]    [**]    [**]    [**]    [**]   
[**]    [**]    [**]    [**]            

European

Patent

Convention*

   Granted    95309116.2    14-Dec-1995    721781    06-Mar-2002    14-Dec-2015
   Germany    Granted    69525728.5    14-Dec-1995    721781    06-Mar-2002   
14-Dec-2015    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]   
[**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]   
[**]    [**]    [**]   

United

Kingdom

   Granted    95309116.2    14-Dec-1995    721781    06-Mar-2002    14-Dec-2015
   [**]    [**]    [**]    [**]             [**]    [**]    [**]    [**]      
      United States of America    Granted    10/172,601    14-Jun-2002   
6958150    25-Oct-2005    15-Dec-2014    [**]    [**]    [**]    [**]          *
EP Patent includes all twelve designated countries Amelioration of Peyronie’s
Disease                      Advance BioFactures Corp.                        
[**]    [**]    [**]    [**]             [**]    [**]    [**]    [**]         
   [**]    [**]    [**]    [**]             France    Granted    6863   
29-May-2000    6863    30-Apr-2002    29-May-2020    [**]    [**]    [**]   
[**]             Ireland    Granted    2000/0402    23-May-2000    84130   
02-Aug-2006    23-May-2020    [**]    [**]    [**]    [**]             [**]   
[**]    [**]    [**]             United Kingdom    Granted    11969.3   
19-May-2000    2352173    10-Nov-2004    19-May-2020    United States of America
   Granted    09/325,224    03-Jun-1999    6022539    08-Feb-2000    03-Jun-2019

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 



--------------------------------------------------------------------------------

Method of Enhancing the Regeneration of

Injured Nerves and Adhesive Pharmaceutical

Formulation Therefor

                     Advance BioFactures Corp.                         [**]   
[**]                   [**]    [**]                   [**]    [**]            
      [**]    [**]                   [**]    [**]                   [**]    [**]
   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

High Dosage Topical Forms

of Collagenase

                     Advance BioFactures Corp.                         [**]   
[**]                   [**]    [**]                   [**]    [**]    [**]   
[**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]   
[**]   

European

Patent

Convention

   Granted    92310008.5    02-Nov-1992    543521    06-May-1999    02-Nov-2012
   France    Granted    543521    02-Nov-1992    543521    06-May-1999   
02-Nov-2012    Germany    Granted    92310008.5    02-Nov-1992    543521   
06-May-1999    02-Nov-2012    [**]    [**]    [**]    [**]             [**]   
[**]                   Italy    Granted    543521    02-Nov-1992    543521   
06-May-1999    02-Nov-2012    [**]    [**]    [**]    [**]    [**]    [**]   
[**]    [**]    [**]                   [**]    [**]    [**]    [**]            
[**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]   
[**]             Spain    Granted    543521    02-Nov-1992    543521   
06-May-1999    02-Nov-2012    [**]    [**]                  

United

Kingdom

   Granted    543521    02-Nov-1992    543521    06-May-1999    02-Nov-2012   
[**]    [**]    [**]    [**]            

United States of

America

   Granted    07/963,995    29-Oct-1992    5393792    28-Feb-1995    28-Feb-2012
  

United

States of

America

   Granted    08/157,935    24-Nov-1993    5422103    06-Jun-1995    06-Jun-2012
   [**]    [**]    [**]    [**]    [**]    [**]    [**]

Treatment of Duputyren’s

Disease With Collagenase

                    

Advance BioFactures Corp.

                        [**]    [**]    [**]    [**]    [**]    [**]    [**]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

Schedule 1.18

Cost of Goods

The cost of Enzyme or a Product manufactured by BTC shall mean the fully
allocated cost of manufacturing, which shall include:

1. Materials cost, which means the price paid for raw material components and
finished goods which are purchased from outside vendors as well as any freight
and duty where applicable.

2. Direct labor costs, which means the employment costs including, salary and
employee benefits within the relevant manufacturing operating unit.

3. Direct and factory overheads, which means the cost of specific activities
that are provided by support functions. Overhead costs includes expenses
associated with quality assurance testing, batch review, equipment maintenance
costs, manufacturing energy and utilities, waste removal, storage,
transportation, insurance, management and administrative expenses, general
facilities costs, environmental engineering, interest expense and property
taxes.

Cost of Goods shall be calculated in accordance with U.S. Generally Accepted
Accounting Principles. BTC’s Cost of Goods for Enzyme or Product shall in no
event exceed [**]% of the cost of Enzyme or Product as supplied, or as could be
supplied, by a Third Party, as measured at the request of Auxilium and no more
frequently than once per calendar year.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

Schedule 1.23

Enzyme

The enzyme is [**].

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 



--------------------------------------------------------------------------------

Schedule 1.47

Partner Territory

The Partner Territory consists of the 27 members of the European Union as of the
date of this Agreement, specifically Austria, Belgium, Bulgaria, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden and the UK, and Croatia, Albania,
Armenia, Azerbaijan, Belarus, Bosnia & Herzegovina, Georgia, Kazakhstan, Kirghiz
Republic, Macedonia, Moldova, Serbia & Montenegro, Tajikistan, Uzbekistan,
Turkey, Iceland, Switzerland and Norway.

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 



--------------------------------------------------------------------------------

Schedule 3.2

Clinical Trials

Dupuytren’s Disease

[**]

Peyronie’s Disease

[**]

Frozen Shoulder

[**]

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 



--------------------------------------------------------------------------------

Schedule 13.1

Notice to BTC

BioSpecifics Technologies Corp.

35 Wilbur Street

Lynbrook, New York 11563

Attention: Thomas Wegman, President

Dear Tom:

In connection with the Amended and Restated Development and License Agreement
(the “ License Agreement”) between us, dated as of December     , 2008, we wish
to confirm to you as follows:

1. The Partner Agreement has been executed and has become effective as of
today’s date and, consequently, the License Agreement is effective as of today’s
date;

2. There have been no material changes to the Partner Agreement from the last
date (December 2, 2008) on which you were granted permission to review a
redacted copy of such Agreement that would materially adversely affect the
rights or interests of BioSpecifics Technologies Corp.;

3. There is no agreement or understanding (whether written or oral) between
Auxilium (including its Affiliates) and the Partner (including its Affiliates)
that would restrict in any way the Partner (or its Affiliates) from having any
direct dealings with, or entering into any direct contractual relationship,
transaction or business combination with, BioSpecifics Technologies Corp. (or
its Affiliates); and

4. We hereby consent to your disclosing publicly the amount of the upfront cash
payment that BioSpecifics Technologies Corp. will receive from Auxilium as a
consequence of the upfront cash payment made by Partner to Auxilium under the
Partner Agreement.

All capitalized terms not otherwise defined herein shall have the meanings
assigned to them in the License Agreement.

Sincerely,

 

Auxilium Pharmaceuticals Inc. By:  

 

  Armando Anido   President and CEO

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.

 



--------------------------------------------------------------------------------

SCHEDULE 3.10.1

Manufacturing and Supply Plan

Together with input from Pfizer on the anticipated Bulk Product needs, Auxilium
shall submit to the Supply Chain Advisory Committee for its review, a proposed
Manufacturing and supply plan for the Bulk Product designed to provide
reasonable assurance that the Parties are able to satisfy the forecasted demand
for clinical and commercial quantities (including samples) of such Bulk Product
(a “Manufacturing and Supply Plan”). Such Manufacturing and Supply Plan shall
include (i) a production plan, denoting the Auxilium Facility(ies) and that of
any relevant Third Party at which Manufacturing of, (a) clinical supplies of
Drug Substance and Bulk Product will occur, for producing clinical quantities
pursuant to the Development Plan, and (b) commercial supplies of Drug Substance
and Bulk Product will occur, for producing commercial quantities pursuant to the
Forecast, (ii) launch quantities for finished Bulk Product, including
appropriate inventory and safety stock levels and (iii) monthly replenishment
schedules reflecting production planning demand over a rolling eighteen
(18) month forecast of unit volume and inventory of Bulk Product for the
Territory. Auxilium shall prepare and submit to the Supply Chain Advisory
Committee, the Manufacturing and Supply Plan for the Bulk Product for clinical
and commercial quantities. On a quarterly basis after the approval of the
initial Manufacturing and Supply Plan for the Bulk Product, Auxilium shall
prepare and submit to the Supply Chain Advisory Committee, for its review, an
update of such Manufacturing and Supply Plan to take into account changes in
forecasted demand for clinical and commercial quantities of the Bulk Product.

Notwithstanding the foregoing, once annually, or as otherwise needed, Auxilium
shall update such portions of the Manufacturing and Supply Plan as relate to:
(i) the current Manufacturing Standard Cost of Bulk Product, (ii) a review of
long-term capacity requirements at Auxilium Facilities, and (iii) a plan for
supply continuity in the event of a capacity shortage.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULE 6.2.1

INITIAL COMMERCIALIZATION PLAN

Commercial Plan for first 12 months

[***]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULE 7.6

FORECAST METHODOLOGY

 

Q1 (months 1 -3)

 

Q2 (months 4 -6)

 

Q3 (months 7 -9)

 

Q4 – Q8 (months 10 – 24)

Currently being filled   Purchase Order submitted for this Quarter
simultaneously with Forecast submission   May not vary by more than +/- 25% when
Q3 becomes Q2 via next Forecast and Purchase Order   Non-binding, good faith
estimates

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULE 7.8.2

INITIAL BULK PRODUCT LOADING SPECIFICATIONS

The Parties acknowledge and agree that the Initial Bulk Product Loading
Specifications set forth below shall be updated and further clarified no less
than sixty (60) days prior to the date of first shipment of Bulk Product to
Pfizer. Notwithstanding anything to the contrary contained herein, Pfizer shall
be obligated to have a representative available at any time that Bulk Product is
being loaded to answer any questions arising regarding the Bulk Product Loading
Specifications.

 

  1. Upon arrival at the loading docks, the warehouse operator needs to perform
and document the following checks:

[***]

 

  2. When loading:

[***]

 

  3. Sealing: [***]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULE 10.2

DISCLOSURES

Section 10.2.4

 

Country

 

Status

 

Application

No.

 

Filing Date

 

Patent

No.

 

Issue Date

 

Expiration

Date

Denmark

  [***]   [***]   [***]      

Germany

  [***]   [***]   [***]      

Denmark

  [***]   [***]   [***]      

Germany

  [***]   [***]   [***]      

Norway

  [***]   [***]   [***]      

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULE 10.2.6

TRADEMARK REGISTRATIONS

 

COUNTRY

  

REFERENCE#

   FILED    APPL#    REGDT    REG#    STATUS    CLASSES

XIAFLEX

EUROPEAN UNION    (CT 0014521-0053/32EU    3/20/2007    5770615    1/22/2008   
5770615    REGISTERED    05,16,44

05- Pharmaceutical preparations

16- Printed matter and printed publications; books and booklets; periodicals and
journals; instructional and teaching materials; newsletter; writing instruments;
leaflets and pamphlets; package inserts; patient information sheets

44- Pharmaceutical advisory services; collection of information relating to the
use of pharmaceuticals; health services; consultancy services relating to all
the aforesaid

NORWAY    0014521-0053/32NO    3/20/2007    200703392    9/12/2007    240783   
REGISTERED    05

05- Pharmaceutical preparations

SWITZERLAND    0014521-0053/32CH    3/19/2007    53103/2007    5/30/2007   
558894    REGISTERED    05

05- Pharmaceutical preparations

         END OF REPORT      

TOTAL ITEMS SELECTED =

   3

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULE 12.5.1

PRESS RELEASE

For More Information, Contact:

 

James E. Fickenscher/CFO   

William Q. Sargent Jr./ VP IR

Auxilium Pharmaceuticals, Inc.   

Auxilium Pharmaceuticals, Inc.

(484) 321-5900   

(484) 321-5900

jfickenscher@auxilium.com   

wsargent@auxilium.com

           

Auxilium Pharmaceuticals, Inc. and Pfizer Enter Agreement

to Develop and Commercialize XIAFLEX™ in Europe

Pfizer Obtains Exclusive Rights in 46 European and Eurasian Countries

Auxilium to hold conference call tomorrow, December 18, 2008 at 8:00 a.m. EST

MALVERN, PA and New York, NY, (December 17, 2008)— Auxilium Pharmaceuticals,
Inc. (NASDAQ: AUXL) and Pfizer, Inc. (NYSE: PFE) announced today that they have
entered into a strategic alliance for the development, commercialization and
supply of XIAFLEX™ (clostridial collagenase for injection), a novel,
first-in-class, late-stage biologic, for the treatment of Dupuytren’s
contracture and Peyronie’s disease. Under the terms of the agreement, Pfizer
will receive exclusive rights to commercialize XIAFLEX in the 27 member
countries of the European Union (EU) and 19 other European and Eurasian
countries. In addition, Pfizer will be primarily responsible for regulatory
activities for XIAFLEX in these countries.

Auxilium has completed Phase III trials for XIAFLEX in Dupuytren’s contracture
and expects to file a U.S. biologics license application (BLA) for the treatment
of Dupuytren’s contracture with the U.S. Food and Drug Administration in early
2009. Pfizer expects to file XIAFLEX for approval for the treatment of
Dupuytren’s contracture in Europe in 2010. XIAFLEX is also being evaluated in a
Phase IIb trial for Peyronie’s disease with top line data expected in late 2009.

“Today, Pfizer and Auxilium have forged a compelling partnership and together we
believe we have the opportunity to offer the first, effective non-surgical
treatment for two diseases,” said Armando Anido,

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

Chief Executive Officer and President of Auxilium. “With the strength of
Pfizer’s commercialization and development organization, this relationship
greatly enhances our ability to effectively introduce this potentially
groundbreaking technology for the treatment of Dupuytren’s contracture and
Peyronie’s disease in Europe.”

Under the agreement, Pfizer will make an up-front payment of $75 million to
Auxilium and up to $410 million in potential milestone payments, with $150
million tied to regulatory milestones and $260 million based on sales
milestones. Auxilium will receive increasing tiered royalties based on sales of
XIAFLEX in Pfizer’s territories.

“Our partnership with Auxilium is a testament to Pfizer’s commitment to draw on
the best external science for innovative products that complement our existing
portfolio and fill unmet medical needs,” said Olivier Brandicourt, President and
General Manager of Pfizer’s Specialty Care Business Unit. “We look forward to
combining our strengths to further the potential for XIAFLEX as an advanced new
treatment for patients suffering from Dupuytren’s contracture and Peyronie’s
disease.”

Auxilium will remain primarily responsible for the global development of XIAFLEX
and will be responsible for all clinical and commercial drug manufacturing and
supply. Pfizer will share clinical development costs for certain trials required
for the EU and be responsible for all discretionary development within the
countries for which it has exclusive rights to commercialize XIAFLEX. Pfizer
will have a right of negotiation to obtain exclusive rights to commercialize
XIAFLEX pipeline indications in its territories.

Conference Call

Auxilium will hold a conference call tomorrow, December 18, 2008 at 8:00 a.m.
EST, to discuss the partnership. The conference call will be simultaneously web
cast on Auxilium’s web site and archived for future review until January 18,
2009.

Conference call details:

Date:    Thursday, December 18, 2008    Time:    8:00 a.m. EST    Dial-in
(U.S.):    866-362-4820    Dial-in (International):    617-597-5345    Web cast:
   http://www.auxilium.com    Passcode:    AUXILIUM   

To access an audio replay of the call:

Access number (U.S.):    888-286-8010    Access number (International):   
617-801-6888    Replay Passcode #:    49496900   

About XIAFLEX

XIAFLEX (clostridial collagenase for injection) is an investigational new drug
that has completed phase III clinical trials for the treatment of Dupuytren’s
contracture, is in Phase IIb of development for the treatment of Peyronie’s
disease and is in Phase II of development for the treatment of Frozen Shoulder
syndrome (Adhesive Capsulitis). As an investigational non-surgical treatment for
these conditions, XIAFLEX is a combination of several subtypes of collagenase,
derived from clostridium histolyticum, in specific proportion. Together, they
work synergistically to break the bonds of the triple helix collagen structure
more effectively than human collagenase.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

About Dupuytren’s Contracture

Dupuytren’s contracture is a condition that affects the connective tissue that
lies beneath the skin in the palm. The disease is progressive in nature.
Typically, nodules develop in the palm as collagen deposits accumulate. As the
disease progresses, the collagen deposits form a cord that stretches from the
palm of the hand to the base of the finger. Once this cord develops, the
patient’s fingers contract and the function of the hand is impaired. Currently,
surgery is the only effective treatment. The incidence of Dupuytren’s
contracture is highest in Caucasians, historically those of Northern European
descent, with a global prevalence of three to six percent of the Caucasian
population.(1) Most cases of Dupuytren’s contracture occur in patients older
than 50 years.(2)

The most frequently affected parts of the hand associated with Dupuytren’s
contracture are the joints called the Metacarpal-Phalangeal Joint, or MP joint,
which is the joint closest to the palm of the hand and the Proximal
Intra-Phalangeal Joint, or the PIP joint, which is the middle joint in the
finger. The little finger and ring finger are most frequently involved. There
are currently no drugs approved by the U.S. Food and Drug Administration for
Dupuytren’s contracture, which is treated primarily by an open surgical
procedure.

 

(1) American Academy of Orthopaedic Surgeons.
http://orthoinfo.aaos.org/topic.cfm?topic=A00008

(2) Badalamente, M. A., Hurst, L. C. et al., Collagen as a Clinical Target:
Nonoperative Treatment of Dupuytren’s Disease, The Journal of Hand Surgery,
(2002;27A:788-798)

About Peyronie’s Disease

Peyronie’s disease is the development of collagen plaque, or scar tissue, on the
shaft of the penis that hardens and reduces flexibility, thus causing pain and
forcing the penis to bend or arc during erection. This often can prevent sexual
intercourse. In addition to difficulty with sexual intercourse, Peyronie’s
disease may also be associated with emotional distress, loss of self-esteem and
depression. In certain populations, the estimated number of men affected by
Peyronie’s Disease may be as high as 9 percent in men over 60 years of age and 3
percent in men over 30.(3)

 

(3) L.A. Levine Peyronie’s Disease: A Guide to Clinical Management. Humana
Press: 10-17, 2007.

About Auxilium

Auxilium Pharmaceuticals, Inc. is a specialty biopharmaceutical company with a
focus on developing and marketing to urologists, endocrinologists, orthopedists
and select primary care physicians. Auxilium markets Testim® 1%, a topical
testosterone gel, for the treatment of hypogonadism through its approximately
190-person sales and marketing team. Auxilium has five projects in clinical
development. XIAFLEXTM (clostridial collagenase for injection), formerly
referred to as AA4500, has completed phase III clinical trials for the treatment
of Dupuytren’s contracture, is in phase IIb of development for the treatment of
Peyronie’s disease and is in phase II of development for treatment of Frozen
Shoulder syndrome (Adhesive Capsulitis). Auxilium’s transmucosal film product
candidate for the treatment of overactive bladder (AA4010) is in phase I of
development. The Company is currently seeking a partner to further develop this
product candidate. Auxilium also has one pain product (fentanyl) using its
transmucosal film delivery system in phase I of development. Auxilium has rights
to seven additional pain products and products for hormone replacement and
urologic disease using its transmucosal film delivery system. Auxilium also has
options to all indications using XIAFLEX for non-topical formulations. For
additional information, visit http://www.auxilium.com.

About Pfizer

Founded in 1849, Pfizer is the world’s largest research-based pharmaceutical
company. Pfizer is taking new approaches to advancing better health as it
discovers, develops, manufactures and delivers quality,

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

safe and effective prescription medicines to treat and help prevent disease for
both people and animals. Pfizer also partners with healthcare providers,
governments and local communities around the world to expand access to medicines
and to provide better quality health care and health system support. For more
information visit www.pfizer.com

Auxilium Safe Harbor Statement

SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995

This release contains “forward-looking-statements” within the meaning of The
Private Securities Litigation Reform Act of 1995, including statements regarding
the timing of filing of the biologics license application for XIAFLEX for the
treatment of Dupuytren’s contracture with the U.S. Food and Drug Administration;
the timing of filing for approval for XIAFLEX for the treatment of Dupuytren’s
contracture in Europe; the timing of results from the Phase IIb trial for
XIAFLEX for the treatment of Peyronie’s; Pfizer’s ability to develop, register
for approval and commercialize XIAFLEX for Dupuytren’s contracture and
Peyronie’s disease in the licensed territory; Auxilium’s receipt of milestone
payments and royalties from Pfizer; the benefits of the strategic alliance
between Auxilium and Pfizer; the potential benefits and effectiveness of XIAFLEX
for Dupuytren’s contracture and Peyronie’s disease; the number of people
suffering from Dupuytren’s contracture and Peyronie’s disease; and all other
statements containing projections, statements of future performance or
expectations, or statements of plans or objectives for future operations
(including statements of assumption underlying or relating to any of the
foregoing). You can identify these statements by the fact that they use words
such as “believe,” “appears,” “may,” “could,” “will,” “estimate,” “continue,”
“anticipate,” “intend,” “should,” “plan,” “expect,” and other words and terms of
similar meaning in connection with any discussion of projections, future
performance or expectations, plans or objectives for future operations
(including statements of assumption underlying or relating to any of the
foregoing). Actual results may differ materially from those reflected in these
forward-looking statements due to various factors, including further evaluation
of clinical data, results of clinical trials, decisions by regulatory
authorities as to whether and when to approve drug applications, and general
financial, economic, regulatory and political conditions affecting the
biotechnology and pharmaceutical industries and those discussed in Auxilium’s
Annual Report on Form 10-K for the year ended December 31, 2007 and in
Auxilium’s Quarterly Report on Form 10-Q for the period ended September 30, 2008
under the heading “Risk Factors”, which are on file with the Securities and
Exchange Commission (the “SEC”) and may be accessed electronically by means of
the SEC’s home page on the Internet at http://www.sec.gov or by means of
Auxilium’s home page on the Internet at http://www.Auxilium.com under the
heading “Investor Relations — SEC Filings.” There may be additional risks that
Auxilium does not presently know or that Auxilium currently believes are
immaterial which could also cause actual results to differ from those contained
in the forward-looking statements. Given these risks and uncertainties, any or
all of these forward-looking statements may prove to be incorrect. Therefore,
you should not rely on any such factors or forward-looking statements.

In addition, forward-looking statements provide Auxilium’s expectations, plans
or forecasts of future events and views as of the date of this release. Auxilium
anticipates that subsequent events and developments will cause Auxilium’s
assessments to change. However, while Auxilium may elect to update these
forward-looking statements at some point in the future, Auxilium specifically
disclaims any obligation to do so. These forward-looking statements should not
be relied upon as representing Auxilium’s assessments as of any date subsequent
to the date of this release.

Auxilium disclaims responsibility for statements above in “About Pfizer”, which
were provided by Pfizer for inclusion in this release.

Pfizer Safe Harbor Statement

The information contained in this release is as of December X, 2008. Pfizer
assumes no obligation to update any forward-looking statements contained in this
release as the result of new information or future events or developments.

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

This release contains forward-looking information about an agreement to market a
product candidate, including its potential benefits, that involves substantial
risks and uncertainties. Such risks and uncertainties include, among other
things, the uncertainties inherent in research and development; decisions by
regulatory authorities regarding whether and when to approve any drug
applications that may be filed for such product candidate as well as their
decisions regarding labeling and other matters that could affect its
availability or commercial potential; and competitive developments.

A further description of risks and uncertainties can be found in Pfizer’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2007 and in its
reports on Form 10-Q and Form 8-K.

CONTACT:

Auxilium:

James E. Fickenscher

Chief Financial Officer, Auxilium Pharmaceuticals, Inc.

+1-484-321-5900

jfickenscher@auxilium.com

or

William Q. Sargent Jr.

Vice-President, Investor Relations and Corporate Communications

+1-484-321-5900

wsargent@auxilium.com

Pfizer:

Media

Joan Campion

212-733-2798

Joan.Campion@Pfizer.com

or

Investors

Suzanne Harnett

212-733-8009

Suzanne.Harnett@Pfizer.com

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULE 12.5.2

REDACTED AGREEMENT

[This Schedule 12.5.2 is reflected in the form of this agreement to which this
Schedule is attached.]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

SCHEDULE 13.4

TARGET PRODUCT PROFILE

Target Product Profile shall be deemed achieved if the approved label in the
European Union at launch for the first indication (Dupuytren’s) for the Product
has:

[***]

Target Product Profile shall be deemed achieved if the approved label in the
European Union at launch for the second indication (Peyronie’s) for the Product
has:

[***]

 

** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.